Exhibit 10.1

EXECUTION VERSION

 

 

 

$1,000,000,000 REVOLVING CREDIT FACILITY AGREEMENT

among

SOUTHWEST AIRLINES CO.,

THE BANKS PARTY HERETO,

BARCLAYS BANK PLC,

as Syndication Agent,

BANK OF AMERICA, N.A.,

BNP PARIBAS,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, N.A.,

as Documentation Agents

and

JPMORGAN CHASE BANK, N.A.

and

CITIBANK, N.A.,

as Co-Administrative Agents

and

JPMORGAN CHASE BANK, N.A.,

as Paying Agent

As of August 3, 2016

JPMORGAN CHASE BANK, N.A.

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Table of Contents

Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

    1   

Section 1.1 Certain Defined Terms

    1   

Section 1.2 Computation of Time Periods

    15   

ARTICLE II LOANS

    15   

Section 2.1 Commitments

    15   

Section 2.2 Committed Borrowing Procedure

    16   

Section 2.3 Refinancings; Conversions

    16   

Section 2.4 Fees

    17   

Section 2.5 Termination and Reduction of Commitments

    17   

Section 2.6 Loans

    18   

Section 2.7 Loan Accounts

    18   

Section 2.8 Interest on Loans

    19   

Section 2.9 Interest on Overdue Amounts

    19   

Section 2.10 Alternate Rate of Interest

    19   

Section 2.11 Prepayment of Loans

    20   

Section 2.12 Reserve Requirements; Change in Circumstances

    20   

Section 2.13 Change in Legality

    22   

Section 2.14 Indemnity

    22   

Section 2.15 Pro Rata Treatment

    23   

Section 2.16 Sharing of Setoffs

    23   

Section 2.17 Payments

    24   

Section 2.18 Taxes

    24   

Section 2.19 Calculation of LIBO Rates

    27   

Section 2.20 Booking Loans

    27   

Section 2.21 Quotation of Rates

    27   

Section 2.22 Defaulting Banks

    28   

Section 2.23 Mitigation Obligations; Replacement of Banks

    29   

Section 2.24 Commitment Increases

    30   

Section 2.25 Extension of the Termination Date

    31   

ARTICLE III LETTERS OF CREDIT

    33   

Section 3.1 L/C Commitment

    33   

Section 3.2 Procedure for Issuance of Letter of Credit

    33   

Section 3.3 Fees and Other Charges

    34   

Section 3.4 L/C Participations

    34   

Section 3.5 Reimbursement Obligation of the Company

    35   

Section 3.6 Obligations Absolute

    35   

Section 3.7 Letter of Credit Payments

    35   

Section 3.8 Applications

    36   

ARTICLE IV CONDITIONS OF LENDING

    36   

Section 4.1 Conditions Precedent

    36   

Section 4.2 Conditions Precedent to Each Committed Borrowing

    37   

Section 4.3 Conditions Precedent to Each Letter of Credit Issuance

    37   

Section 4.4 Legal Details

    37   

ARTICLE V REPRESENTATIONS AND WARRANTIES

    38   

 

i



--------------------------------------------------------------------------------

Section 5.1 Organization, Authority and Qualifications

    38   

Section 5.2 Financial Statements

    38   

Section 5.3 Compliance with Agreement and Laws

    38   

Section 5.4 Authorization; No Breach; and Valid Agreements

    38   

Section 5.5 Litigation and Judgments

    39   

Section 5.6 Ownership of Properties

    39   

Section 5.7 Taxes

    39   

Section 5.8 Approvals Required

    39   

Section 5.9 Business; Status as Air Carrier

    39   

Section 5.10 ERISA Compliance

    39   

Section 5.11 Insurance

    39   

Section 5.12 Purpose of Loan

    40   

Section 5.13 Investment Company Act

    40   

Section 5.14 General

    40   

Section 5.15 EEA Financial Institutions

    40   

Section 5.16 Anti-Corruption Laws and Sanctions

    40   

ARTICLE VI COVENANTS

    40   

Section 6.1 Performance of Obligations

    40   

Section 6.2 Compliance with Laws

    40   

Section 6.3 Maintenance of Existence, Licenses and Franchises: Compliance With
Agreements

    41   

Section 6.4 Maintenance of Properties

    41   

Section 6.5 Maintenance of Books and Records

    42   

Section 6.6 Inspection

    42   

Section 6.7 Insurance

    42   

Section 6.8 Appraisals

    42   

Section 6.9 Coverage Ratio

    43   

Section 6.10 Reporting Requirements

    43   

Section 6.11 Use of Proceeds

    44   

Section 6.12 Pool Assets

    44   

Section 6.13 Restrictions on Liens

    45   

Section 6.14 Mergers and Dissolutions

    45   

Section 6.15 Assignment

    46   

ARTICLE VII EVENTS OF DEFAULT; REMEDIES

    46   

Section 7.1 Events of Default

    46   

Section 7.2 Remedies Upon Default

    48   

Section 7.3 Remedies in General

    48   

ARTICLE VIII THE AGENTS

    49   

Section 8.1 Authorization and Action

    49   

Section 8.2 Agents’ Reliance, Etc.

    49   

Section 8.3 Rights of Agents as Banks

    50   

Section 8.4 Bank Credit Decision

    50   

Section 8.5 Agents’ Indemnity

    50   

Section 8.6 Successor Paying Agent

    51   

Section 8.7 Notice of Default

    51   

Section 8.8 Co-Administrative Agents and Documentation Agent

    51   

ARTICLE IX MISCELLANEOUS

    51   

Section 9.1 Amendments, Etc

    51   

 

ii



--------------------------------------------------------------------------------

Section 9.2 Notices, Etc.

    52   

Section 9.3 No Waiver; Remedies

    53   

Section 9.4 Costs, Expenses and Taxes

    53   

Section 9.5 Indemnity

    53   

Section 9.6 Right of Setoff

    54   

SECTION 9.7 GOVERNING LAW

    54   

Section 9.8 Submission To Jurisdiction; Waivers

    54   

Section 9.9 Survival of Representations and Warranties

    55   

Section 9.10 Binding Effect

    55   

Section 9.11 Successors and Assigns; Participations

    55   

Section 9.12 Confidentiality

    58   

Section 9.13 Independence of Covenants

    58   

Section 9.14 Severability

    59   

Section 9.15 Integration

    59   

Section 9.16 Descriptive Headings

    59   

Section 9.17 Execution in Counterparts

    59   

Section 9.18 WAIVERS OF JURY TRIAL

    59   

Section 9.19 No Fiduciary Duty

    59   

Section 9.20 USA Patriot Act

    60   

Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

    60   

Section 9.22 Interest Rate Limitation

    60   

SCHEDULES

 

Location of Lending Office; Notice Information

   Schedule I

Pool Assets

   Schedule II

EXHIBITS

 

Form of Notice of Committed Borrowing

   Exhibit A

Form of Note

   Exhibit B

Form of Company’s Internal Counsel Opinion

   Exhibit C-1

Form of Company’s Outside Counsel Opinion

   Exhibit C-2

Form of Agents’ Counsel Opinion

   Exhibit C-3

Form of Financial Report Certificate

   Exhibit D

Form of Assignment and Assumption

   Exhibit E

Form of Appraisal

   Exhibit F

Form of U.S. Tax Compliance Certificate – Foreign Banks (Not Partnerships)

   Exhibit G-1

Form of U.S. Tax Compliance Certificate – Non-U.S. Participants (Partnerships)

   Exhibit G-2

Form of U.S. Tax Compliance Certificate – Non-U.S. Participants (Not
Partnerships)

   Exhibit G-3

Form of U.S. Tax Compliance Certificate – Foreign Banks (Partnerships)

   Exhibit G-4

Form of Increased Facility Activation Notice

   Exhibit H-1

Form of New Bank Supplement

   Exhibit H-2

 

iii



--------------------------------------------------------------------------------

REVOLVING CREDIT FACILITY AGREEMENT

REVOLVING CREDIT FACILITY AGREEMENT, dated as of August 3, 2016, among SOUTHWEST
AIRLINES CO. (the “Company”), the Banks (as herein defined), JPMORGAN CHASE
BANK, N.A., as Paying Agent (as herein defined), JPMORGAN CHASE BANK, N.A. and
CITIBANK, N.A., as co-administrative agents for the Banks (in such capacity, the
“Co-Administrative Agents”), BARCLAYS BANK PLC, as syndication agent for the
Banks (in such capacity, the “Syndication Agent”) and BANK OF AMERICA, N.A., BNP
PARIBAS, GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING, INC., U.S. BANK
NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A., as documentation agents for the
Banks (collectively, in such capacity, the “Documentation Agents”).

The Company has requested the Banks to extend credit to the Company in order to
enable it to borrow on a revolving credit basis and to obtain letters of credit
on and after the Effective Date and at any time and from time to time prior to
the Termination Date (each as herein defined) in an aggregate principal amount
not in excess of the Commitments outstanding at such time. The Banks are willing
to extend such credit to the Company on the terms and conditions herein set
forth. Accordingly, the Company, the Agents (as herein defined), and the Banks
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Commitment Bank” is defined in Section 2.25(c).

“Adjusted Pre-Tax Income” of any Person means, with respect to any period,
income before income taxes of such Person for such period, but excluding (i) any
gain or loss arising from the sale of capital assets other than capital assets
consisting of Aircraft, (ii) any gain or loss arising from any write-up or
write-down of assets, (iii) income or loss of any other Person, substantially
all of the assets of which have been acquired by such Person in any manner, to
the extent that such income or loss was realized by such other Person prior to
the date of such acquisition, (iv) income or loss of any other Person (other
than a Subsidiary) in which such Person has an ownership interest, (v) the
income or loss of any other Person to which assets of such Person shall have
been sold, transferred, or disposed of, or into which such Person shall have
merged, to the extent that such income or loss arises prior to the date of such
transaction, (vi) any gain or loss arising from the acquisition of any
securities of such Person, (vii) gains or losses reported as extraordinary in
accordance with GAAP not previously excluded in clauses (i) through (vi), and
(viii) the cumulative effect of changes in accounting methods permitted by GAAP
during such period. Notwithstanding the foregoing, the determination of income
before income taxes for any period shall be adjusted by any pre-tax non-GAAP
financial measures for such period as identified in “Reconciliation of Reported
Amounts to Non-GAAP Financial Measures” contained in the Management’s Discussion
and Analysis of Financial Condition and Results of Operations in the Company’s
filings in respect of such period on Form 10-Q or Form 10-K with the Securities
and Exchange Commission.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
satisfactory to the Paying Agent, which each Bank shall complete and provide to
the Paying Agent.



--------------------------------------------------------------------------------

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.

“Agents” means the Paying Agent, the Co-Administrative Agents, the Syndication
Agent and the Documentation Agents.

“Agreed Maximum Rate” means, for any date, 2% per annum above the interest rate
then applicable to Alternate Base Loans.

“Agreement” means this Revolving Credit Facility Agreement, as the same may be
amended, supplemented, or modified from time to time.

“Aircraft” means, collectively, airframes and aircraft engines now owned or
hereafter acquired by the Company, together with all appliances, equipment,
instruments, and accessories (including radio and radar, but excluding passenger
convenience equipment) from time to time belonging to, installed in, or
appurtenant to such airframes and aircraft engines; provided, however, the term
“Aircraft” shall not include airframes and engines leased by the Company.

“Aircraft Rentals” means the operating expense attributable to aircraft rentals,
calculated in accordance with the line item described as such in the Current
Financials.

“Alternate Base Loan” means any Committed Loan with respect to which the Company
shall have selected an interest rate based on the Alternate Base Rate in
accordance with the provisions of Article II.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the LIBO Rate for a one-month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, and (c) the New York Fed Bank Rate for such day plus  1⁄2 of
1%. For purposes hereof: “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank,
N.A. in connection with extensions of credit to debtors). Any change in the
Alternate Base Rate due to a change in the Prime Rate, the LIBO Rate or the New
York Fed Bank Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the LIBO Rate or the New York
Fed Bank Rate, respectively.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of an Alternate Base Loan and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Loan.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means the relevant rate determined by reference to the Index
Debt Rating in effect on such date as set forth below.

 

Index Debt Ratings S&P/Moody’s

   Applicable
Rate
(Eurodollar
Loans)     Applicable
Rate
(Alternate
Base Rate
Loans)     Commitment
Fee Rate  

A/A2 or better

     0.875 %      0.000 %      0.080 % 

A-/A3

     1.000 %      0.000 %      0.100 % 

BBB+/Baa1

     1.125 %      0.125 %      0.125 % 

BBB/Baa2

     1.250 %      0.250 %      0.150 % 

BBB-/Baa3 or below

     1.500 %      0.500 %      0.200 % 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, the Company and the Banks shall negotiate in good faith to
amend this definition to reflect such changed rating system and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change.

“Application” means an application, in such form as an Issuing Bank may specify
from time to time, requesting such Issuing Bank to open a Letter of Credit. Each
Issuing Bank shall furnish to the Company a form of Application satisfactory to
it promptly following the request therefor by the Company.

“Appraisal” means a “desk-top” appraisal report addressed to the Paying Agent
and substantially in the form of Exhibit F, which will not include physical
inspection of aircraft, engines or maintenance records and will assume the
equipment is half life in its maintenance cycle, dated the date of delivery of
such report to the Banks pursuant to the terms of this Agreement, by one or more
independent appraisal firms of recognized national standing selected by the
Company (such firm to be reasonably satisfactory, at the time of such Appraisal,
to the Paying Agent) setting forth the fair market value, as determined in
accordance with the definition of “current market value” promulgated by the
International Society of Transport Aircraft Trading, as of the date of such
appraisal, of each Pool Asset or a proposed Pool Asset, as the case may be.

“Appraisal Delivery Date” means (a) the Effective Date, (b) each anniversary of
the Effective Date (other than such date falling in the year of the Termination
Date) and (c) each date of replacement, removal or addition of any Pool Asset if
such Pool Asset is an airframe or an airframe and one or more engines installed
thereon.

“Appraised Value” means, as of any date of determination, (a) in respect of all
Pool Assets, the aggregate current market value as of such date of such Pool
Assets and (b) in respect of any Pool Asset or proposed Pool Asset, as the case
may be, the current market value as of such date of such Pool Asset or proposed
Pool Asset, as applicable, in each case, as provided in the most recently
delivered Appraisal.

“Assignment and Assumption” is defined in Section 9.11(c).

“Auditors” means independent certified public accountants of recognized national
standing selected by the Company.

 

3



--------------------------------------------------------------------------------

“Available Revolving Commitment” means, as to any Bank at any time, an amount
equal to the excess, if any, of (a) such Bank’s Commitment then in effect over
(b) such Bank’s Revolving Credit Exposure then outstanding.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banks” means those banks and other financial institutions signatory hereto and
other banks or financial institutions which from time to time become party
hereto pursuant to the provisions of this Agreement.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrowing” means a Committed Borrowing.

“Borrowing Date” means the Business Day on which the proceeds of any Borrowing
are to be made available to the Company.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading in London, England by and between banks in dollar deposits in
the Eurodollar Interbank Market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Co-Administrative Agents” is defined in the introduction to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral Coverage Test” means, on any date, the requirement that the
Appraised Value of the Pool Assets on such date shall not be less than an amount
equal to 1.25 times the Total Commitment on such date (or, after termination of
the Commitments, the sum of the aggregate outstanding amount of Loans and L/C
Obligations).

“Commitment” means, with respect to each Bank, the obligation of such Bank to
make Loans and to issue or participate in Letters of Credit in the aggregate
principal and/or face amount set forth opposite the name of such Bank on the
signature pages hereof, and, if applicable, amendments hereto, as such amount
may be permanently terminated or reduced from time to time pursuant to Section
2.5 and Section 7.2, as such amount may be obtained or increased from time to
time pursuant to Section 2.24, and as such amount may be increased or reduced
from time to time by assignment or assumption pursuant to Section 2.23(b) and
Section 9.11(c). The Commitments shall automatically and permanently terminate
on the Termination Date.

 

4



--------------------------------------------------------------------------------

“Commitment Fee” is defined in Section 2.4.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans from each of the Banks distributed ratably among the Banks in accordance
with their respective Commitments.

“Committed Loan” means a loan by a Bank to the Company pursuant to Section 2.1,
and shall be either a Eurodollar Loan or an Alternate Base Loan.

“Communications” is defined in Section 9.2.

“Company” is defined in the introduction to this Agreement.

“Coverage Ratio” means, as of any date, the ratio of (i) for the four fiscal
quarter period for which the Company’s annual or quarterly Financial Statements
have been most recently required to have been delivered pursuant to Section
6.10(a) and Section 6.10(b), the Company’s and its Subsidiaries’ consolidated
Adjusted Pre-Tax Income, plus Aircraft Rentals, plus consolidated Net Interest
Expense, and depreciation and amortization, and minus cash dividends paid by the
Company, to (ii) the Company’s and its Subsidiaries’ consolidated Net Interest
Expense and Aircraft Rentals for such four-quarter period.

“Current Financials” means the Financial Statements of the Company and its
Subsidiaries for the fiscal year ended December 31, 2015.

“Debt” means, without duplication, (a) any indebtedness for borrowed money or
incurred in connection with the acquisition or construction of any Property, (b)
any obligation under any lease of any Property entered into after the date of
this Agreement which is required under GAAP to be capitalized on the lessee’s
balance sheet, and (c) any direct or indirect guarantee or assumption of
indebtedness or obligations described in clause (a) or (b), including without
limitation any agreement to provide funds to or otherwise assure the ability of
an obligor to repay indebtedness or meet its obligations.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America
and all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, fraudulent transfer or
conveyance, suspension of payments, or similar Laws from time to time in effect
affecting the Rights of creditors generally.

“Default” means the occurrence of any event which with the giving of notice or
the passage of time or both would become an Event of Default.

“Defaulting Bank” means any Bank, as determined by the Paying Agent, that (a)
has failed, in the determination of the Paying Agent, which determination shall
be conclusive subject to manifest error, to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder unless such Bank notifies the Paying Agent
in writing that such failure is the result of such Bank’s reasonable
determination that one or more conditions precedent to funding has not been
satisfied, (b) has notified the Company, the Paying Agent, any Issuing Bank or
any Bank in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s reasonable determination that a condition precedent to funding
cannot be satisfied) or generally under agreements in which it has committed to
extend credit, (c) has failed, within three Business Days after written request
by the Paying Agent (whether acting on its own behalf or at the reasonable
request of the Company (it being understood that the Paying Agent shall comply
with any such reasonable request)), to confirm that it will comply

 

5



--------------------------------------------------------------------------------

with the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit; provided that
any such Bank shall cease to be a Defaulting Bank under this clause (c) upon
receipt of such confirmation by the Paying Agent, (d) has otherwise failed to
pay over to the Paying Agent or any other Bank any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, (e) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has a direct or indirect parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or (f) has, or has a direct
or indirect parent company that has, become the subject of a Bail-In Action. No
Bank shall be a Defaulting Bank solely by virtue of the ownership or acquisition
of any equity interest in such Bank or a parent company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Bank with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank.

“Documentation Agents” is defined in the introduction to this Agreement.

“dollars” and the symbol “$” mean the lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” on Schedule I to this Agreement
or such other office of such Bank as such Bank may from time to time specify to
the Company and the Paying Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions set forth in Section 4.1
are first met, which date is August 3, 2016.

“Eligible Affiliate Assignee” means, with respect to any Bank, an Affiliate
thereof that is: (i) a commercial bank organized under the Laws of the United
States, or any state thereof, and having total assets in excess of
$1,000,000,000; (ii) a commercial bank organized under the Laws of France,
Germany, the Netherlands or the United Kingdom, or under the Laws of a political
subdivision of any such country, and having total assets in excess of
$1,000,000,000; provided that such bank is acting through a branch or agency
located in such country or the United States; or (iii) a commercial bank
organized under the Laws of any other country which is a member of the OECD, or
under the Laws of a political subdivision of any such country, and having total
assets in excess of $1,000,000,000; provided that such bank is acting through a
branch or agency located in the United States.

 

6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” is defined in Regulation D.

“Eurodollar Interbank Market” means the London eurodollar interbank market.

“Eurodollar Lending Office” means, with respect to each Bank, the branches or
affiliates of such Bank which such Bank has designated on Schedule I as its
“Eurodollar Lending Office” or may hereafter designate from time to time as its
“Eurodollar Lending Office” by notice to the Company and the Paying Agent.

“Eurodollar Loan” means any loan with respect to which the Company shall have
selected an interest rate based on the LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” means any of the events described in Article VII, provided
there has been satisfied any requirement in connection therewith for the giving
of notice, lapse of time, or happening of any further condition, event, or act.

“Excluded Taxes” means with respect to any payment made by the Company under
this Agreement or any Loan Papers, any of the following Taxes imposed on or with
respect to the Paying Agent, a Bank or an Issuing Bank: (a) income or franchise
Taxes imposed on (or measured by) net income by the United States of America
(including a state, locality or other political subdivision thereof), or by the
jurisdiction (including a state, locality or other political subdivision
thereof) under the laws of which such Paying Agent, Bank or Issuing Bank is
organized or in which its principal office is located or, in the case of any
Bank, in which its applicable lending office is located, (b) any branch profits
Taxes imposed by the United States of America or any similar Taxes imposed by
any other jurisdiction in which the Company is located, (c) in the case of a
Foreign Bank (other than an assignee pursuant to a request by the Company under
Section 2.23), any U.S. Federal withholding Taxes resulting from any Law in
effect on the date such Foreign Bank becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Bank’s
failure to comply with Section 2.18(f), except to the extent that such Foreign
Bank (or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Company
with respect to such withholding Taxes pursuant to Section 2.18(a), (d) Other
Connection Taxes, and (e) any U.S. withholding Taxes imposed by reason of FATCA.

“Existing Bank” is defined in Section 2.24(c).

“Existing Credit Agreement” means the Revolving Credit Facility Agreement, dated
as of April 2, 2013, among the Company, the banks party thereto and the agents
referred to therein.

“Existing Termination Date” is defined in Section 2.25(a).

“Extended Termination Date” is defined in Section 2.25(a).

“Extension Date” is defined in Section 2.25(d).

 

7



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (including any amendment or successor to any such Section so long as
such amendment or successor is substantially similar or comparable to the
reporting and withholding (and related) obligations of Sections 1471 through
1474 of the Code as of the date of this Agreement and not materially more
onerous to comply with), any applicable Treasury regulation promulgated
thereunder or published administrative guidance or any other judicial
interpretations thereof implementing such Sections whether any thereof are in
existence as of the date of this Agreement or promulgated or published
thereafter and any agreements entered into pursuant to Section 1471(b)(1) of the
Code and any intergovernmental agreements implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the rate calculated by the New York Fed based on such day’s (or, if
such day is not a Business Day, the most recently occurring Business Day)
federal funds transactions by depository institutions (as determined in such
manner as the New York Fed shall set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
the federal funds effective rate.

“Financial Report Certificate” means a certificate substantially in the form of
Exhibit D.

“Financial Statements” means balance sheets, income and loss statements,
statements of stockholders’ equity, and statements of cash flow prepared in
accordance with GAAP and in comparative form to the corresponding period of the
preceding fiscal year.

“Foreign Bank” is defined in Section 2.18.

“GAAP” means generally accepted accounting principles in the United States which
are applicable as of the date in question for the purpose of the definition of
“Financial Statements.”

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Impacted Interest Period” is defined in the definition of “LIBO Rate”.

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit H-1.

“Increased Facility Bank” is defined in Section 2.24(c).

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) Other
Taxes.

“Index Debt” means senior, unsecured, non-credit enhanced debt with an original
term of longer than one year issued by the Company.

“Index Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P and Moody’s for the Index Debt of the Company. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect an Index Debt Rating, the Applicable Rate shall be determined by
reference to the available rating; (b) if the Index Debt Ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Rate shall be
based upon the higher rating, except that if the

 

8



--------------------------------------------------------------------------------

difference is two or more levels, the Applicable Rate shall be based on the
rating that is one level below the higher rating; (c) if any Index Debt Rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; (d) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the rating for the Index Debt
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be; and (e) if neither S&P
nor Moody’s shall have in effect an Index Debt Rating, the Applicable Rate shall
be set in accordance with the lowest level rating and highest percentage rate
set forth in the table in the definition of “Applicable Rate”.

“Initial Issuing Banks” means, collectively, JPMorgan Chase Bank, N.A.,
Citibank, N.A. and Barclays Bank PLC.

“Interest Payment Date” means (i) with respect to any Alternate Base Loan, each
Quarterly Payment Date, or if earlier the Termination Date or the date of
prepayment of such Loan or conversion of such Loan to a Eurodollar Loan and (ii)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable thereto and, in the case of a Eurodollar Loan with an Interest Period
longer than three months each day that would have been the Interest Payment Date
for such Loan had successive Interest Periods of three months been applicable to
such Loan, or if earlier, the Termination Date or the date of prepayment of such
Loan or conversion of such Loan to an Alternate Base Loan.

“Interest Period” means, as to any Eurodollar Loan, the period commencing on the
date of such Loan and ending on the numerically corresponding day (or if there
is no corresponding day, the last day) in the calendar month that is one, two,
three or six, or, if agreed to by all Banks, twelve months thereafter, as the
Company may elect; provided, that (x) if any Interest Period would end on a day
which shall not be a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, with respect to Eurodollar Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (y)
no Interest Period may be selected that ends later than the Termination
Date. Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Paying Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period for which that Screen Rate is
available in dollars that is shorter than the Impacted Interest Period and (b)
the Screen Rate for the shortest period for which that Screen Rate is available
for dollars that is longer the Impacted Interest Period, in each case, as of
11:00 a.m., London time (or as soon thereafter as practicable), two Business
Days before the first day of such Impacted Interest Period.

“Issuing Bank” means each Initial Issuing Bank and each other Bank approved by
the Company and that has agreed in writing to act as an “Issuing Bank”
hereunder. Each reference herein to “the Issuing Bank” shall be deemed to be a
reference to the relevant Issuing Bank.

“Laws” means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, or opinions of any
Tribunal.

“L/C Commitment” means $300,000,000.

 

9



--------------------------------------------------------------------------------

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit, if any, and (b) the aggregate amount of drawings under Letters of Credit
that have not then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Banks other than
the Issuing Bank.

“Letters of Credit” is defined in Section 3.1(a).

“LIBO Rate” means, for any Eurodollar Loan for any Interest Period therefor, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on either of
such Reuters pages, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Paying Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 a.m., London time (or as soon thereafter as practicable), two Business
Days before the first day of such Interest Period; provided that if the Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided, further, that if the Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to dollars, then the LIBO Rate shall be the Interpolated Rate at
such time (provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement). The LIBO Rate
for the Interest Period for each Eurodollar Loan comprising part of the same
Borrowing shall be determined by the Paying Agent.

“Lien” means any mortgage, lien, pledge, adverse claim, charge, security
interest or other encumbrance in or on, or any interest or title of any vendor,
lessor, lender or other secured party to or of any Person under, any conditional
sale or other title retention agreement or lease with respect to, any Property
or asset of such Person. For avoidance of doubt, the filing of a Uniform
Commercial Code financing statement by a Person that is not entitled or
authorized in accordance with the applicable Uniform Commercial Code to file
such financing statement shall not, in and of itself, constitute a Lien.

“Litigation” means any action conducted, pending, or threatened by or before any
Tribunal.

“Loan” means a Committed Loan, a Eurodollar Loan, or an Alternate Base Loan.

“Loan Papers” means (i) this Agreement, certificates delivered pursuant to this
Agreement and exhibits and schedules hereto, (ii) any notes, security documents,
guaranties, and other agreements in favor of the Agents and Banks, or any or
some of them, ever delivered in connection with this Agreement, (iii) any
Letters of Credit and (iv) all renewals, extensions, or restatements of, or
amendments or supplements to, any of the foregoing.

“Majority Banks” means, at any time, Banks having Revolving Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Credit Exposures and unused Commitments at such time.

“Material Adverse Change” or “Material Adverse Effect” means an act, event or
circumstance which materially and adversely affects the business, financial
condition or results of operations of the Company and its Subsidiaries on a
consolidated basis or the ability of the Company to perform its obligations
under this Agreement or any Loan Paper.

 

10



--------------------------------------------------------------------------------

“Material Subsidiary” means, at any time, any Subsidiary of the Company having
at such time (i) total assets, as of the last day of the most recently ended
fiscal quarter for which the Company’s annual or quarterly Financial Statements
have been most recently required to have been delivered pursuant to Section
6.01, having a net book value greater than or equal to 10% of the total assets
of the Company and all of its Subsidiaries on a consolidated basis, (ii)
Adjusted Pre-Tax Income, as of the last day of the most recently ended fiscal
quarter for which the Company’s annual or quarterly Financial Statements have
been most recently required to have been delivered pursuant to Section 6.01,
greater than or equal to 10% of the total Adjusted Pre-Tax Income of the Company
and all of its Subsidiaries on a consolidated basis or (iii) any Pool Assets.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Interest Expense” means interest expense minus interest income, excluding
in either case capitalized interest, but including payments in the nature of
interest under capital leases if and to the extent characterized as such in
accordance with GAAP.

“New Bank” is defined in Section 2.24(b).

“New Bank Supplement” is defined in Section 2.24(b).

“New York Fed” means the Federal Reserve Bank of New York.

“New York Fed Bank Rate” means for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day; provided that if both such rates are not so published for
any day (or, if such day is not a Business Day, the most recently occurring
Business Day), the term “New York Fed Bank Rate” means the rate quoted for such
day (or, if such day is not a Business Day, the most recently occurring Business
Day) for a federal funds transaction at 11:00 a.m. New York City time on such
day (or Business Day, as the case may be) received by the Paying Agent from a
Federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Non-Compliant Pool Aircraft” is defined in Section 6.4(c).

“Non-Extending Bank” is defined in Section 2.25(b).

“Note” means a promissory note which a Bank may require the Company to execute
in accordance with Section 2.7(b), payable to the order of such Bank, in
substantially the form of Exhibit B hereto, with the blanks appropriately
completed, to evidence the aggregate indebtedness of the Company to such Bank
resulting from the Committed Loans made by such Bank to the Company, together
with all modifications, extensions, renewals, and rearrangements thereof.

“Notice Deadline” is defined in Section 2.25(b).

“Notice of Committed Borrowing” is defined in Section 2.2.

“Obligation” means all present and future indebtedness, obligations, and
liabilities, and all renewals, extensions, and modifications thereof, owed to
the Agents and Banks, or any or some of them, by the Company, arising pursuant
to any Loan Paper, together with all interest thereon and costs, expenses, and
reasonable attorneys’ fees incurred in the enforcement or collection thereof.

 

11



--------------------------------------------------------------------------------

“OECD” means the Organization for Economic Cooperation and Development as
constituted on the date hereof (excluding Mexico, Poland and the Czech
Republic).

“Officer’s Certificate” means a certificate signed in the name of the Company by
either its Chairman, its Chief Executive Officer, its Chief Financial Officer,
its President, one of its Vice Presidents, its Treasurer, or its Assistant
Treasurer, in each case without personal liability.

“Original Termination Date” means the fifth anniversary of the Effective Date.

“Other Connection Taxes” means with respect to the Paying Agent, any Bank or any
Issuing Bank, as the case may be, Taxes imposed as a result of a present or
former connection between the Paying Agent, such Bank or such Issuing Bank, as
the case may be, and the jurisdiction imposing such Taxes (other than a
connection arising solely from the Paying Agent, such Bank or such Issuing Bank
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Papers, or, in each case in accordance with and subject to the
provisions of this Agreement, sold, assigned or participated an interest in any
Loan Papers).

“Other Taxes” means any present or future stamp, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Loan Papers,
except any such Taxes that are Other Connection Taxes (other than Other
Connection Taxes imposed with respect to an assignment under Section 2.23).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the New York Fed as set forth on its public website from time to
time) and published on the next succeeding Business Day by the New York Fed as
an overnight bank funding rate (from and after such date as the New York Fed
shall commence to publish such composite rate).

“Paying Agent” means JPMorgan Chase Bank, N.A. or any successor to JPMorgan
Chase Bank, N.A. appointed in accordance with the provisions of Section 8.6, in
each case, as the paying agent for the Banks under this Agreement and the other
Loan Papers.

“Participant Register” is defined in Section 9.11(b).

“Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies which either are not yet due and payable or are being
contested in good faith by appropriate proceedings and for which adequate
reserves are established in accordance with GAAP; (b) Liens securing judgments,
but only to the extent, for an amount and for a period not resulting in an Event
of Default under Section 7.1(d); (c) Liens arising under this Agreement; (d)
Liens constituting normal operational usage of the affected Property, including
charter, third party maintenance, storage, leasing, pooling or interchange
thereof; and (e) Liens imposed by law such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that (i) are not overdue
for a period of more than 30 days, provided that no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced with respect
thereto, or (ii) are being contested in good faith and for which adequate
reserves are established in accordance with GAAP.

 

12



--------------------------------------------------------------------------------

“Person” means and includes an individual, partnership, joint venture,
corporation, trust, limited liability company or other entity, Tribunal,
unincorporated organization, or government, or any department, agency, or
political subdivision thereof.

“Plan” means any plan defined in Section 4021(a) of ERISA in respect of which
the Company is an “employer” or a “substantial employer” as such terms are
defined in ERISA.

“Pool Assets” means assets of the Company and any of its Wholly Owned Domestic
Subsidiaries listed on Schedule II, to the extent modified pursuant to Section
6.12, and shall include only Specified Equipment owned legally by the Company
and any of its Wholly Owned Domestic Subsidiaries.

“Prime Rate” is defined in the definition of the term Alternate Base Rate.

“Principal Office” of the Paying Agent means 500 Stanton Christiana Road, Ops 2,
3rd Floor, Newark, Delaware 19713-2107, or such other office as the Paying Agent
may hereafter designate from time to time as its “Principal Office” by notice to
the Company and the Banks.

“Property” means all types of real, personal, tangible, intangible, or mixed
property.

“Quarterly Payment Date” means the 15th day of each March, June, September and
December of each year, the first of which shall be the first such day after the
Effective Date.

“Register” is defined in Section 9.11(e).

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

“Regulatory Change” means, with respect to any Bank, (a) any adoption or change
after the Effective Date of or in United States federal, state or foreign laws,
rules, regulations (including Regulation D) or guidelines applying to a class of
banks including such Bank, (b) the adoption or making after the Effective Date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States federal, state or foreign
laws, rules, regulations or guidelines (whether or not having the force of law)
by any Tribunal, monetary authority, central bank, or comparable agency charged
with the interpretation or administration thereof, or (c) any change in the
interpretation or administration of any United States federal, state or foreign
laws, rules, regulations or guidelines applying to a class of banks including
such Bank by any Tribunal, monetary authority, central bank, or comparable
agency charged with the interpretation or administration thereof.

“Reimbursement Obligation” means the obligation of the Company to reimburse the
Issuing Bank pursuant to Section 3.5 for amounts drawn under Letters of Credit.

“Relevant Anniversary Date” is defined in Section 2.25(a).

“Request Date” is defined in Section 2.25(a).

“Reserve Percentage” of any Bank for the Interest Period for any Eurodollar Loan
means the reserve percentage applicable during such Interest Period under
regulations issued from time to time by the Board (or if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any marginal reserve requirement) for such Bank with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.

 

13



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Loans and its L/C Obligations
at such time. For the purposes of this definition each Bank shall be deemed to
hold a pro rata share of the total L/C Obligations based on the percentage which
its Commitment represents of the aggregate Commitments.

“Rights” means rights, remedies, powers, and privileges.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Screen Rate” is defined in the definition of “LIBO Rate”.

“Specified Equipment” means next generation aircraft consisting of the Boeing
737-700, Boeing 737-800 and Boeing 737-900ER models (and any later generation
model of any thereof, such as “MAX”) and, as to each such aircraft, up to two
spare engines suitable for use on the related airframe.

“Stated Rate” is defined in Section 9.8.

“Subsidiary” of a Person means any entity of which an aggregate of more than 50%
(in number of votes) of the stock (or equivalent interests) is owned of record
or beneficially, directly or indirectly, by such Person.

“Successor Company” is defined in Section 6.14(a).

“Syndication Agent” is defined in the introduction to this Agreement.

“Taxes” means all present or future taxes, assessments, fees, levies, imposts,
duties, deductions, withholdings, assessments or other similar charges at any
time imposed by any Laws or Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means, the earlier of (a) the Original Termination Date,
subject to extension thereof pursuant to Section 2.25, and (b) the date of
termination in whole of the Total Commitment pursuant to Section 2.5 or Section
7.2; provided, however, that the Termination Date of any Bank that is a
Non-Extending Bank with respect to any requested extension pursuant to Section
2.25 shall be the Termination Date in effect immediately prior to the applicable
Extension Date for all purposes of this Agreement.

 

14



--------------------------------------------------------------------------------

“Total Commitment” means at any time the aggregate amount of the Banks’
Commitments, as in effect at such time.

“Tribunal” means any municipal, state, commonwealth, federal, foreign,
territorial, or other court, governmental body, subdivision, agency, department,
commission, board, bureau, or instrumentality.

“Type” refers to the distinction between Committed Loans that are Alternate Base
Loans and Committed Loans that are Eurodollar Loans.

“United States” and “U.S.” each means United States of America.

“U.S. Tax Compliance Certificate” is defined in Section 2.18.

“Wholly Owned Domestic Subsidiary” means a Wholly Owned Subsidiary of the
Company organized under the laws of any jurisdiction within the United States.

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withholding Agent” means the Company and the Paying Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding.”

ARTICLE II

LOANS

Section 2.1 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Bank, severally and
not jointly, agrees to make revolving credit loans in dollars to the Company, at
any time and from time to time on and after the Effective Date and until the
earlier of the Termination Date and the termination of the Commitment of such
Bank in accordance with the terms hereof. Notwithstanding the foregoing, (a) the
aggregate principal amount at any time outstanding of all Committed Loans of a
Bank shall not exceed such Bank’s Commitment and (b) the Total Commitment shall
be deemed used from time to time to the extent of the L/C Obligations, and such
deemed use of the Total Commitment shall be applied to the Banks ratably
according to their respective Commitments, subject, however, to the conditions
that (i) at no time shall (A) the sum of (x) the outstanding aggregate principal
amount of all Committed Loans made by all Banks and (y) the L/C Obligations
exceed (B) the Total Commitment, and (ii) at all times the outstanding aggregate
principal amount of all Committed Loans made by a Bank shall equal the product
of (x) the percentage which its Commitment represents of the Total Commitment
times (y) the outstanding aggregate principal amount of all Committed Loans
obligated to have been made by all Banks.

 

15



--------------------------------------------------------------------------------

Within the foregoing limits, the Company may borrow, repay, prepay, and reborrow
hereunder, on and after the Effective Date and prior to the Termination Date,
subject to the terms, provisions, and limitations set forth herein.

Section 2.2 Committed Borrowing Procedure. In order to effect a Committed
Borrowing, the Company shall hand deliver, telecopy or e-mail to the Paying
Agent a duly completed request for Committed Borrowing, substantially in the
form of Exhibit A hereto (a “Notice of Committed Borrowing”), (i) in the case of
Eurodollar Loans, not later than 11:00 a.m., New York City time, three Business
Days before the Borrowing Date specified for a proposed Committed Borrowing, and
(ii) in the case of Alternate Base Loans, not later than 11:00 a.m., New York
City time, on the Business Day which is the Borrowing Date specified for a
proposed Committed Borrowing. Such notice shall be irrevocable and shall in each
case refer to this Agreement and specify (x) whether the Loans then being
requested are to be Eurodollar Loans, or Alternate Base Loans, (y) the Borrowing
Date of such Loans (which shall be a Business Day) and the aggregate amount
thereof (which shall not be less than $10,000,000 and shall be an integral
multiple of $1,000,000) and (z) in the case of a Eurodollar Loan, the Interest
Period with respect thereto (which shall not end later than the Termination
Date). If no Interest Period with respect to any Eurodollar Loan is specified in
any such Notice of Committed Borrowing, then the Company shall be deemed to have
selected an Interest Period of one month’s duration. Promptly, and in any event
on the same day the Paying Agent receives a Notice of Committed Borrowing
pursuant to this Section 2.3 if such notice is received by 11:00 a.m., New York
City time on a Business Day and otherwise on the next succeeding Business Day,
the Paying Agent shall advise the other Banks of such Notice of Committed
Borrowing and of each Bank’s portion of the requested Committed Borrowing by
telecopier or e-mail. Each Committed Borrowing shall consist of Loans of the
same Type made on the same day and having the same Interest Period.

Section 2.3 Refinancings; Conversions

(a) The Company may refinance all or any part of any Loan with a Loan of the
same or a different type made pursuant to Section 2.2, subject to the conditions
and limitations set forth herein and elsewhere in this Agreement. Any Loan or
part thereof so refinanced shall be deemed to be repaid in accordance with
Section 2.17 with the proceeds of a new Borrowing hereunder and the proceeds of
the new Loan, to the extent they do not exceed the principal amount of the Loan
being refinanced, shall not be paid by the Banks to the Paying Agent or by the
Paying Agent to the Company pursuant to Section 2.6(c); provided, however, that
(i) if the principal amount extended by a Bank in a refinancing is greater than
the principal amount extended by such Bank in the Borrowing being refinanced,
then such Bank shall pay such difference to the Paying Agent for distribution to
the Banks described in (ii) below, (ii) if the principal amount extended by a
Bank in the Borrowing being refinanced is greater than the principal amount
being extended by such Bank in the refinancing, the Paying Agent shall return
the difference to such Bank out of amounts received pursuant to (i) above, (iii)
to the extent any Bank fails to pay the Paying Agent amounts due from it
pursuant to (i) above, any Loan or portion thereof being refinanced shall not be
deemed repaid in accordance with Section 2.17 to the extent of such failure and
the Company shall pay such amount to the Paying Agent pursuant to Section 2.17
and (iv) to the extent the Company fails to pay to the Paying Agent any amounts
due in accordance with Section 2.17 as a result of the failure of a Bank to pay
the Paying Agent any amounts due as described in (iii) above, the portion of any
refinanced Loan deemed not repaid shall be deemed to be outstanding solely to
the Bank which has failed to pay the Paying Agent amounts due from it pursuant
to (i) above to the full extent of such Bank’s portion of such refinanced Loan.

 

16



--------------------------------------------------------------------------------

(b) Subject to the conditions and limitations set forth in this Agreement, the
Company shall have the right from time to time to convert all or part of one
Type of Committed Loan into another Type of Committed Loan or to continue all or
a part of any Committed Loan that is a Eurodollar Loan from one Interest Period
to another Interest Period by giving the Paying Agent written notice (by means
of a Notice of Committed Borrowing) (i) in the case of Eurodollar Loans, not
later than 11:00 a.m., New York City time, three Business Days before the date
specified for such proposed conversion or continuation, and (ii) in the case of
Alternate Base Loans, not later than 11:00 a.m., New York City time, on the
Business Day which is the date specified for such proposed conversion or
continuation. Such notice shall specify (A) the proposed date for conversion or
continuation, (B) the amount of the Committed Loan to be converted or continued,
(C) in the case of conversions, the Type of Committed Loan to be converted into,
and (D) in the case of a continuation of or conversion into a Eurodollar Loan,
the duration of the Interest Period applicable thereto; provided that (1)
Eurodollar Loans may be converted only on the last day of the applicable
Interest Period, (2) except for conversions to Alternate Base Loans, no
conversion shall be made while a Default or Event of Default has occurred and is
continuing and no continuations of any Eurodollar Loan from one Interest Period
to another Interest Period shall be made while a Default or Event of Default has
occurred and is continuing, unless such conversion or continuation has been
approved by Majority Banks, and (3) each such conversion or continuation shall
be in an amount not less than $10,000,000 and shall be an integral multiple of
$1,000,000. All notices given under this Section shall be irrevocable. If the
Company shall fail to give the Paying Agent the notice as specified above for
continuation or conversion of a Eurodollar Loan prior to the end of the Interest
Period with respect thereto, such Eurodollar Loan shall automatically be
converted into an Alternate Base Loan on the last day of the Interest Period for
such Eurodollar Loan.

Section 2.4 Fees. The Company agrees to pay to each Bank, through the Paying
Agent, on each Quarterly Payment Date and on the Termination Date in arrears, in
immediately available funds, a commitment fee (a “Commitment Fee”) calculated by
multiplying the Applicable Rate by the amount of the average daily Available
Revolving Commitment of such Bank during the preceding three-month period (or
shorter period commencing with the Effective Date and/or ending with the
Termination Date). All Commitment Fees shall be computed by the Paying Agent on
the basis of the actual number of days elapsed in a year of 360 days, and shall
be conclusive and binding for all purposes, absent manifest error. The
Commitment Fee due to each Bank shall commence to accrue on the Effective Date
and shall cease to accrue on the Termination Date or, if earlier, the date of
the termination of the Commitment of such Bank as provided herein.

Section 2.5 Termination and Reduction of Commitments

(a) Subject to Section 2.11(b), the Company may permanently terminate, or from
time to time in part permanently reduce, the Total Commitment, in each case upon
at least three Business Days’ prior (or, in the case of a refinancing or new
facility with one or more of the Agents, on a same-day basis with) written
notice to the Paying Agent (who shall promptly forward a copy thereof to each
Bank). Such notice shall specify the date and the amount of the termination or
reduction of the Total Commitment. Each such partial reduction of the Total
Commitment shall be in a minimum aggregate principal amount of $10,000,000 and
in an integral multiple of $1,000,000.

(b) On the Termination Date the Total Commitment shall be zero.

(c) Each reduction in the Total Commitment pursuant to this Section 2.5 shall be
made ratably among the Banks in accordance with their respective
Commitments. Simultaneously with any termination of Commitments pursuant to this
Section, the Company shall pay to the Paying Agent for account of the Banks the
Commitment Fees on the amount of the Total Commitment so terminated, accrued
through the date of such termination.

 

17



--------------------------------------------------------------------------------

Section 2.6 Loans

(a) Each Borrowing made by the Company on any date shall be in an integral
multiple of $1,000,000 and in a minimum aggregate principal amount of
$10,000,000. Committed Loans shall be made by the Banks ratably in accordance
with their respective Commitments on the Borrowing Date of the Committed
Borrowing; provided, however, that the failure of any Bank to make any Loan
shall not in itself relieve any other Bank of its obligation to lend hereunder.

(b) Each Committed Loan shall be a Eurodollar Loan or an Alternate Base Loan, as
the Company may request subject to and in accordance with Section 2.2 or Section
2.3(b), as applicable. Each Bank may at its option make any Eurodollar Loan by
causing a foreign branch or Affiliate of such Bank to make such Loan; provided,
however, that any exercise of such option shall not affect the obligation of the
Company to repay such Loan in accordance with the terms of this Agreement or
increase the Company’s obligations to such Bank hereunder. Loans of more than
one interest rate option may be outstanding at the same time; provided, however,
that the Company shall not be entitled to request any Loan which, if made, would
result in an aggregate of more than ten separate Interest Periods being
outstanding hereunder at any one time. For purposes of the foregoing, Loans
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Loans.

(c) Subject to Section 2.3, each Bank shall make its portion of each Committed
Borrowing on the proposed Borrowing Date thereof by paying the amount required
to the Paying Agent at the Principal Office in immediately available funds not
later than 1:00 p.m., New York City time, and the Paying Agent shall by 2:00
p.m., New York City time, credit the amounts so received to the general deposit
account of the Company with the Paying Agent or, if Loans are not made on such
date because any condition precedent to a Borrowing herein specified shall not
have been met, return the amounts so received to the respective Banks as soon as
practicable; provided, however, if and to the extent the Paying Agent fails to
return any such amounts to a Bank on the Borrowing Date for such Borrowing, the
Paying Agent shall pay interest on such unreturned amounts, for each day from
such Borrowing Date to the date such amounts are returned to such Bank, at the
Federal Funds Effective Rate.

(d) The outstanding principal amount of each Committed Loan shall be due and
payable on the Termination Date.

Section 2.7 Loan Accounts

(a) The Loans made by each Bank shall be evidenced by one or more loan accounts
or records maintained by such Bank in the ordinary course of business. Absent
manifest error, the loan accounts or records maintained by the Paying Agent and
each Bank shall be prima facie evidence of the amount of the Loans made by the
Banks to the Company and the interest and payments thereon. Any failure so to
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Loans.

(b) Upon the request of any Bank made through the Paying Agent, the Loans made
by such Bank may be evidenced by one or more Notes, instead of or in addition to
loan accounts, and upon any such request the Company shall execute and deliver
such Notes to such Bank. Each such Bank shall, and is hereby authorized by the
Company to, endorse on the schedule attached to the relevant Note held by such
Bank (or on a continuation of such schedule attached to each such Note and made
a part thereof) or in its records relating to such Note an appropriate notation
evidencing the date and amount of each Committed Loan of such Bank, each payment
or prepayment of principal of any Committed Loan, and the other information
provided for on such schedule. The failure of any Bank to make such a notation
or any error therein shall not in any manner affect the obligation of the
Company to repay the Committed Loans made by such Bank in accordance with the
terms of the relevant Note.

 

18



--------------------------------------------------------------------------------

Section 2.8 Interest on Loans

(a) Subject to the provisions of Section 2.9, each Eurodollar Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the LIBO Rate for the Interest Period
in effect for such Loan plus the Applicable Rate. Interest on each Eurodollar
Loan shall be payable on each Interest Payment Date applicable thereto. The
applicable LIBO Rate for each Interest Period shall be determined by the Paying
Agent, and such determination shall be conclusive absent manifest error.

(b) Subject to the provisions of Section 2.9, each Alternate Base Loan shall
bear interest at the rate per annum equal to the Alternate Base Rate plus the
Applicable Rate (if the Alternate Base Rate is based on the Prime Rate, computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as the case may be; if the Alternate Base Rate is based on the LIBO Rate
or the Federal Funds Effective Rate, computed on the basis of the actual number
of days elapsed over a year of 360 days). Interest on each Alternate Base Loan
shall be payable on each Interest Payment Date applicable thereto. The
applicable Alternate Base Rate shall be determined by the Paying Agent, and such
determination shall be conclusive absent manifest error.

(c) The Company shall pay to the Paying Agent for the account of each Bank that
has made a Eurodollar Loan to the Company, so long as such Bank shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each such Eurodollar Loan
of such Bank, from the date of such Loan until such principal amount is paid in
full, at an interest rate per annum for such number of days during the Interest
Period for such Loan as shall be pertinent equal to the remainder obtained by
subtracting (i) the LIBO Rate for such Interest Period from (ii) the rate
obtained by dividing such LIBO Rate referred to in clause (i) above by that
percentage equal to 100% minus the Reserve Percentage of such Bank for such
Interest Period, payable on the next Interest Payment Date applicable to such
Loan. Such additional interest shall be determined by such Bank as, if and to
the extent incurred, and shall be payable as aforesaid upon notification thereof
by such Bank to the Company through the Paying Agent. Each determination by a
Bank of additional interest under this Section 2.8(c) shall be conclusive and
binding for all purposes in the absence of manifest error.

Section 2.9 Interest on Overdue Amounts. If the Company shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, the Company shall on demand from time to time pay interest, to
the extent permitted by Law, on such defaulted amount up to (but not including)
the date of actual payment (after as well as before judgment) at a rate per
annum equal to (i) in the case of the principal amount of any Eurodollar Loan,
2% above the rate otherwise applicable thereto and (ii) in all other cases, the
Agreed Maximum Rate (if the Alternate Base Rate is based on the Prime Rate,
computed on the basis of the actual number of days elapsed over a year of 365 or
366 days, as the case may be; if the Alternate Base Rate is based on the LIBO
Rate or the Federal Funds Effective Rate, computed on the basis of the actual
number of days elapsed over a year of 360 days).

Section 2.10 Alternate Rate of Interest. In the event, and on each occasion, on
the day two Business Days prior to the commencement of any Interest Period for a
Eurodollar Loan that is a Committed Loan, the Paying Agent shall have determined
that dollar deposits in the amount of the requested principal amount of such
Eurodollar Loan are not generally available in the Eurodollar Interbank Market,
or that dollar deposits are not generally available in the Eurodollar Interbank
Market

 

19



--------------------------------------------------------------------------------

for the requested Interest Period, or that the rate at which such dollar
deposits are being offered will not adequately and fairly reflect the cost to
the Majority Banks of making or maintaining such Eurodollar Loan during such
Interest Period, or that reasonable means do not exist for ascertaining the LIBO
Rate, the Paying Agent shall, as soon as practicable thereafter, give telecopy
notice of such determination to the Company and the Banks. In the event of any
such determination, any request by the Company for a Eurodollar Loan that is a
Committed Loan shall, until the circumstances giving rise to such notice no
longer exist, be deemed to be a request for an Alternate Base Loan. Each
determination by the Paying Agent hereunder shall be conclusive absent manifest
error.

Section 2.11 Prepayment of Loans

(a) Prior to the Termination Date, the Company shall have the right at any time
to prepay any Committed Borrowing, in whole or in part, subject to the
requirements of Section 2.14 or Section 2.15 but otherwise without premium or
penalty, upon at least five Business Days prior written notice to the Paying
Agent; provided, however, that each such partial prepayment shall be in an
integral multiple of $1,000,000 and in a minimum aggregate principal amount of
$5,000,000. Each notice of prepayment shall specify the prepayment date and the
aggregate principal amount of each Borrowing to be prepaid, shall be irrevocable
and shall commit the Company to prepay such Borrowing by the amount stated
therein.

(b) On the date of any termination or reduction of the Total Commitment pursuant
to Section 2.5(a), the Company shall pay or prepay so much of the Loans as shall
be necessary in order that the sum of (x) the aggregate principal amount of the
Loans outstanding and (y) the L/C Obligations will not exceed the Total
Commitment following such termination or reduction. Subject to the foregoing,
any such payment or prepayment shall be applied to such Borrowing or Borrowings
as the Company shall select. All prepayments under this paragraph shall be
subject to Section 2.14 and Section 2.15.

(c) All prepayments under this Section 2.11 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of prepayment.

Section 2.12 Reserve Requirements; Change in Circumstances

(a) Notwithstanding any other provision herein, if after the date of this
Agreement any Regulatory Change or change in any Law (i) shall subject the
Paying Agent, a Bank or an Issuing Bank to any Taxes (other than (w) Indemnified
Taxes, (x) Taxes described in clauses (a), (b), (c) and (e) of Excluded Taxes,
(y) Other Taxes and (z) Other Connection Taxes on gross or net income, profits
or revenue (including value-added or similar Taxes)) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, (ii)
shall impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement with respect to any
Eurodollar Loan against assets of, deposits with or for the account of, or
credit extended by, such Bank under this Agreement (without duplication of any
amounts paid pursuant to Section 2.8(c)), or (iii) with respect to any
Eurodollar Loan, shall impose on such Bank or the Eurodollar Interbank Market
any other condition, cost or expense affecting this Agreement or any Eurodollar
Loan made by such Bank, and the result of any of the foregoing shall be to
materially increase the actual cost to such Bank (or such Paying Agent or
Issuing Bank in the case of (i)) of maintaining its Commitment or of making,
converting to, continuing or maintaining any Eurodollar Loan or to materially
reduce the amount of any sum received or receivable by such Bank (or such Paying
Agent or Issuing Bank in the case of (i)) hereunder (whether of principal,
interest, or otherwise) in respect thereof, then the Company shall pay to the
Paying Agent for the account of such Bank (or such Paying Agent or Issuing Bank
in the case of (i)), within ten days following delivery to the Company of the
certificate specified in paragraph (c) below by such Bank (or such Paying Agent
or Issuing Bank in the

 

20



--------------------------------------------------------------------------------

case of (i)), such additional amount or amounts as will reimburse such Bank (or
such Paying Agent or Issuing Bank in the case of (i)) for such increase or
reduction to such Bank (or such Paying Agent or Issuing Bank in the case of (i))
to the extent reasonably allocable to this Agreement.

(b) If any Bank shall have determined in good faith that any Regulatory Change
regarding capital or liquidity requirements or compliance by any Bank (or its
parent or any lending office of such Bank) with any request or directive issued
subsequent to the Effective Date regarding capital or liquidity requirements
(whether or not having the force of Law) of any Tribunal, monetary authority,
central bank, or comparable agency, has or would have the effect of reducing the
rate of return on such Bank’s (or its parent’s) capital as a consequence of its
obligations hereunder to a level below that which such Bank (or its parent)
could have achieved but for such Regulatory Change, or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Bank to be material, then from time to
time, the Company shall pay to the Paying Agent for the account of such Bank,
within ten days following delivery to the Company of the certificate specified
in paragraph (d) below by such Bank, such additional amount or amounts as will
reimburse such Bank (or its parent) for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Regulatory Change
and a change in Law, regardless of the date enacted, adopted or issued.

(d) Each Bank or the Paying Agent or each Issuing Bank shall notify the Company
of any event occurring after the date hereof entitling such Bank to compensation
under paragraph (a) or (b) of this Section 2.12 (together with a good faith
estimate of the amounts it would be entitled to claim in respect of such event)
as promptly as practicable, but in any event on or before the date which is 60
days after the related Regulatory Change, change in any Law or other event;
provided that (i) if such Bank or the Paying Agent or such Issuing Bank fails to
give such notice by such date, such Bank or the Paying Agent or such Issuing
Bank shall, with respect to compensation payable pursuant to paragraph (a) or
(b) of this Section 2.12 in respect of any costs resulting from such Regulatory
Change, change in any Law or other event, only be entitled to payment under
paragraph (a) or (b) of this Section 2.12 for costs incurred from and after the
date of such notice and (ii) such Bank or the Paying Agent or such Issuing Bank
will take such reasonable actions, if any (including the designation of a
different Applicable Lending Office for the Loans of such Bank affected by such
event) to avoid the need for, or reduce the amount of, such compensation so long
as such actions will not, in the reasonable opinion of such Bank or the Paying
Agent or such Issuing Bank, be materially disadvantageous to such Bank or the
Paying Agent or such Issuing Bank, as the case may be. A certificate of a Bank
or the Paying Agent or such Issuing Bank setting forth in reasonable detail (i)
the Regulatory Change, change in any Law or other event giving rise to any
costs, (ii) such amount or amounts as shall be necessary to reimburse such Bank
or the Paying Agent or such Issuing Bank (or participating banks or other
entities pursuant to Section 9.11) as specified in paragraph (a) or (b) of this
Section 2.12, as the case may be, and (iii) the calculation of such amount or
amounts, shall be delivered to the Company (with a copy to the Paying Agent)
promptly after such Bank or the Paying Agent or such Issuing Bank determines it
is entitled to payment under this Section 2.12, and shall be conclusive and
binding absent manifest error. In preparing such certificate, such Bank or the
Paying Agent or such Issuing Bank may employ such assumptions and allocations of
costs and expenses as it shall in good faith deem reasonable and may use any
reasonable averaging and attribution method.

 

21



--------------------------------------------------------------------------------

(e) In the event any Bank shall seek payment pursuant to this Section 2.12 or
the events contemplated under Section 2.10 or Section 2.13 shall have occurred
with respect to any Bank, the Company shall have the right to replace such Bank
with, and add as “Banks” under this Agreement in place thereof, one or more
assignees as provided in Section 2.23(b).

(f) Without prejudice to the survival of any other obligations of the Company
hereunder, the obligations of the Company under this Section 2.12 shall survive
for one year after the termination of this Agreement and/or the payment or
assignment of any of the Loans or Notes.

Section 2.13 Change in Legality

(a) Notwithstanding anything to the contrary herein contained, if any Regulatory
Change shall make it unlawful for any Bank to make or maintain any Eurodollar
Loan or to give effect to its obligations in respect of Eurodollar Loans as
contemplated hereby, then, by prompt written notice to the Company and to the
Paying Agent, such Bank may:

(i) declare that Eurodollar Loans will not thereafter be made by such Bank
hereunder, whereupon the Company shall be prohibited from requesting Eurodollar
Loans from such Bank hereunder unless such declaration is subsequently
withdrawn; and

(ii) if such unlawfulness shall be effective prior to the end of any Interest
Period of an outstanding Eurodollar Loan, require that all outstanding
Eurodollar Loans with such Interest Periods made by it be converted to Alternate
Base Loans, in which event (A) all such Eurodollar Loans shall be automatically
converted to Alternate Base Loans as of the effective date of such notice as
provided in paragraph (b) below and (B) all payments and prepayments of
principal which would otherwise have been applied to repay the converted
Eurodollar Loans shall instead be applied to repay the Alternate Base Loans
resulting from the conversion of such Eurodollar Loans.

(b) For purposes of this Section 2.13, a notice to the Company (with a copy to
the Paying Agent) by any Bank pursuant to paragraph (a) above shall be effective
on the date of receipt thereof by the Company. Any Bank having furnished such a
notice agrees to withdraw the same promptly following any Regulatory Change that
makes it lawful for such Bank to make and maintain Eurodollar Loans.

(c) If, with respect to any Bank, a condition arises or an event occurs which
would, or would upon the giving of notice, result in the payment of amounts
pursuant to Section 2.12 or permit such Bank, pursuant to this Section 2.13, to
suspend its obligation to make Eurodollar Loans, such Bank, promptly upon
becoming aware of the same, shall notify the Company thereof and shall take such
steps as may reasonably be available to it (including, without limitation,
changing its Applicable Lending Office) to mitigate the effects of such
condition or event, provided that such Bank shall be under no obligation to take
any step that, in its good faith opinion, would (a) result in its incurring any
additional costs in performing its obligations hereunder and under any
outstanding Loan (unless the Company has notified such Bank of the Company’s
agreement to reimburse it for the same) or (b) be otherwise adverse to such Bank
in a material respect.

Section 2.14 Indemnity. The Company shall indemnify each Bank against any loss
or reasonable expense which such Bank may sustain or incur as a consequence of
(a) any failure by the Company to fulfill on the date of any Borrowing hereunder
the applicable conditions set forth in Article IV, (b) any failure by the
Company to borrow hereunder after a Notice of Committed Borrowing pursuant to
Article II has been given, (c) any payment, prepayment, or conversion of a
Eurodollar Loan required by any other provision of this Agreement or otherwise
made on a date other than the last day of the

 

22



--------------------------------------------------------------------------------

applicable Interest Period for any reason, including without limitation the
acceleration of outstanding Loans as a result of any Event of Default or (d) any
failure by the Company for any reason (including without limitation the
existence of a Default or an Event of Default) to pay, prepay or convert a
Eurodollar Loan on the date for such payment, prepayment or conversion,
specified in the relevant notice of payment, prepayment or conversion under this
Agreement. The indemnity of the Company pursuant to the immediately preceding
sentence shall include, but not be limited to, any loss or reasonable expense
sustained or incurred or to be sustained or incurred in liquidating or employing
deposits from third parties acquired to effect or maintain such Loan or any part
thereof as a Eurodollar Loan. Such loss or reasonable expense shall include,
without limitation, an amount equal to the excess, if any, as reasonably
determined by each Bank of (i) its cost of obtaining the funds for the Loan
being paid, prepaid, or converted or not borrowed, paid, prepaid or converted
(based on the LIBO Rate) for the period from the date of such payment,
prepayment, or conversion or failure to borrow, pay, prepay or convert to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow, pay, prepay or convert, the Interest Period for the Loan which would
have commenced on the date of such failure to borrow, pay, prepay or convert)
over (ii) the amount of interest (as reasonably determined by such Bank) that
would be realized by such Bank in reemploying the funds so paid, prepaid, or
converted or not borrowed, paid, prepaid or converted for such period or
Interest Period, as the case may be. A certificate of each Bank setting forth
any amount or amounts and, in reasonable detail, the computations thereof, which
such Bank is entitled to receive pursuant to this Section 2.14 shall be
delivered to the Company (with a copy to the Paying Agent) and shall be
conclusive, if made in good faith, absent manifest error. The Company shall pay
to the Paying Agent for the account of each Bank the amount shown as due on any
certificate within 30 days after its receipt of the same. The obligations of the
Company pursuant to this Section 2.14 shall survive the termination of this
Agreement and/or the payment or assignment of any of the Loans or Notes.

Section 2.15 Pro Rata Treatment. Except as permitted under Section 2.8(c),
Section 2.12(d) and Section 2.14 with respect to interest and Section 2.25(e)
with respect to principal and interest, (a) each payment or prepayment of
principal and each payment of interest with respect to a Committed Borrowing
shall be made pro rata among the Banks in accordance with the respective
principal amounts of the Loans extended by each Bank, if any, with respect to
such Committed Borrowing, and (b) conversions of Committed Loans to Committed
Loans of another Type, continuations of Committed Loans that are Eurodollar
Loans from one Interest Period to another Interest Period, and Committed Loans
which are not refinancings of other Loans shall be made pro rata among the Banks
in accordance with their respective Commitments.

Section 2.16 Sharing of Setoffs. Each Bank agrees that if it shall through the
exercise of a right of banker’s lien, setoff, or counterclaim against the
Company (pursuant to Section 9.6 or otherwise), including, but not limited to, a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Bank under any applicable Debtor Relief Law or otherwise, obtain payment
(voluntary or involuntary) in respect of the Committed Loans held by it (other
than pursuant to Section 2.8(c), Section 2.12, or Section 2.14) as a result of
which the unpaid principal portion of the Committed Loans held by it shall be
proportionately less than the unpaid principal portion of the Committed Loans
held by any other Bank, it shall be deemed to have simultaneously purchased from
such other Bank a participation in the Committed Loans held by such other Bank,
so that the aggregate unpaid principal amount of the Committed Loans and
participations in Committed Loans pursuant to this Section 2.16 held by each
Bank shall be in the same proportion to the aggregate unpaid principal amount of
all Committed Loans then outstanding as the principal amount of the Committed
Loans held by it prior to such exercise of banker’s lien, setoff, or
counterclaim was to the principal amount of all Committed Loans outstanding
prior to such exercise of banker’s lien, setoff, or counterclaim; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.16 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such

 

23



--------------------------------------------------------------------------------

recovery and the purchase price or prices or adjustment restored without
interest. The Company expressly consents to the foregoing arrangements and
agrees that any Bank holding a participation in a Committed Loan deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff, or
counterclaim with respect to any and all moneys owing by the Company to such
Bank as fully as if such Bank had made a Committed Loan directly to the Company
in the amount of such participation.

Section 2.17 Payments

(a) The Company shall make each payment hereunder and under any instrument
delivered hereunder not later than 12:00 noon (New York City time) on the day
when due in dollars, without setoff or counterclaim, to the Paying Agent at its
Principal Office for the account of the Banks, in federal or other immediately
available funds. The Paying Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal of or interest on
Committed Loans (other than pursuant to Section 2.8(c), Section 2.12, and
Section 2.14) or Commitment Fees ratably to the Banks and like funds relating to
the payment of any other amount payable to any Bank to such Bank for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.

(b) Whenever any payment hereunder or under any Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in all such cases be
included in the computation of payment of interest or Commitment Fee, as the
case may be; provided, however, if such extension would cause payment of
interest on or principal of a Eurodollar Loan to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(c) Unless the Paying Agent shall have received notice from the Company prior to
the date on which any payment is due to the Banks hereunder that the Company
will not make such payment in full, the Paying Agent may assume that the Company
has made or will make such payment in full to the Paying Agent on such date and
the Paying Agent may, in reliance upon such assumption, cause to be distributed
to each Bank on such due date an amount equal to the amount then due such
Bank. If and to the extent the Company shall not have so made such payment in
full to the Paying Agent, each Bank shall repay to the Paying Agent forthwith on
demand such amount distributed to such Bank together with interest thereon, for
each day from the date such amount is distributed to such Bank until the date
such Bank repays such amount to the Paying Agent, at the Federal Funds Effective
Rate.

Section 2.18 Taxes. (a) Each payment by the Company under this Agreement or any
Loan Papers shall be made without withholding for any Taxes, unless such
withholding is required by any Law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable Law. If such Taxes are Indemnified Taxes, then the amount
payable by the Company shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Paying Agent or applicable Bank (as the case may be)
receives the amount it would have received had no such withholding been made.

(b) The Company shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable Law.

(c) As soon as practicable after any payment of Indemnified Taxes by the Company
to a Governmental Authority, the Company shall deliver to the Paying Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Paying Agent.

 

24



--------------------------------------------------------------------------------

(d) The Company shall indemnify the Paying Agent and each Bank, within 30 days
after demand therefor, for the full amount of Indemnified Taxes (including,
without limitation, any Indemnified Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.18) payable or paid by the Paying Agent
or such Bank (or its beneficial owner), as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Bank (with a copy to the Paying Agent),
or by the Paying Agent on its own behalf or on behalf of a Bank, shall be
conclusive, if made in good faith, absent manifest error.

(e) Each Bank shall severally indemnify the Paying Agent, within 10 days after
demand therefor, for the full amount of any Taxes attributable to such Bank that
are payable or paid by the Paying Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, but only to
the extent that the Company has not already indemnified the Paying Agent for
such Indemnified Taxes and without limiting the obligation of the Company to do
so. A certificate as to the amount of such payment or liability delivered to any
Bank by the Paying Agent shall be conclusive absent manifest error. For the
avoidance of doubt, there shall be no double recovery under this paragraph where
the indemnified party has been indemnified for the same loss under a separate
provision of the agreement.

(f) (i) Any Bank that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments hereunder or under any other
Loan Papers shall deliver to the Company and the Paying Agent, at the time or
times requested by the Company or the Paying Agent, such properly completed and
executed documentation prescribed by Law as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Bank,
if requested by the Company or the Paying Agent, shall deliver such other
documentation prescribed by Law or reasonably requested by the Company or the
Paying Agent as will enable the Company or the Paying Agent to determine whether
or not such Bank is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
forms (other than such documentation set forth in Sections 2.18(f)(ii)(A)
through (E) below or any successor or substantially similar or comparable
documentation thereto) shall not be required if in the Bank’s good faith
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense (or, in the case of a change in Law, any
incremental material unreimbursed cost or expense), unless indemnified by the
Company in an amount reasonably satisfactory to such Bank, or would materially
prejudice the legal or commercial position of such Bank. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Bank, such Bank shall
promptly (and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify the Company and the Paying Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so.

 

25



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, any Bank that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code (a
“Foreign Bank”) shall, to the extent it is legally entitled to do so, deliver to
the Company and the Paying Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Bank becomes a
lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Paying Agent), whichever of the
following is applicable:

 

  (A) duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party;

 

  (B) duly completed copies of Internal Revenue Service Form W-8ECI;

 

  (C) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit G-1 to the effect that (i) such Foreign
Bank is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Company within the meaning of section
881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code, and (ii) the interest payments in question
are not effectively connected with the United States trade or business conducted
by such Bank (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable;

 

  (D) to the extent a Foreign Bank is not the beneficial owner (for example,
where the Foreign Bank is a partnership or participating Bank granting a typical
participation), an Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or G-3 (as applicable), Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Bank is a partnership (and not a participating Bank) and one or more
beneficial owners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such beneficial
owner; or

 

  (E) any other form prescribed by Law as a basis for claiming exemption from or
a reduction in U.S. federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Company to determine the withholding or deduction required to be made.

(iii) If a payment made to a Bank under this Agreement or any other Loan Papers
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Bank
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Withholding Agent, at the time or
times prescribed by Law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the

 

26



--------------------------------------------------------------------------------

Withholding Agent to comply with its obligations under FATCA, to determine that
such Bank has or has not complied with such Bank’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.18(f)(iii), “FATCA” shall include all amendments made
to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including additional amounts paid pursuant to
this Section 2.18), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund. Such indemnifying party, upon the request
of such indemnified party, shall promptly repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.18(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.18(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.18(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) The provisions of this Section 2.18 shall survive the termination of this
Agreement and/or the payment or assignment of any of the Loans or Notes.

(i) For purposes of this Section 2.18, the term “Bank” includes any Issuing Bank
and the term “applicable Law” includes FATCA.

Section 2.19 Calculation of LIBO Rates. The provisions of this Agreement
relating to calculation of the LIBO Rate are included only for the purpose of
determining the rate of interest or other amounts to be paid hereunder that are
based upon such rate, it being understood that each Bank shall be entitled to
fund and maintain its funding of all or any part of a Eurodollar Loan as it sees
fit. All such determinations hereunder, however, shall be made as if each Bank
had actually funded and maintained funding of each Eurodollar Loan through the
purchase in the Eurodollar InterBank Market of one or more eurodollar deposits
in an amount equal to the principal amount of such Loan and having a maturity
corresponding to the Interest Period for such Loan.

Section 2.20 Booking Loans. Subject to Section 2.18, any Bank may make, carry,
or, transfer Loans at, to, or for the account of any of its branch offices or
the office of any Affiliate.

Section 2.21 Quotation of Rates. It is hereby acknowledged that the Company may
call the Paying Agent on or before the date on which notice of a Borrowing is to
be delivered by the Company in order to receive an indication of the rate or
rates then in effect, but that such projection shall not be binding upon the
Paying Agent or any Bank nor affect the rate of interest which thereafter is
actually in effect when the election is made.

 

27



--------------------------------------------------------------------------------

Section 2.22 Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, the Paying Agent shall
deliver written notice to such effect, upon the Paying Agent’s obtaining
knowledge of such event, to the Company and such Defaulting Bank, and the
following provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) Commitment Fees shall cease to accrue with respect to the Commitment of such
Defaulting Bank pursuant to Section 2.4.

(b) The Commitment and Revolving Credit Exposure of such Defaulting Bank shall
not be included in determining whether all Banks or the Majority Banks have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.1), provided that any waiver, amendment or
modification requiring the consent of all Banks or each affected Bank which
would increase or extend the term of the Commitment of such Defaulting Bank or
which affects such Defaulting Bank differently than other affected Banks shall
require the consent of such Defaulting Bank.

(c) If any L/C Obligations exist at the time a Bank becomes a Defaulting Bank,
then:

(i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Banks ratably in accordance with their respective Commitments but
only to the extent that (x) the sum of all non-Defaulting Banks’ Revolving
Credit Exposures does not then exceed the total of all non-Defaulting Banks’
Commitments, (y) no non-Defaulting Bank’s Revolving Credit Exposure then exceeds
such non-Defaulting Bank’s Commitments and (z) the conditions set forth in
Section 4.3 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Paying Agent cash collateralize the percentage such Defaulting
Bank’s Commitment represents of the Total Commitment of the L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 7.2 for so long as such
L/C Obligations are outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Bank’s
L/C Obligations pursuant to this Section 2.22(c), the Company shall not be
required to pay any fees to such Defaulting Bank pursuant to Section 3.3 with
respect to such Defaulting Bank’s portion of the L/C Obligations during the
period of such collateralization;

(iv) if the L/C Obligations of the non-Defaulting Banks are reallocated pursuant
to this Section 2.22(c), then the fees payable to the Banks pursuant to Section
3.3 shall be adjusted ratably in accordance with their respective Commitments;
and

(v) if any Defaulting Bank’s L/C Obligations are neither cash collateralized nor
reallocated pursuant to this Section 2.22(c), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Bank hereunder, all
Commitment Fees that otherwise would have been payable to such Defaulting Bank
(solely with respect to the portion of such Defaulting Bank’s Commitment that
was utilized by such L/C Obligations) and letter of credit fees payable under
Section 3.3 with respect to such Defaulting Bank’s L/C Obligations shall be
payable to the applicable Issuing Bank until such L/C Obligations are cash
collateralized and/or reallocated.

(d) So long as any Bank is a Defaulting Bank, no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Commitments of the
non-Defaulting Banks and/or cash collateral will be provided by the Company in
accordance with Section 2.22(c), and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Banks in a manner consistent with Section 2.22(c)(i) (and Defaulting Banks shall
not participate therein).

 

28



--------------------------------------------------------------------------------

(e) Any amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to Section 2.16, but
excluding amounts payable pursuant to Section 2.23) shall, in lieu of being
distributed to such Defaulting Bank, subject to any applicable requirements of
law, be applied at such time or times as may be determined by the Paying Agent
(i) first, to the payment of any amounts owing by such Defaulting Bank to the
Paying Agent hereunder, (ii) second, pro rata, to the payment of any amounts
owing by such Defaulting Bank to the Issuing Banks hereunder, (iii) third, if so
determined by the Paying Agent or requested by an Issuing Bank, held in such
account as cash collateral for future funding obligations of the Defaulting Bank
in respect of any existing or future participating interest in any Letter of
Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Paying Agent, (v) fifth, if so determined by the
Paying Agent and the Company, held in such account as cash collateral for future
funding obligations of the Defaulting Bank in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Banks or an
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Bank or such Issuing Bank against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Company as a result of
any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Bank or
as otherwise directed by a court of competent jurisdiction, provided, with
respect to this clause (viii), that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of any
drafts paid by an Issuing Bank under any Letters of Credit which a Defaulting
Bank has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.3 are satisfied, such payment shall be applied
solely to prepay the Loans of, and reimbursement obligations owed to, all
non-Defaulting Banks pro rata prior to being applied to the prepayment of any
Loans, or reimbursement obligations owed to, any Defaulting Bank.

In the event that the Paying Agent, each Issuing Bank and the Company each
agrees that a Defaulting Bank has adequately remedied all matters that caused
such Bank to be a Defaulting Bank or upon receipt by the Paying Agent of the
confirmation referred to in clause (c) of the definition of “Defaulting Bank”,
as applicable, then on such date such Bank shall purchase at par such portion of
the Loans of the other Banks as the Paying Agent shall determine may be
necessary in order for such Bank to hold such Loans ratably in accordance with
its Commitment.

Section 2.23 Mitigation Obligations; Replacement of Banks.

(a) If any Bank requests compensation under Section 2.12 or Section 2.18, or if
the Company is required to pay any additional amount to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 2.12 or
Section 2.18, then such Bank shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Bank, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 2.12 or Section
2.18 in the future and (ii) would not subject such Bank to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Bank. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.

(b) If (i) any Bank requests compensation under Section 2.12 or Section 2.18,
(ii) the Company is required to pay any additional amount to any Bank or any
Governmental Authority for the account of any Bank pursuant to Section 2.12 or
Section 2.18, (iii) an event contemplated under Section 2.10 or Section 2.13
shall have occurred with respect to any Bank, (iv) any Bank becomes a Defaulting
Bank or (v) any Bank becomes a Non-Extending Bank, then, in each case, the
Company may, at its sole

 

29



--------------------------------------------------------------------------------

expense and effort, upon notice to such Bank and the Paying Agent, require such
Bank to assign and delegate, without recourse (except for certain customary
representations and warranties, in accordance with and subject to the
restrictions contained in Section 9.10), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Paying Agent, which consent shall not unreasonably be withheld,
(ii) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in any drafts paid by an Issuing Bank
under any Letters of Credit, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts), (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or Section 2.18 or payments required
to be made pursuant to Section 2.12 or Section 2.18, such assignment will result
in a reduction in such compensation or payments and (iv) in the case of any such
assignment resulting from a Bank becoming a Non-Extending Bank, such assignee
shall have provided written notice to the Paying Agent that it consents to the
requested extension of the Existing Termination Date with respect any
Commitments held (or to be held) by it on the applicable Extension Date. A Bank
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

Section 2.24 Commitment Increases.

(a) The Company and any one or more Banks (including New Banks) may from time to
time agree that such Banks shall obtain or increase the amount of their
Commitments by executing and delivering to the Paying Agent an Increased
Facility Activation Notice specifying (i) the amount of such increase and (ii)
the applicable Increased Facility Closing Date; provided that (i) the aggregate
amount of incremental Commitments obtained after the Effective Date pursuant to
this Section 2.24 shall not exceed $500,000,000, (ii) with respect to any
Increased Facility Closing Date, the increases effected on such date pursuant to
this Section 2.24 shall be in a minimum amount of $25,000,000 and (iii) no more
than four Increased Facility Closing Dates may occur after the Effective
Date. No Bank shall have any obligation to participate in any increase described
in this paragraph unless it agrees to do so in its sole discretion.

(b) Any additional bank or financial institution which, with the consent of the
Company, each Issuing Bank (which consent shall not be unreasonably withheld)
and the Paying Agent (which consent shall not be unreasonably withheld), elects
to become a “Bank” under this Agreement in connection with any increase
described in Section 2.24(a) shall execute a New Bank Supplement (each, a “New
Bank Supplement”), substantially in the form of Exhibit H-2, whereupon such bank
or financial institution (each, a “New Bank”) shall become a Bank for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

(c) On each Increased Facility Closing Date, each Bank holding Committed Loans
prior to giving effect to this Section 2.24(c) (each, an “Existing Bank”) shall
be deemed to have assigned to each Bank participating in the relevant Commitment
increase (each, an “Increased Facility Bank”), and each such Increased Facility
Bank shall be deemed to have purchased from each Existing Bank, at the principal
amount thereof (together with accrued interest), such interests in the Committed
Loans and participations in Letters of Credit outstanding on such date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Committed Loans and participations in Letters of Credit will be
held by all the Banks (including such Increased Facility Banks) ratably in
accordance with the percentage which its Commitment represents of the Total
Commitment after giving effect to the increase to the Commitments on such
Increased Facility Closing Date. In furtherance of the foregoing, on such
Increased Facility Closing Date, (i) each Increased Facility Bank agrees to make
payments to the

 

30



--------------------------------------------------------------------------------

Paying Agent for the benefit of the Existing Banks in an amount equal to the
principal amount (together with accrued interest) of the interests in the
Committed Loans and funded participations in any Letters of Credit relating to
any unreimbursed drawings thereunder deemed to have been purchased by such
Increased Facility Bank on such Increased Facility Closing Date pursuant to the
immediately preceding sentence and (ii) each Existing Bank agrees to accept
payments in an amount equal to the principal amount (together with accrued
interest) of the interests in the Committed Loans and funded participations in
any Letters of Credit relating to any unreimbursed drawings thereunder deemed to
have been assigned by such Existing Bank on such Increased Facility Closing Date
pursuant to the immediately preceding sentence.

(d) The effectiveness of any increase to the Commitments pursuant to this
Section 2.24 shall be subject to the satisfaction of the following conditions
precedent: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to, and immediately after, giving effect to such
increase to the Commitments, (ii) the representations and warranties contained
in Article V shall be correct in all material respects (or, to the extent
subject to materiality or Material Adverse Effect qualifiers, in all respects)
on and as of the date of such increase to the Commitments (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), immediately prior to, and after giving
effect to, such increase to the Commitments, as though made on and as of such
date, (iii) on a pro forma basis after giving effect to (x) such increase to the
Commitments (assuming such incremental Commitments are fully drawn) and (y) any
permanent repayment of Debt after the last day of the most recently ended fiscal
quarter for which the Company’s annual or quarterly Financial Statements have
been most recently required to have been delivered pursuant to Section 6.01
(assuming, for such purpose, that (A) such increase to the Commitments (and the
full drawing thereof) and any such permanent repayment of Debt occurred on the
first day of the four fiscal quarter period for which the Company’s annual or
quarterly Financial Statements have been most recently required to have been
delivered pursuant to Section 6.01 and (B) such incremental Commitments had been
borrowed as Eurodollar Loans with successive one-month Interest Periods during
the four fiscal quarter period for which the Company’s annual or quarterly
Financial Statements have been most recently required to have been delivered
pursuant to Section 6.01), the Coverage Ratio shall not be less than 1.25 to 1.0
and (iv) the Company shall have delivered such legal opinions, board
resolutions, certificates and other documents reasonably requested by the Paying
Agent in connection with such increase to the Commitments.

Section 2.25 Extension of the Termination Date.

(a) The Company may, by notice (the date of such notice, the “Request Date”) to
the Paying Agent (who shall promptly notify the Banks) not earlier than 60 days
and not later than 30 days prior to any anniversary of the Effective Date (each
a “Relevant Anniversary Date”), request that each Bank extend such Bank’s
Termination Date for an additional year from the Termination Date then in effect
hereunder (the “Existing Termination Date”; any anniversary of the Existing
Termination Date to which Commitments shall be extended being called the
“Extended Termination Date”); provided that the Company shall not make more than
two such requests during the term of this Agreement.

(b) Each Bank, acting in its sole and individual discretion, shall, by written
notice to the Paying Agent given not later than the date that is 20 days
following the Request Date (the “Notice Deadline”), advise the Paying Agent
whether or not such Bank agrees to such extension (and each Bank that determines
not to so extend its Termination Date (a “Non-Extending Bank”) shall notify the
Paying Agent of such fact promptly after such determination (but in any event no
later than the Notice Deadline)) and any Bank that does not so advise the Paying
Agent on or before the Notice Deadline shall be deemed to be a Non-Extending
Bank. The election of any Bank to agree to such extension shall not obligate any
other Bank to so agree. Promptly following the Notice Deadline, the Paying Agent
shall notify the Company of each Bank’s determination under this Section.

 

31



--------------------------------------------------------------------------------

(c) The Company shall have the right on or before the Relevant Anniversary Date
to replace each Non-Extending Bank with, and add as “Banks” under this Agreement
in place thereof, one or more assignees with Commitments terminating on the
Extended Termination Date (each, an “Additional Commitment Bank”) as provided in
Section 2.23(b), each of which Additional Commitment Banks shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Bank shall undertake a Commitment of such Non-Extending Bank at par (and, if any
such Additional Commitment Bank is already a Bank, its Commitment of such
Non-Extending Bank shall be in addition to such Bank’s Commitment hereunder on
such date).

(d) If (and only if) the aggregate Commitments of the Banks that have agreed to
so to extend their Termination Date pursuant to this Section 2.25 and the
additional Commitments of the Additional Commitment Banks shall be more than 50%
of the aggregate amount of the Commitments in effect immediately prior to the
Relevant Anniversary Date, then, effective as of the Relevant Anniversary Date
(each such effective date, an “Extension Date”), the Termination Date of each
extending Bank and of each Additional Commitment Bank shall be extended to the
Extended Termination Date (except that, if such date is not a Business Day, such
Extended Termination Date shall be the immediately preceding Business Day), so
long as: (i) at the time of and immediately after giving effect to such
extension, no Default or Event of Default shall have occurred and be continuing
and (ii) the representations and warranties contained in Article V shall be
correct in all material respects (or, to the extent subject to materiality or
Material Adverse Effect qualifiers, in all respects) on and as of the date of
such extension (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), immediately
prior to, and after giving effect to, such extension, as though made on and as
of such date.

(e)    

(i) Any Non-Extending Bank may, by written notice to the Paying Agent, at any
time after the relevant Extension Date and prior to the applicable Existing
Termination Date, elect to extend its Termination Date to the Extended
Termination Date and, upon the Paying Agent’s receipt of such written notice
from any Non-Extending Bank, (x) the Termination Date of such Bank shall be
automatically extended to the Extended Termination Date (except that, if such
date is not a Business Day, such Extended Termination Date shall be the
immediately preceding Business Day) and (y) such Bank shall no longer be a
Non-Extending Bank with respect to the applicable extension. The Paying Agent
shall promptly give notice to the Company of any such extension pursuant to this
Section 2.21(e)(i).

(ii) On the Termination Date applicable to the Loans of any Non-Extending Bank,
the Company shall repay any then outstanding Loans of such Non-Extending Bank
(and pay any additional amounts required pursuant to Section 2.14). Following
any extension pursuant to this Section 2.25, the L/C Obligations shall continue
to be deemed to be held ratably among the Banks, but on the Termination Date
applicable to the Loans of any Non-Extending Bank, the L/C Obligations deemed to
be held by such Non-Extending Bank immediately prior to giving effect to such
Termination Date shall be ratably reallocated, to the extent of the unused
Commitments of the extending Banks, to such extending Banks (without regard to
whether the conditions set forth in Section 4.3 can then be satisfied); provided
that the Company shall repay the Loans of the extending Banks pro rata to the
extent necessary to allow the L/C Obligations deemed to be held by such
Non-Extending Bank immediately prior to giving effect to such Termination Date
to be fully reallocated to the extending Banks.

 

32



--------------------------------------------------------------------------------

(f) Conflicting Provisions. This Section 2.25 shall supersede any provisions in
Section 2.15 or Section 9.1 to the contrary.

ARTICLE III

LETTERS OF CREDIT

Section 3.1 L/C Commitment

(a) Subject to the terms and conditions hereof, each Issuing Bank, in reliance
on the agreements of the other Banks set forth in Section 3.4(a), agrees to
issue letters of credit (“Letters of Credit”) in dollars for the account of the
Company on any Business Day on and after the Effective Date and until the
termination of the Commitment of the Issuing Bank in accordance with the terms
hereof, in such form as may be approved from time to time by the Issuing Bank;
provided that Barclays Bank PLC shall have no obligation to issue commercial
Letters of Credit hereunder; provided, further, that no Issuing Bank shall issue
any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the excess of the Total
Commitment over the aggregate amount of Loans and L/C Obligations then
outstanding would be less than zero; provided, further, that no Initial Issuing
Bank shall at any time be obligated to issue any Letter of Credit if, after
giving effect to such issuance, the sum of (x) the aggregate undrawn and
unexpired amount of all then outstanding Letters of Credit issued by such
Initial Issuing Bank and (y) the aggregate amount of drawings under Letters of
Credit issued by such Initial Issuing Bank that have not then been reimbursed
pursuant Section 3.5 would exceed $100,000,000. Each Letter of Credit shall (i)
be denominated in dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the later of (A) the Original Termination Date and (B) if any
Commitments are extended pursuant to Section 2.25, such extended termination
date as determined pursuant to Section 2.25, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

(b) No Issuing Bank shall at any time be obligated to issue any Letter of Credit
if such issuance would conflict with, or cause such Issuing Bank or any L/C
Participant to exceed any limits imposed by, any applicable Laws.

Section 3.2 Procedure for Issuance of Letter of Credit. The Company may from
time to time request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of the Issuing
Bank, and such other certificates, documents and other papers and information as
the Issuing Bank may reasonably request. Upon receipt of any Application, the
Issuing Bank will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Bank be required to
issue any Letter of Credit earlier than three Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by the
Issuing Bank and the Company. The Issuing Bank shall furnish a copy of such
Letter of Credit to the Company promptly following the issuance thereof. The
Issuing Bank shall promptly furnish to the Paying Agent, which shall in turn
promptly furnish to the Banks, notice of the issuance of each Letter of Credit
(including the amount thereof).

 

33



--------------------------------------------------------------------------------

Section 3.3 Fees and Other Charges

(a) The Company will pay to the Paying Agent for the ratable benefit of the
Banks on each Quarterly Payment Date after the issuance date and on the
Termination Date a fee on all outstanding Letters of Credit at a per annum rate
equal to the Applicable Rate then in effect with respect to Eurodollar Loans. In
addition, the Company shall pay to the Issuing Bank for its own account a
fronting fee at a per annum rate separately agreed upon between the Company and
the Issuing Bank (which fee, in the case of Citibank, N.A., is reflected in the
fee letter dated June 23, 2016, between the Company and Citibank, N.A. and, in
the case of JPMorgan Chase Bank, N.A., is reflected in the fee letter dated June
23, 2016, between the Company and JPMorgan Chase Bank, N.A.) on the undrawn and
unexpired amount of each Letter of Credit, payable quarterly in arrears on each
Quarterly Payment Date after the issuance date and on the Termination Date. Fees
payable pursuant this Section 3.3(a) shall be calculated on the basis of a
360-day year for the actual days elapsed.

(b) In addition to the foregoing fees, the Company shall pay or reimburse the
Issuing Bank for such normal and customary costs and expenses as are incurred or
charged by the Issuing Bank in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit.

Section 3.4 L/C Participations

(a) The Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Bank to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Bank, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest, equal to
the percentage which such L/C Participant’s Commitment represents of the Total
Commitment, in the Issuing Bank’s obligations and rights under and in respect of
each Letter of Credit and the amount of each draft paid by the Issuing Bank
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Bank that, if a draft is paid under any Letter of Credit for which the
Issuing Bank is not reimbursed in full by the Company in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Bank upon
demand a fraction of the amount of such draft, or any part thereof, that is not
so reimbursed, equal to the percentage which such L/C Participant’s Commitment
represents of the Total Commitment.

(b) If any amount required to be paid by any L/C Participant to the Issuing Bank
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by the Issuing Bank under any Letter of Credit is paid to the Issuing Bank
within three Business Days after the date such payment is due, such L/C
Participant shall pay to the Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Bank,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Issuing Bank by such L/C Participant within three Business
Days after the date such payment is due, the Issuing Bank shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Alternate Base
Loans. A certificate of the Issuing Bank submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

 

34



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Company or
otherwise, including proceeds of collateral applied thereto by the Issuing
Bank), or any payment of interest on account thereof, the Issuing Bank will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Bank
shall be required to be returned by the Issuing Bank, such L/C Participant shall
return to the Issuing Bank the portion thereof previously distributed by the
Issuing Bank to it.

Section 3.5 Reimbursement Obligation of the Company. If any draft is paid under
any Letter of Credit, the Company shall reimburse the Issuing Bank for the
amount of (a) the draft so paid and (b) any Taxes, fees, charges or other costs
or expenses incurred by the Issuing Bank in connection with such payment, not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Company receives notice of such draft, if such notice is received on such day
prior to 10:00 a.m., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Company receives
such notice. Each such payment shall be made to the Issuing Bank at its address
for notices referred to herein in dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section 2.8(b)
and (y) thereafter, Section 2.9.

Section 3.6 Obligations Absolute. The Company’s obligations under this Article
III shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Company
may have or have had against the Issuing Bank, any beneficiary of a Letter of
Credit or any other Person. The Company also agrees with the Issuing Bank that
the Issuing Bank shall not be responsible for, and the Company’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Company and any beneficiary of any Letter of Credit
or any other party to which such Letter of Credit may be transferred or any
claims whatsoever of the Company against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Bank shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, willful misconduct or bad faith of the Issuing Bank. The Company
agrees that any action taken or omitted by the Issuing Bank under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence, willful misconduct or bad faith and in
accordance with the standards of care specified in the Uniform Commercial Code
of the State of New York, shall be binding on the Company and shall not result
in any liability of the Issuing Bank to the Company.

Section 3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Bank shall promptly notify the
Company of the date and amount thereof. The responsibility of the Issuing Bank
to the Company in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

35



--------------------------------------------------------------------------------

Section 3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

ARTICLE IV

CONDITIONS OF LENDING

Section 4.1 Conditions Precedent. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent:

(a) The Paying Agent shall have received this Agreement, executed and delivered
by the Paying Agent, the Co-Administrative Agents, the Company, each Person
listed on Schedule I and each of the other parties hereto.

(b) The Paying Agent shall have received the following, each dated (unless
otherwise indicated) the Effective Date:

(i) Officer’s Certificates dated the Effective Date certifying, inter alia, (i)
true and correct copies of resolutions adopted by the Board of Directors or
Executive Committee, as appropriate, of the Company authorizing the Company to
borrow and effect other transactions hereunder, (ii) a true and correct copy of
the Company’s bylaws in effect on the date hereof, (iii) the incumbency and
specimen signatures of the Persons executing any documents on behalf of the
Company, (iv) the truth of the representations and warranties made by the
Company in this Agreement (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date), and (v) the absence of the occurrence and continuance of any Default or
Event of Default.

(ii) A copy of the Company’s charter and all amendments thereto, accompanied by
certificates that such copy is correct and complete, one certificate dated
within a reasonable time prior to the Effective Date and issued by the Secretary
of State of Texas and one certificate dated the Effective Date and executed by
the corporate secretary or assistant secretary of the Company.

(iii) Certificates (dated within twenty days prior to the Effective Date) of
existence and good standing of the Company from appropriate officials of Texas.

(iv) The written opinions of internal and outside counsel to the Company and
counsel to the Paying Agent, substantially in the form set out in Exhibits C-1,
C-2 and C-3, respectively, each dated the Effective Date.

(v) An Administrative Questionnaire (dated any date on or prior to the Effective
Date) completed by each Bank which is a party hereto on the Effective Date.

(vi) Such other agreements, documents, instruments, opinions, certificates, and
evidences as the Paying Agent may reasonably request prior to the Effective
Date.

(c) Any fees or expenses of the Paying Agent, the other Agents and the Banks
required to be paid on or before the Effective Date shall have been paid.

 

36



--------------------------------------------------------------------------------

(d) The commitments under the Existing Credit Agreement shall have been
terminated and all amounts owing thereunder shall have been paid in full. Each
party hereto that is also a party to the Existing Credit Agreement hereby waives
any requirement under the Existing Credit Agreement of advance notice for any
such termination or payment.

Section 4.2 Conditions Precedent to Each Committed Borrowing. The obligation of
each Bank to make a Committed Loan on the occasion of any Committed Borrowing
(including the initial Committed Borrowing, but excluding any Committed
Borrowing used exclusively to finance the payment of any Reimbursement
Obligation) shall be subject to the further conditions precedent that on the
date of such Committed Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Committed Borrowing and the
acceptance by the Company of the proceeds of such Committed Borrowing shall
constitute a representation and warranty by the Company that on the date of such
Committed Borrowing such statements are true):

(a) The representations and warranties contained in Article V (except the last
sentence of Section 5.2 and except Section 5.5) are correct in all material
respects (or, to the extent subject to materiality or Material Adverse Effect
qualifiers, in all respects) on and as of the date of such Committed Borrowing
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date), before and after giving
effect to such Committed Borrowing, as though made on and as of such date;

(b) No event has occurred and is continuing, or would result from such Committed
Borrowing, which constitutes either a Default or an Event of Default; and

(c) Following the making of such Committed Borrowing and all other Borrowings to
be made on the same day under this Agreement, the sum of the aggregate principal
amount of all Loans then outstanding and of the L/C Obligations shall not exceed
the Total Commitment.

Section 4.3 Conditions Precedent to Each Letter of Credit Issuance. The
obligation of the Issuing Bank to issue a Letter of Credit (including the
initial Letter of Credit) shall be subject to the further conditions precedent
that on the date of the issuance of such Letter of Credit the following
statements shall be true (and each delivery of an Application by the Company
shall constitute a representation and warranty by the Company that on the date
of such Application such statements are true):

(a) The representations and warranties contained in Article V (except the last
sentence of Section 5.2 and except Section 5.5) are correct in all material
respects (or, to the extent subject to materiality or Material Adverse Effect
qualifiers, in all respects) on and as of the date of the issuance of such
Letter of Credit (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date), before and
after giving effect to such issuance, as though made on and as of such date;

(b) No event has occurred and is continuing, or would result from the issuance
of such Letter of Credit, which constitutes either a Default or an Event of
Default; and

(c) Following the issuance of such Letter of Credit and the making of any
Borrowings to be made on the same day under this Agreement, the sum of the
aggregate principal amount of all Loans then outstanding and of the L/C
Obligations shall not exceed the Total Commitment.

Section 4.4 Legal Details. All documents executed or submitted pursuant hereto
by the Company shall be reasonably satisfactory in form and substance to the
Paying Agent and its counsel. The

 

37



--------------------------------------------------------------------------------

Paying Agent shall, promptly following satisfaction of the conditions specified
in Section 4.1, notify the Company and each of the Banks of such satisfaction
and the date of the Effective Date. All legal matters incident to the
transactions contemplated by this Agreement (including without limitation
matters arising from time to time as a result of changes occurring with respect
to any Laws) shall be reasonably satisfactory to counsel to the Paying Agent.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Agents and Banks as follows:

Section 5.1 Organization, Authority and Qualifications

(a) The Company and each of its Material Subsidiaries is a Person duly
organized, validly existing, and in good standing under the Laws of the
jurisdiction of its organization;

(b) The Company has the corporate power and authority to execute, deliver, and
perform this Agreement and the other Loan Papers to which it is a party and to
borrow hereunder;

(c) On the Effective Date, the Company and each of its Material Subsidiaries is
duly qualified as a foreign Person to do business and is in good standing in
every jurisdiction where the character of its Properties or nature of its
activities make such qualification necessary, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect; and

(d) On the Effective Date, the Company has no Material Subsidiaries.

Section 5.2 Financial Statements. The Current Financials present fairly in all
material respects the consolidated financial position of the Company and its
Subsidiaries on the date thereof and the consolidated results of operations and
changes in financial position of the Company and its Subsidiaries for the period
then ended, all in conformity with GAAP. Except for transactions related to or
contemplated by the Loan Papers and transactions disclosed in Forms 10-Q and 8-K
that the Company shall have filed with the Securities and Exchange Commission
before the Effective Date, there has been no Material Adverse Change since
December 31, 2015.

Section 5.3 Compliance with Agreement and Laws. On the Effective Date, neither
the Company nor any of its Material Subsidiaries is in default in any material
respect under the provisions of any instrument evidencing any material
obligation, indebtedness, or liability of the Company or any of its Material
Subsidiaries or of any agreement relating thereto. Neither the Company nor any
of its Material Subsidiaries is in violation of any Law, which default or
violation would have a Material Adverse Effect.

Section 5.4 Authorization; No Breach; and Valid Agreements. The execution,
delivery, and performance of this Agreement, the borrowings hereunder, and the
execution, delivery, and performance of the other Loan Papers to which it is a
party by the Company have been duly authorized by all requisite corporate action
on the part of the Company and will not violate its charter or bylaws and will
not violate any Law or any order of any Tribunal, and will not conflict with,
result in a breach of the provisions of or constitute a default under, or result
in the imposition of any Lien upon the Property of the Company pursuant to the
provisions of, any material loan agreement, credit agreement, indenture,
mortgage, deed of trust, franchise, permit, license, note, contract, or other
material agreement or instrument to which the Company is now a party. The Loan
Papers that include obligations of the Company are the legal, valid and binding
obligations of the Company and are enforceable in accordance

 

38



--------------------------------------------------------------------------------

with their respective terms, except as such enforceability may be limited by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) or applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally.

Section 5.5 Litigation and Judgments. Except as previously disclosed to the
Paying Agent in writing, neither the Company nor any of its Subsidiaries is
either party to or aware of the threat of any Litigation which has, in the
Company’s opinion, a reasonable probability of success and which, if determined
adversely to the Company or such Subsidiary, would have a Material Adverse
Effect. To the knowledge of the Company, on the Effective Date there is no
outstanding unsatisfied money judgment against the Company or any of its
Subsidiaries in an amount in excess of $50,000,000, and there are no outstanding
unsatisfied money judgments against the Company or any of its Subsidiaries which
individually or in the aggregate have or would have a Material Adverse Effect.

Section 5.6 Ownership of Properties. The Company and each of its Material
Subsidiaries has good and marketable title (except for Permitted Liens) to all
of the Pool Assets, and owns or has valid leasehold (or, in the case of
Intellectual Property, license) interests in all of its other material
Properties which are owned or used in connection with its business.

Section 5.7 Taxes. To the extent that failure to do so would have a Material
Adverse Effect, the Company and each of its Material Subsidiaries has filed all
Tax returns or reports required of it and has paid all Tax liability shown
thereon as due to the extent the same has become due and before it may have
become delinquent (except to the extent being contested in good faith by
appropriate proceedings and for which adequate reserves have been
established). As of the Effective Date, the federal income tax liability of the
Company and its Subsidiaries has been audited by the Internal Revenue Service
and has been finally determined and satisfied for all taxable years at least up
to and including the taxable year ended December 31, 2013.

Section 5.8 Approvals Required. Neither the execution and delivery of this
Agreement and the other Loan Papers to which it is a party by the Company, nor
the consummation by the Company of any of the transactions contemplated hereby
or thereby requires the consent or approval of, the giving of notice to, or the
registration, recording, or filing of any document with, or the taking of any
other action in respect of any Tribunal except for the routine filing of copies
of this Agreement and certain other Loan Papers with the Securities and Exchange
Commission, except for any of the foregoing required of any Bank or Agent.

Section 5.9 Business; Status as Air Carrier. The Company is an air carrier
engaged in scheduled air transportation and is in all material respects duly
qualified and licensed under all applicable Laws to carry on its business as a
scheduled airline currently subject to regulation by the Federal Aviation
Administration and the Department of Transportation.

Section 5.10 ERISA Compliance. The Company is in compliance in all material
respects with ERISA and the rules and regulations thereunder. No Plan of the
Company has materially failed to satisfy the “minimum funding standards” of
ERISA or is in “at risk” status (within the meaning of ERISA).

Section 5.11 Insurance. The Company maintains with insurance companies or
associations of recognized responsibility (or, as to workers’ compensation or
similar insurance, with an insurance fund or by self-insurance authorized by the
jurisdictions in which it operates) insurance concerning its Properties and
businesses against such casualties and contingencies and of such types and in
such amounts (and with co-insurance, self-insurance and deductibles) as it
determines to be prudent and consistent with its insurance and loss prevention
policies, and in such forms and covering such risks as may then be customary
with airlines of a comparable credit standing flying equipment and routes
comparable to the Company.

 

39



--------------------------------------------------------------------------------

Section 5.12 Purpose of Loan. The proceeds of the Loans will be used for general
corporate purposes, including acquisitions, and no part of the proceeds of any
Loan will be used for any purpose which would violate, or be inconsistent with,
any of the margin regulations of the Board.

Section 5.13 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

Section 5.14 General. As of the Effective Date, there is no material fact or
condition relating to the financial condition and business of the Company and
its Subsidiaries which is not reflected in its most recently filed financial
statements or any posted SEC Form 8-K which has a Material Adverse Effect and
which has not been related, in writing, to the Paying Agent, other than
industry-wide risks in the ordinary course of business associated with the types
of business conducted by the Company and its Subsidiaries.

Section 5.15 EEA Financial Institutions. The Company is not an EEA Financial
Institution.

Section 5.16 Anti-Corruption Laws and Sanctions . The Company has implemented
and maintains in effect policies and procedures designed to maintain material
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees, and to the knowledge of the Company its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Company being designated as a Sanctioned Person. None
of (a) the Company, any of its Subsidiaries or to the knowledge of the Company
or such Subsidiary of the Company any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any of its Subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.
Notwithstanding the foregoing or any other provision of this Agreement, the
Company shall not be in breach of this Section 5.16 or Section 6.3 if it
operates any of its aircraft (including any Pool Asset) in a Sanctioned Country
for which it has obtained legal authority from the United States government to
conduct operations in such Sanctioned Country.

ARTICLE VI

COVENANTS

So long as the Company may borrow hereunder and until the Obligations have been
paid in full, the Company covenants as follows:

Section 6.1 Performance of Obligations. The Company shall duly and punctually
pay and perform each of the Obligations under this Agreement and the other Loan
Papers under which the Company has Obligations.

Section 6.2 Compliance with Laws. The Company shall comply, and shall cause each
of its Material Subsidiaries to comply, in all material respects with all
applicable Laws, except for any

 

40



--------------------------------------------------------------------------------

noncompliance which individually or in the aggregate would not have a Material
Adverse Effect, and such compliance shall include, without limitation, paying
before the same become delinquent all Taxes imposed upon the Company or any of
its Material Subsidiaries or its or their Properties, except to the extent
contested diligently and in good faith by proper proceedings, and for which
adequate reserves are established in accordance with GAAP.

Section 6.3 Maintenance of Existence, Licenses and Franchises: Compliance With
Agreements. Except to the extent otherwise permitted in Article VI, the Company
shall maintain, and shall cause each of its Material Subsidiaries to maintain,
its existence, and the Company shall preserve and maintain, and shall cause each
of its Material Subsidiaries to preserve and maintain, all material licenses,
privileges, franchises, certificates, authorizations, and other permits and
agreements necessary for the operation of its business. The Company shall
comply, and shall cause each of its Material Subsidiaries to comply, with all
material agreements binding on it or affecting its properties or business,
except for any noncompliance which individually or in the aggregate would not
have a Material Adverse Effect. The Company shall maintain in effect and enforce
policies and procedures designed to cause material compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

Section 6.4 Maintenance of Properties. (a) The Company shall, and shall cause
each of its Material Subsidiaries to, cause all of its Properties used or useful
in the conduct of its business to be maintained and kept in good condition,
repair, and working order, and supplied with all necessary equipment, and cause
to be made all necessary repairs, renewals, replacements, betterments, and
improvements thereof, all as in the judgment of the Company may be necessary so
that the business carried on in connection therewith may be properly conducted
at all times.

(b) The Company shall, at its expense, maintain, service, repair, overhaul,
improve, and rebuild the Aircraft so as to keep all Aircraft in good operating
condition and as required to meet, no later than the applicable termination date
(i.e., the date by which compliance with such standards is required), the
airworthiness standards of the Federal Aviation Administration and the
Department of Transportation (to the extent such standards are applicable to the
Aircraft) or the standards observed by the Company with respect to Property of
similar type, whichever is higher. The Company shall maintain, service, repair
and overhaul all Aircraft in compliance with its Federal Aviation Administration
approved maintenance program. The Company shall comply with all Laws of
Tribunals having jurisdiction over the Company or the Aircraft, including all
applicable requirements of the Federal Aviation Administration and the
Department of Transportation as to operation, maintenance, or use of the
Aircraft. In the event that any such Law requires alteration of any Aircraft,
the Company shall conform thereto or obtain conformance therewith at no expense
to the Agents or the Banks no later than the applicable termination date (i.e.,
the date by which such alteration is required).

(c) Notwithstanding anything to the contrary in this Section 6.4, (A) (i) the
Company may place an Aircraft in storage in accordance with the Company’s
standard storage procedures (including, in the case of Aircraft in the Company’s
Boeing 737-300 and 737-500 fleet, for decommissioning purposes), (ii) an
Aircraft (or any component thereof) may undergo maintenance in accordance with
the Company’s Federal Aviation Administration approved maintenance program and
(iii) an Aircraft may be grounded by applicable government authorities, in each
case, without the necessity of keeping such Aircraft in good operating condition
or maintaining such Aircraft’s airworthiness certification or otherwise
complying with the foregoing provisions of this Section 6.4, (B) the Company may
contest the applicability of any Laws or directives described in this Section
6.4 in any reasonable manner and defer compliance therewith until such contest
is finally determined or adjudicated, so long as, notwithstanding such deferred
compliance with respect to any Aircraft, the Company keeps such Aircraft in good
operating condition and maintains such Aircraft’s airworthiness certification
and (C) the Company may defer maintenance

 

41



--------------------------------------------------------------------------------

and defer conformity with any airworthiness directive in a manner that is
consistent with its Federal Aviation Administration approved maintenance program
and applicable Laws; provided that if any Aircraft that is a Pool Asset that has
been placed into storage or grounded as provided in the preceding clause (A) is
not in good operating condition or lacks airworthiness certification (any such
Aircraft, a “Non-Compliant Pool Aircraft”) for a period of more than 30 days,
then, within 60 days of the end of such 30 day period the Company shall be
required to replace such Aircraft with another Aircraft in compliance with
Section 6.12(b) hereof; provided, further, that the Company shall not permit the
Appraised Value of all Non-Compliant Pool Aircraft at any time to exceed an
amount equal to 7.5% of the Appraised Value of all Pool Assets at such time for
a period of more than ten Business Days.

Section 6.5 Maintenance of Books and Records. The Company shall, and shall cause
each of its Subsidiaries to, maintain proper books of record and account in
which full, true, and correct entries in conformity in all material respects
with GAAP will be made in respect of all financial dealings and transactions
that are, individually or in the aggregate, material in relation to their
business and activities.

Section 6.6 Inspection. At reasonable times and upon reasonable notice, the
Company shall permit, and shall cause each of its Material Subsidiaries to
permit, any employees and other representatives of the Paying Agent or any Bank
(provided that any visit or examination by any Bank must be coordinated in
advance with the Paying Agent), during normal business hours, (1) to visit the
Company and inspect any Properties, (2) to examine and make extracts from all
books of account and all records that relate to the financial operations of the
Company (subject to any confidentiality agreements, copyright restrictions, and
similar limitations), and (3) to discuss the Company’s and Material
Subsidiaries’ affairs, finances, Properties, condition (financial or otherwise)
and accounts with the Company’s and Material Subsidiaries’ officers, in each
case of the preceding clauses (1), (2) and (3), for the purpose of verifying the
accuracy of the various reports delivered by the Company to the Paying Agent and
the Banks pursuant to this Agreement or otherwise ascertaining compliance this
Agreement and at such times and as often as may be reasonably requested, but in
any event in the case of the preceding clauses (1) and (2), so long as no Event
of Default has occurred and is continuing, no more than one time per year;
provided, however, that (a) any such inspection of Aircraft (i) shall be limited
to the Pool Assets, (ii) shall be a visual, walk-around inspection and (iii) may
not include opening any panels, bays or the like, (b) no exercise of any
inspection rights provided for in this Section 6.6 shall interfere with the
normal operation or maintenance of any Aircraft by, or the business of, the
Company, and (c) the Paying Agent and each Bank shall cause their respective
employees and representatives to hold in strict confidence all information
acquired pursuant to such Agent’s or Bank’s Rights under this Section 6.6,
except for disclosure to any Affiliate of a Bank as a necessary part of the
administration of this Agreement and necessary disclosure to participants in the
Loans or Commitments, disclosure in connection with disputes relating to the
Loan Papers, or disclosure compelled by judicial or administrative process or by
other requirements of Law.

Section 6.7 Insurance. The Company shall maintain insurance on its Properties
with insurers or associations of recognized standing in such amounts (including
by way of self-insurance) as it determines to be prudent and consistent with its
insurance and loss prevention policies, and in such forms and covering such
risks as may then be customary with airlines of a comparable credit standing
flying equipment and routes comparable to the Company. Without in any way
limiting the foregoing, the Company shall maintain insurance on the Aircraft,
including “all-risk” hull insurance and aviation liability insurance, consistent
with the previous sentence.

Section 6.8 Appraisals. On each Appraisal Delivery Date, the Company shall
submit an Appraisal of the Pool Assets to the Paying Agent (for onward
distribution to the Banks) as of the date which is no more than 30 days prior to
such Appraisal Delivery Date; provided that the Appraisal to be

 

42



--------------------------------------------------------------------------------

delivered on the Effective Date may be dated as of March 31, 2016; and provided,
however, that if such Appraisal is to be delivered on such Appraisal Delivery
Date as a consequence of clause (c) of the definition thereof, the Appraisal to
be delivered on such date shall only be in respect of the assets to be removed
from and/or added to the Pool Assets.

Section 6.9 Coverage Ratio. The Company shall maintain at all times a Coverage
Ratio of not less than 1.25 to 1.0.

The Company shall have the option to reduce the required Coverage Ratio to 0.80
to 1.0 for two consecutive fiscal quarters by written notice to the Banks. If
such notice is given, the Company shall be irrevocably obligated to pay to each
Bank a quarterly fee equal to 0.25% of such Bank’s Commitment for each quarter
(with the amount of such Commitment being determined on an average basis if such
Commitment has changed during such quarter), payable on each date on which
financial statements for the two relevant fiscal quarters are required to be
delivered; provided that (i) such option may be exercised no more than once
between the Effective Date and the Termination Date and (ii) such fee shall be
payable in respect of any quarter only if the Coverage Ratio for such quarter is
less than 1.25 to 1.0.

Section 6.10 Reporting Requirements. The Company shall furnish to the Paying
Agent (with sufficient copies for each Bank):

(a) Within 120 days after the last day of each fiscal year of the Company,
Financial Statements (it being understood that delivery of the Company’s annual
report on Form 10-K for any fiscal year as filed with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended,
will satisfy this requirement with respect to such fiscal year) showing the
consolidated financial condition and results of operations of the Company and
its Subsidiaries as of, and for the year ended on, such last day, accompanied by
(i) the opinion, without material qualification, of Auditors, based on an audit
using generally accepted auditing standards, that such Financial Statements were
prepared in accordance with GAAP and present fairly, in all material respects,
the consolidated financial position and results of operations of the Company and
its consolidated Subsidiaries for the periods presented and (ii) a Financial
Report Certificate;

(b) Within 60 days after the last day of each of the first three fiscal quarters
of the Company (i) Financial Statements showing the consolidated financial
condition and results of operations of the Company and its consolidated
Subsidiaries as of and for the period from the beginning of the current fiscal
year to, such last day (it being understood that delivery of the Company’s
quarterly report on Form 10-Q for any fiscal quarter as filed with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, will satisfy this requirement with respect to such fiscal
quarter), and (ii) a Financial Report Certificate;

(c) (i) Promptly after mailing, true copies of all reports, statements,
documents, plans, and other written communications furnished by or on behalf of
the Company or any of its Subsidiaries to stockholders generally and (ii)
promptly upon the filing thereof, copies of all registration statements (other
than the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which
the Company shall have filed with the Securities and Exchange Commission;

(d) Notice, promptly after the Company or any of its Material Subsidiaries knows
or has reason to know of a Default or Event of Default, specifying the nature
thereof and what action the Company or any Subsidiary has taken, is taking, or
proposes to take with respect thereto;

 

43



--------------------------------------------------------------------------------

(e) Prompt notice of any legal or arbitral proceedings, and of all proceedings
by or before any governmental or regulatory authority or agency, and any
material development in respect of such legal or other proceedings, affecting
the Company, except proceedings which, if adversely determined, would not have a
Material Adverse Effect or proceedings with respect to which the Company, in
good faith and upon consultation with outside counsel, believes an adverse
determination in respect thereof to be unlikely; and

(f) Promptly upon the Paying Agent’s reasonable request, such other relevant
information (not otherwise required to be furnished under the Loan Papers)
respecting the business affairs, assets, and liabilities of the Company and any
of its Material Subsidiaries.

In the case of paragraphs (a), (b) and (c) above (other than the Financial
Report Certificate), the Company may satisfy the reporting requirements in
respect thereof by making the documents referred to therein available to the
Banks on its website or posted on the Security and Exchange Commission’s website
at www.sec.gov. Notwithstanding the foregoing, the Company shall deliver hard
copies of any such documents to any Bank that notifies the Company that such
delivery is required by any Laws applicable to such Bank.

Section 6.11 Use of Proceeds. Proceeds advanced hereunder shall be used only as
represented herein. The Company shall not request any Loan or Letter of Credit,
and the Company shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 6.12 Pool Assets. The Company (i) will ensure that the Appraised Value
of the Pool Assets shall satisfy the Collateral Coverage Test (based upon the
most recent Appraisal delivered to the Paying Agent and the Banks pursuant to
the provisions of Section 6.8), and (ii) will not (and will not permit any
Wholly Owned Domestic Subsidiary to) convey, sell, lease, transfer or otherwise
dispose of, whether voluntarily or involuntarily (it being understood that loss
of property due to theft, destruction, confiscation, prohibition on use or
similar event shall constitute a disposal for purposes of this covenant), or
remove or substitute, any Pool Asset (or any engine included in the Pool Assets
unless such engine is replaced by another working engine or engines of
comparable value, assuming half-time condition) or agree to do any of the
foregoing in respect of the Pool Assets at any future time, except that:

(a) so long as no Event of Default exists, the Company or any of its Wholly
Owned Domestic Subsidiaries owning a Pool Asset may replace a Pool Asset with
another asset of the Company or such Wholly Owned Domestic Subsidiary (or any
other Wholly Owned Domestic Subsidiary) (and Schedule II shall be modified to
reflect such replacement), provided that (A) such replacement shall be made on
at least a dollar-for-dollar basis based upon (x) in the case of the asset being
removed from the Pool Assets, the Appraised Value of such Pool Asset (as
determined by the most recently delivered Appraisal with respect to such Pool
Asset) and (y) in the case of the asset being added to the Pool Assets, the
Appraised Value of such asset (as determined by an Appraisal performed at (or
relatively contemporaneously with) the time of such replacement), and (B) prior
to effecting the replacement, the Company shall have delivered an Officer’s
Certificate to the Paying Agent certifying compliance with this Section 6.12 and
attaching to such certificate the Appraisal required by Section 6.8;

 

44



--------------------------------------------------------------------------------

(b) so long as no Event of Default exists or would result therefrom, the Company
or any of its Wholly Owned Domestic Subsidiaries owning a Pool Asset may remove
an asset from the Pool Assets (and Schedule II shall be modified to reflect such
removal), provided that (A) after giving effect to such removal, the Appraised
Value of the remaining Pool Assets (as determined by an Appraisal of all Pool
Assets performed at (or relatively contemporaneously with) the time of such
removal) shall satisfy the Collateral Coverage Test, and (B) prior to effecting
the removal, the Company shall have delivered an Officer’s Certificate to the
Paying Agent certifying that, and providing calculations demonstrating that,
after giving effect to such removal, the Appraised Value of the Pool Assets
shall satisfy the Collateral Coverage Test, and otherwise certifying compliance
with this Section 6.12 and attaching to such certificate Appraisals of all Pool
Assets obtained in connection with such removal; and

(c) in the event (x) that an Appraisal furnished pursuant to Section 6.8
discloses that the Collateral Coverage Test is not satisfied or (y) the
Collateral Coverage Test is not satisfied following an involuntary disposal of
any Pool Asset (or any engine included in the Pool Assets unless such engine is
replaced by another working engine or engines of comparable value, assuming
half-time condition) (whether by loss of property due to theft, destruction,
confiscation, prohibition on use, any similar event or otherwise), based upon
the most recent Appraisal of the Pool Assets (from which the appraised values of
the Pool Assets which are the subject of the involuntary disposition shall be
subtracted) furnished pursuant to Section 6.8, the Company shall within 60 days
after the date of such Appraisal or involuntary disposal, as the case may be,
designate additional assets as Pool Assets to the extent that, after giving
effect to such designation, the Appraised Value of the Pool Assets, based on the
most recently delivered Appraisal with respect to assets already constituting
Pool Assets and based on an Appraisal performed at (or relatively
contemporaneously with) the time of such addition with respect to assets being
added to Pool Assets, shall satisfy the Collateral Coverage Test (and Schedule
II shall be modified to reflect such addition), provided that (A) at the time of
such addition, the Paying Agent and the Banks shall have received an Officer’s
Certificate certifying that the conditions set forth in this Section 6.12 shall
have been satisfied after giving effect to such addition and attaching thereto
such Appraisal, and (B) the asset being added shall constitute Specified
Equipment.

Section 6.13 Restrictions on Liens. (a) The Company will not, nor will it permit
any Subsidiary to, create, assume or suffer to exist any Lien upon or with
respect to the Pool Assets, or enter into any arrangement with any Person that
would materially negatively impact the value of any Pool Asset realizable by any
third party or assign any right to receive the proceeds from the sale, transfer
or disposition of any of the Pool Assets, or file or authorize the filing with
respect to any of the Pool Assets of any financing statement naming the Company
or any Subsidiary as debtor under the Uniform Commercial Code or any similar
notice of Lien naming the Company or any Subsidiary as debtor under any similar
recording or notice statute (including, without limitation, any filing under
Title 49, United States Code, Section 44107), other than Permitted Liens
affecting Pool Assets.

(b) The Company will not enter into or suffer to exist, and will not permit any
of its Subsidiaries to enter into or suffer to exist, any agreement prohibiting
or conditioning the creation or assumption of any first priority Lien upon any
Pool Asset to secure Debt or other obligations of the Company or of any
Subsidiary of the Company that holds Pool Assets.

Section 6.14 Mergers and Dissolutions. (a) The Company will not merge or
consolidate with any other person unless:

(i) no Default or Event of Default has occurred and is continuing or would
result therefrom;

 

45



--------------------------------------------------------------------------------

(ii) the Company is the surviving corporation or, if otherwise, (x) such other
Person or continuing corporation (the “Successor Company”) is a corporation or
other entity organized under the laws of a state of the United States and (y)
such Successor Company is a U.S. certificated air carrier; and

(iii) in the case of a Successor Company, the Successor Company shall
(A) execute, prior to or contemporaneously with the consummation of such
transaction, such agreements, if any, as are in the reasonable opinion of the
Paying Agent, necessary or advisable to evidence the assumption by the Successor
Company of liability for all of the obligations of the Company hereunder and the
other Loan Papers, and (B) cause to be delivered to the Paying Agent and the
Banks such legal opinions (which may be from in-house counsel) as any of them
may reasonably request in connection with the matters specified in the preceding
clause (A) and (C) provide such information as each Bank or the Paying Agent
reasonably requests in order to perform its “know your customer” due diligence
with respect to the Successor Company.

Upon any consolidation or merger in accordance with this Section 6.14(a) in any
case in which the Company is not the surviving corporation, the Successor
Company shall succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Agreement with the same effect as if such
Successor Company had been named as the Company herein. No such consolidation or
merger shall have the effect of releasing the Company or any Successor Company
which shall theretofore have become successor to the Company in the manner
prescribed in this Section 6.14(a) from its liability with respect to any Loan
Paper to which it is a party.

(b) The Company will not liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution).

Section 6.15 Assignment. The Company will not assign or transfer any of its
Rights, duties, or obligations under any of the Loan Papers to which it is a
party.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.1 Events of Default. Any one or more of the following events shall be
“Events of Default” hereunder (which shall include by definition the expiration
of any grace period with respect thereto), whether the same shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of Law or
otherwise):

(a) Payment of Obligation. Failure to pay any principal of any Loan or any
Reimbursement Obligation when due whether at maturity, by declaration as
authorized by this Agreement, or otherwise; or failure to pay, within five
Business Days after the due date thereof, any interest on any Loan or any
Reimbursement Obligation; or failure to pay, within five Business Days after the
due date thereof, or if no due date therefor is herein specified within five
Business Days after written demand therefor is given to the Company by the
Paying Agent, any fee or other amount payable by the Company hereunder or under
any of the other Loan Papers.

(b) Covenants. Default shall be made in the observance or performance of any
other of the covenants, conditions, and agreements on the part of the Company
(or in the case of Section 6.12, on the part of any Subsidiary having any Pool
Assets) contained herein, or in any other Loan Papers and such default shall
continue for a period of 30 days (or, in the case of Section 6.9, five Business
Days) after the Paying Agent shall have given the Company notice thereof in
writing.

 

46



--------------------------------------------------------------------------------

(c) Debtor Relief. The Company or any Material Subsidiary shall file a voluntary
petition in bankruptcy or a petition or answer seeking reorganization,
arrangement, composition, liquidation, receivership, or similar relief under any
Debtor Relief Law, or shall file a petition to take advantage of any Debtor
Relief Law, or shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
fail generally to pay its debts as they become due, or shall consent to the
appointment of any receiver, trustee, custodian or liquidator of it or all or a
substantial part of its Property; or a proceeding or action shall be instituted
or commenced against the Company or any Material Subsidiary seeking an order for
relief or a reorganization, arrangement, composition, liquidation, receivership,
or similar relief under any Debtor Relief Law or seeking the appointment,
without the consent of the Company or any Material Subsidiary, of any receiver,
trustee, custodian or liquidator of it or all or a substantial part of the
Property of the Company or any Material Subsidiary and such proceeding or action
shall remain undismissed or unstayed for a period of 90 days; or an order,
decree, or judgment for an involuntary petition adjudicating the Company or any
Subsidiary insolvent shall be entered by any court of competent jurisdiction and
shall remain undismissed or unstayed for a period of 90 days.

(d) Payment of Judgments. The Company or any of its Material Subsidiaries fails
to pay any judgment or order for the payment of money in excess of $50,000,000
rendered against it or any of its assets (exclusive of judgment amounts fully
covered by insurance where the insurer has admitted liability in respect
thereof) and either (i) any enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) the same shall not be
discharged (or provisions shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof and the Company or the relevant Material Subsidiary shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal.

(e) Default on Other Debt or Security. The Company or any Material Subsidiary
shall (i) fail to pay any principal of or interest on any Debt (other than the
Obligation) the principal or face amount of which exceeds $50,000,000 when due
(or, where permitted, within any applicable grace period), whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise and such
default continues unremedied for five Business Days after such due date or
applicable grace period, or (ii) fail to perform or observe any other provision
(other than a provision that is substantially identical to a provision in this
Agreement) contained in any agreement securing or relating to such Debt (or any
other breach or default under such Debt agreement occurs) if the effect of such
failure to perform or observe such other provisions (or breach or default) is to
cause such Debt to become due prior to its stated maturity; provided, however,
that if any such failure, breach or default shall be waived or cured (as
evidenced by a writing from such holder or trustee) then, to the extent of such
waiver or cure, the Event of Default hereunder by reason of such failure, breach
or default shall be deemed likewise to have been thereupon waived or cured.

(f) ERISA. Any “Reportable Event” as such term is defined in ERISA under any
Plan, or the appointment by an appropriate Tribunal of a trustee to administer
any Plan, or the termination of any Plan within the meaning of Title IV of
ERISA, and any of the foregoing results in a material liability to the Pension
Benefit Guaranty Corporation; or any Plan fails to satisfy the “minimum funding
standards” of ERISA or is determined to be in “at risk” status (within the
meaning of ERISA).

(g) Misrepresentation. Any representation or warranty made by the Company is
untrue in any material respect, or any certificate, schedule, statement, report,
notice or writing (excluding any

 

47



--------------------------------------------------------------------------------

Appraisal, for which the Company makes no representation) furnished by the
Company to the Agents or to the Banks, or any of them, is untrue in any material
respect on the date as of which the facts set forth are stated or certified,
shall remain material at the time of discovery and shall, if curable, remain
incorrect in any material respect after 30 days after written notice thereof to
the Company (it being understood that any failure by the Company to include
within any such schedule, statement, report, notice, or writing any information
the omission of which would cause the material included to be misleading shall
be as much an untruth as a false statement contained therein).

Section 7.2 Remedies Upon Default. If an Event of Default specified in Section
7.l(c) occurs, the Commitments of the Banks shall thereupon automatically
terminate and the aggregate unpaid principal balance of and accrued interest on
the Obligation shall thereupon become due and payable concurrently therewith,
without any action by the Paying Agent or any Bank and without diligence,
presentment, demand, protest, notice of protest or intent to accelerate, or
notice of any other kind, all of which are hereby expressly waived. Except as
set forth in the preceding sentence, should any other Event of Default occur and
be continuing, the Paying Agent may, and if requested by the Majority Banks,
shall, do any one or more of the following:

(a) Acceleration. Declare (by written notice to the Company) the entire unpaid
balance of the Obligation, or any part thereof, immediately due and payable,
whereupon it shall be due and payable, without diligence, presentment, demand,
protest, notice of protest or intent to accelerate, or other notice of any kind
(except any notice or demand specified in this Agreement), all of which are
hereby expressly waived.

(b) Termination. Terminate the Commitments by written notice to the Company.

(c) Judgment. Reduce any claim to judgment.

(d) Rights. Exercise any and all legal and equitable Rights available to it.

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
Section 7.2, the Company shall, upon any such acceleration, deposit in a cash
collateral account opened by the Paying Agent an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit. Amounts held in
such cash collateral account shall be applied by the Paying Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Company hereunder and
under the other Loan Papers. After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Company hereunder and under the other
Loan Papers shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Company (or such other Person as may
be lawfully entitled thereto).

Section 7.3 Remedies in General. If any Event of Default shall occur and be
continuing, the Paying Agent may immediately proceed to protect and enforce all
or any Rights with respect thereto contained in this Agreement or any other Loan
Papers or may enforce any other legal or equitable Rights. Any Right may be
exercised from time to time, independently or concurrently, and as often as
shall be deemed expedient. No waiver of any Event of Default shall extend to any
subsequent Event of Default.

 

48



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENTS

Section 8.1 Authorization and Action. Each Bank hereby irrevocably appoints and
authorizes (a) JPMorgan Chase Bank, N.A. to act as its Paying Agent hereunder
and under each of the other Loan Papers, (b) JPMorgan Chase Bank, N.A. and
Citibank, N.A. to act as Co-Administrative Agents hereunder and under each of
the other Loan Papers, (c) Barclays Bank PLC to act as Syndication Agent
hereunder and (d) Bank of America, N.A., BNP Paribas, Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc., U.S. Bank National Association and Wells
Fargo Bank, N.A. to act as Documentation Agents hereunder. JPMorgan Chase Bank,
N.A. consents to such appointment as Paying Agent and agrees to perform the
duties of the Paying Agent hereunder and under the other Loan Papers. Each of
JPMorgan Chase Bank, N.A. and Citibank, N.A. consents to its appointment as a
Co-Administrative Agent, Barclays Bank PLC consents to its appointment as
Syndication Agent and each of Bank of America, N.A., BNP Paribas, Goldman Sachs
Bank USA, Morgan Stanley Senior Funding, Inc., U.S. Bank National Association
and Wells Fargo Bank, N.A. consents to its appointment as Documentation
Agent. Each Bank authorizes and directs the Paying Agent to act on its behalf
and to exercise such powers under this Agreement as are specifically delegated
to or required of such Agent by the terms hereto, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement or the other Loan Papers (including, without limitation,
enforcement or collection of the Loans or Notes), the Paying Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Banks, and such
instructions shall be binding upon all Banks and all holders of Loans or Notes;
provided, however, that no Agent shall be required to take any action which
exposes such Agent to personal liability or which is contrary to this Agreement
or applicable Law.

Section 8.2 Agents’ Reliance, Etc. None of the Agents and none of their
respective Affiliates, directors, officers, agents, or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Papers (i) with the consent or at the request of the Majority
Banks (or all the Banks, if required) or (ii) in the absence of its or their own
gross negligence or willful misconduct (it being the express intention of the
parties that the Agents and their respective directors, officers, agents, and
employees shall have no liability for actions and omissions under this Section
8.2 resulting from their ordinary contributory negligence). Without limitation
of the generality of the foregoing, each Agent (i) may treat the payee of each
Loan or Note as the holder thereof until such Agent receives written notice of
the assignment or transfer thereof signed by such payee and in form satisfactory
to such Agent; (ii) may consult with legal counsel (including counsel for the
Company), independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants, or experts; (iii)
makes no warranty or representation to any Bank and shall not be responsible to
any Bank for any statements, warranties, or representations made by or on behalf
of the Company in or in connection with any Loan Paper; (iv) except as otherwise
expressly provided herein, shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants, or conditions
of any Loan Paper or to inspect the property (including the books and records)
of the Company or any of its Subsidiaries; (v) shall have no responsibility to
ensure the satisfaction of any condition set forth in Article IV or elsewhere
herein other than to confirm receipt of items expressly required to be delivered
to the Paying Agent, (vi) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of any Loan Paper or any other instrument or document furnished pursuant
hereto or thereto; (vii) shall incur no liability under or in respect of any
Loan Paper by acting upon any notice, consent, certificate, or other instrument
or writing (which may be by telecopier or e-mail) reasonably believed by it to
be genuine and signed or sent by the proper party or parties; and (viii) may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon.

 

49



--------------------------------------------------------------------------------

Section 8.3 Rights of Agents as Banks. With respect to their Commitments, the
Loans, if any, made by them and the Notes, if any, issued to them, each Bank
that is an Agent (including any Agent that hereafter becomes a holder of a Loan
or Note) and its Affiliates shall have the same rights and powers under this
Agreement or any other Loan Paper as any other Bank and may exercise the same as
though it were not an Agent; and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include each Bank that is an Agent (including any
Agent that hereafter becomes a holder of a Loan or Note), in its individual
capacity. Each Bank that is an Agent (including any Agent that hereafter becomes
a holder of a Loan or Note) and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, the Company, any of the Subsidiaries and any Person who may do
business with or own securities of the Company or of the Subsidiaries, all as if
such Bank were not an Agent, and without any duty to account therefor to the
Banks.

Section 8.4 Bank Credit Decision. Each Bank acknowledges and agrees that it has,
independently and without reliance upon any of the Agents or any other Bank and
based on the Current Financials and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Bank also acknowledges and agrees that it will,
independently and without reliance upon any of the Agents or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

Section 8.5 Agents’ Indemnity. None of the Agents shall be required to take any
action hereunder or to prosecute or defend any suit in respect of this Agreement
or the Loans or Notes unless indemnified to such Agent’s satisfaction by the
Banks against loss, cost, liability, and expense. If any indemnity furnished to
such Agent shall become impaired, it may call for additional indemnity and cease
to do the acts indemnified against until such additional indemnity is given. In
addition, the Banks severally but not jointly agree to indemnify the Paying
Agent (to the extent not reimbursed by the Company), ratably according to the
respective principal amounts of the Committed Loans then held by each of them
(or if no Committed Loans are at the time outstanding, ratably according to
either (i) the respective amounts of their Commitments, or (ii) if the
Commitments have terminated, the respective amounts of the Commitments
immediately prior to such termination; provided that, in the case of Section
2.22, when a Defaulting Bank shall exist, any such Defaulting Bank’s Commitment
shall be disregarded in the calculation), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of this Agreement or any action taken or omitted by such Agent
under this Agreement or the other Loan Papers (including, without limitation,
any action taken or omitted under Article II of this Agreement); provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements resulting from such Agent’s fraud, gross negligence or willful
misconduct. Each Bank agrees, however, that it expressly intends, under this
Section 8.5, to indemnify each Agent ratably as aforesaid for all such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, and disbursements arising out of or resulting from such Agent’s
ordinary or contributory negligence. Without limitation of the foregoing, each
Bank agrees to reimburse the Paying Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by such Agent in connection with the preparation, execution, administration, or
enforcement of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Loan Papers to the extent that such Agent is not
reimbursed for such expenses by the Company. The provisions of this Section 8.5
shall survive the termination of this Agreement and/or the payment or assignment
of any of the Loans or Notes.

 

50



--------------------------------------------------------------------------------

Section 8.6 Successor Paying Agent. The Paying Agent may resign at any time by
giving written notice thereof to the Banks and the Company and may be removed as
Paying Agent under this Agreement and the other Loan Papers at any time with or
without cause by the Majority Banks. Upon any such resignation or removal, the
Majority Banks shall have the right, with the consent, not to be unreasonably
withheld or delayed, of the Company (provided that the Company’s consent shall
not be required during the continuance of a Default or an Event of Default), to
appoint a successor Paying Agent. If no successor Paying Agent shall have been
so appointed and shall have accepted such appointment within 30 calendar days
after the retiring Paying Agent’s giving notice of resignation or the Majority
Banks’ removal of the retiring Paying Agent, then the retiring Paying Agent may,
on behalf of the Banks, with the consent, not to be unreasonably withheld or
delayed, of the Company (provided that the Company’s consent shall not be
required during the continuance of a Default or Event of Default), appoint a
successor Paying Agent, which shall be a commercial bank organized under the
Laws of the United States of America or of any state thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Paying Agent hereunder and under the other Loan Papers by a
successor Paying Agent, such successor Paying Agent shall thereupon succeed to
and become vested with all rights, powers, privileges and duties of the retiring
Paying Agent, and the retiring Paying Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Papers. After any
retiring Paying Agent’s resignation or removal as the Paying Agent hereunder and
under the other Loan Papers, the provisions of this Article VIII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Paying Agent under this Agreement and the other Loan Papers.

Section 8.7 Notice of Default. The Paying Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Paying Agent shall have received written notice from a Bank
or the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the Paying
Agent receives such a notice, the Paying Agent shall give notice thereof to the
Banks; provided, however, if such notice is received from a Bank, the Paying
Agent also shall give notice thereof to the Company. The Paying Agent shall be
entitled to take action or refrain from taking action with respect to such
Default or Event of Default as provided in Section 8.1 and Section 8.2.

Section 8.8 Co-Administrative Agents and Documentation Agent. The
Co-Administrative Agents, the Syndication Agent and the Documentation Agents
shall not have any duties or responsibilities hereunder in their capacities as
such.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Etc Except as provided in Section 2.25, no amendment or
waiver of any provision of this Agreement or any other Loan Paper, nor consent
to any departure by the Company herefrom or therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Banks
(or the Paying Agent with the consent of the Majority Banks) in all cases, and
then, in any case, such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall, unless in writing and
signed by each Bank directly affected thereby (or the Paying Agent with the
consent of each Bank directly affected thereby), do any of the following:
(a) increase the amount of the Commitments of any Banks or subject any Banks to
any additional obligations, (b) reduce the principal

 

51



--------------------------------------------------------------------------------

of, or rate or amount of interest applicable to, any Loan or participation in
any Letter of Credit other than as provided in this Agreement, or any fees
hereunder, (c) postpone any date fixed for any payment of principal of, or
interest on, the Loans or any fees hereunder, (d) extend the expiration date of
any Bank’s Commitment, (e) eliminate or reduce the voting rights of any Bank
under this Section 9.1, (f) amend Section 2.5(c) or Section 2.15 in any manner
that would alter the pro rata sharing of payments or Commitment reductions
required thereby or (g) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans, or the number of Banks, which
shall be required for the Banks or any of them to take any action hereunder;
provided, further, that no amendment waiver, or consent shall modify or waive
any provision of Section 2.22, Article III or Section 4.3 without the written
consent of each Issuing Bank; and provided, further, that no amendment, waiver,
or consent shall, unless in writing and signed by the Paying Agent in addition
to the Banks required above to take such action, affect the rights or duties of
the Paying Agent under this Agreement or any other Loan Paper, or modify or
waive any provision of Section 2.22.

Section 9.2 Notices, Etc. Any Agent, any Bank, or the holder of any Loan or Note
giving consent or notice or making any request of the Company provided for
hereunder, shall notify each Bank and the Paying Agent thereof. In the event
that the holder of any Loan or Note (including any Bank) shall transfer such
Loan or Note, it shall promptly so advise the Paying Agent which shall be
entitled to assume conclusively that no transfer of any Loan or Note has been
made by any holder (including any Bank) unless and until such Agent receives
written notice to the contrary. Notices, consents, requests, approvals, demands,
and other communications (collectively “Communications”) provided for herein
shall be in writing (including telecopy Communications) and mailed, telecopied,
e-mailed (where indicated) or delivered:

(a) If to the Company, to it at:

Southwest Airlines Co.

P.O. Box 36611, HDQ-6TR

Love Field

Dallas, Texas 75235

Telecopy Number: (214) 932-1322

Attention: Treasurer

E-mail: Capital_Markets-DG@wnco.com

(b) If to the Paying Agent, to it at:

JPMorgan Chase Bank, N.A.

JPM Loan and Agency Services

500 Stanton Christiana Road

Ops 2, 3rd Floor

Newark, DE 19713-2107

Attention: Robert Madak

Telecopy Number: (302) 634-1028

Telephone Number: (302) 634-1392

E-mail: robert.madak@jpmorgan.com and 14698287788@tls.ldsprod.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

 

52



--------------------------------------------------------------------------------

New York, NY 10179

Attention: Robert Kellas

Telecopy Number: (212) 270-5100

Telephone Number: (212) 270-3560

E-mail: robert.kellas@jpmorgan.com

(c) If to any Bank or any other Agent, as specified on Schedule I hereto or, in
the case of any party, such other address or telecopy number as such party may
hereafter specify for such purpose by notice to the other parties. All
Communications shall, when mailed, telecopied, e-mailed or delivered, be
effective and shall be deemed to have been duly given when sent by telecopier or
e-mail to any party or the telecopier number or e-mail address, as applicable,
as set forth herein or on the signature pages hereof (or other telecopy number
or e-mail address designated by such party in a written notice to the other
parties hereto), or five days after being mailed to the address as set forth
herein (or such other address designated by such party in a written notice to
the other parties hereto) respectively, or when delivered to such address;
provided, however, Communications to any Agent pursuant to Article II or
Article VIII shall not be effective until received by such Agent.

Section 9.3 No Waiver; Remedies. No failure on the part of any Bank or any Agent
to exercise, and no delay in exercising, any Right hereunder or under any other
Loan Paper shall operate as a waiver thereof; nor shall any single or partial
exercise of any such Right, or any abandonment or discontinuance of any steps to
enforce such Right, preclude any other or further exercise thereof or the
exercise of any other Right. No notice to or demand on the Company in any case
shall entitle the Company to any other or further notice or demand in similar or
other circumstances. The Rights herein provided are cumulative and not exclusive
of any Rights provided by Law.

Section 9.4 Costs, Expenses and Taxes. The Company agrees to pay or reimburse
the Agents for paying: (i) all reasonable costs and expenses of the Agents in
connection with (A) the preparation, execution, delivery, and administration of
this Agreement and the other Loan Papers, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agents with
respect thereto and with respect to advising the Agents as to their respective
Rights and responsibilities under this Agreement and the other Loan Papers, and
(B) any amendment, modification, supplement, or waiver of any of the terms of
this Agreement, and (ii) all reasonable costs and expenses of the Banks and the
Agents (including reasonable counsel’s fees, and including reasonable allocated
in-house counsel fees for any Bank or any Agent) in connection with the
enforcement of this Agreement and the other Loan Papers. In addition, the
Company shall pay any and all Taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement and the other Loan
Papers, and agrees to save the Agents and each Bank harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omitting to pay such Taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of this Agreement or any
other Loan Paper. The obligations of the Company under this Section 9.4 shall
survive the termination of this Agreement and/or repayment of the Loans.

Section 9.5 Indemnity. The Company agrees to indemnify and hold harmless the
Agents and the Banks and each of their respective Affiliates, officers,
directors, employees, agents, advisors and representatives against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, deficiencies, expenses, and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against any Agent,
any Bank, or any of their respective Affiliates, officers, directors, employees,
agents, advisors or other representatives in any way relating to or arising out
of the Loan Papers, any transaction related hereto, or any act, omission, or
transaction of the Company, its Subsidiaries, and Affiliates, or any of their
employees, officers, directors or other representatives, to the extent that any
of the same results, directly or indirectly, from any claims made or actions,
suits, or proceedings commenced by or on behalf of any person other than an
Agent or a Bank.

 

53



--------------------------------------------------------------------------------

The obligation of the Company under this section shall continue for a period of
one year after payment of the Obligation and termination of any or all Loan
Papers, and SHALL APPLY WHETHER OR NOT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND RELATED EXPENSES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART,
UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY
ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY AGENT OR ANY BANK;

provided, however, that (i) although each indemnified party shall have the right
to be indemnified from its own ordinary negligence, no indemnified party shall
have the right to be indemnified hereunder for willful misconduct, gross
negligence or bad faith to the extent found by a final, non-appealable judgment
of a court of competent jurisdiction and (ii) the indemnity set forth in this
Section 9.5 shall not apply to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, deficiencies, expenses or
disbursements resulting from a proceeding that does not involve an act or
omission by the Company or any of its affiliates and that is brought by an
indemnified party against any other indemnified party (other than claims against
any Agent in its capacity or in fulfilling its role as an Agent under the Loan
Papers).

To the fullest extent permitted by applicable law, the Company shall not assert,
and hereby waives, any claim against any indemnified party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Papers or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.

Section 9.6 Right of Setoff. If any Event of Default shall have occurred and is
continuing, each Bank and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such Bank
or Affiliate to or for the credit or the account of the Company against any and
all obligations of the Company now or hereafter existing under this Agreement
and the Loans held by such Bank or Affiliate, irrespective of whether or not
such Bank or Affiliate shall have made any demand under this Agreement or any
Note and although such obligations may be unmatured. Each Bank agrees promptly
to notify the Company and the Paying Agent after any such setoff and application
made by such Bank or Affiliate, but the failure to give such notice shall not
affect the validity of such setoff and application. The Rights of each Bank
under this Section 9.6 are in addition to the Rights and remedies (including,
without limitation, other Rights of setoff) which such Bank may have.

SECTION 9.7 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 9.8 Submission To Jurisdiction; Waivers. The Company hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Papers to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the state and federal courts located in the
City of New York, Borough of Manhattan, and appellate courts from any thereof;

 

54



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Paying Agent shall have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

Section 9.9 Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by the Company in connection
herewith shall survive the execution and delivery of this Agreement and the
other Loan Papers, and no investigation by any Agent or any Bank or any closing
shall affect the representations and warranties or the Right of any Agent or any
Bank to rely upon them.

Section 9.10 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Company, the Agents, and each Bank and thereafter
shall be binding upon and inure to the benefit of the Company (subject to the
provisions of Section 9.11), the Agents, each Bank and their respective
successors and assigns.

Section 9.11 Successors and Assigns; Participations

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party, and all covenants, promises, agreements, representations and
warranties by or on behalf of the Company, the Agents or the Banks that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns. Except for any assignment or transfer by the
Company of its rights and obligations under this Agreement to a Successor
Company in accordance with Section 6.14, the Company may not assign or transfer
any its rights or obligations hereunder without the prior written consent of all
of the Banks.

(b) Each Bank may without the consent of the Company sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Loans owing to it and any Note or Notes held
by it); provided, however, that (i) such Bank’s obligations under this Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Bank
shall remain the holder of its Loans and Notes (if any) for all purposes of this
Agreement, (iv) the participating banks or other entities shall be entitled to
the cost protection provisions contained in Article II and Section 9.4, but only
to the extent that such protection would have been available to such Bank,
calculated as if no such participations had been sold, and the indemnity
protection provisions contained in Section 9.5, (v) the Company, the Agents, and
the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement, and
(vi) such Bank shall not sell a participation that conveys to the participant
the right to vote or give or withhold consents under this Agreement or any other
Loan Papers,

 

55



--------------------------------------------------------------------------------

other than the right to vote upon or consent to (y) amendments, modifications,
or waivers with respect to any fees payable hereunder (including the dates fixed
for the payment of any such fees) or the amount of principal or the rate of
interest payable on, or the dates fixed for any payment of principal of or
interest on, the Loans and (z) any extension of the Termination Date. Each Bank
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
a Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(c) Each Bank may assign to one or more Persons (other than a natural person, a
Defaulting Bank or the Company or any of its Affiliates), all or a portion of
its interests, rights, and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the same portion of the
Committed Loans at the time owing to it); provided, however, that (i) such
assignment, if not to a Bank or an Eligible Affiliate Assignee of the assigning
Bank, shall be consented to by the Company (which consent shall not be
unreasonably withheld or delayed and shall not be required after the occurrence
or during the continuance of a Default or Event of Default), the Paying Agent
and each Issuing Bank (which consent shall not be unreasonably withheld or
delayed), (ii) each Bank’s Commitment (including Loans owing to it and its pro
rata share of the L/C Obligations) to be assigned shall not be less than
$5,000,000 minus reductions pursuant to Section 2.5(a) unless (x) otherwise
agreed by the Company and the Paying Agent, (y) in the case of the assigning
Bank, such amount is reduced to zero pursuant to such assignment or (z) the
assignment is to a Bank, (iii) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Bank’s rights and obligations
under this Agreement, (iv) the assignee thereof shall deliver to the Company and
the Paying Agent any Internal Revenue Service forms required by Section 2.18,
and (v) the parties to each such assignment shall execute and deliver to the
Paying Agent, for its acceptance and recording in the Register (as defined
below), an Assignment and Assumption substantially in the form of Exhibit E
hereto (an “Assignment and Assumption”), together with a properly completed
Administrative Questionnaire, any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 (or such lesser amount as shall be
acceptable to the Paying Agent); provided, however, no such fee shall be
required in the case of any assignment requested by the Company pursuant to
Article II of this Agreement. Upon such execution, delivery, acceptance, and
recording, from and after the effective date specified in each Assignment and
Assumption, which effective date shall be at least five Business Days after the
execution thereof (unless a shorter period shall be agreed to by the Company,
the Paying Agent, and the assignor Bank), (x) the assignee thereunder shall be a
party hereto and, to the extent provided in such Assignment and Assumption, have
the rights and obligations of a Bank hereunder and under the other Loan Papers
and (y) the assignor Bank thereunder shall, to the extent provided in such
Assignment and Assumption, be released from its obligations under this Agreement
and the other Loan Papers (and, in the case of an Assignment and Assumption
covering all of the remaining portion of an assigning Bank’s rights and
obligations under this Agreement and the other Loan Papers, such Bank shall
cease to be a party hereto and thereto).

(d) By executing and delivering an Assignment and Assumption, the Bank assignor
thereunder and the assignee confirm to and agree with each other and the other
parties hereto as follows: (i) other than the representations and warranties
that (x) it is the legal and beneficial owner of the interest being assigned
thereby, (y) the interest being assigned thereby is free and clear of any lien,
encumbrance or other adverse claim and (z) it has full power and authority, and
has taken all action necessary, to

 

56



--------------------------------------------------------------------------------

execute and deliver such Assignment and Assumption and to consummate the
transactions contemplated thereby, such Bank assignor makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with this Agreement or
any other Loan Paper or the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of this Agreement, any other Loan Paper or
any other instrument or document furnished pursuant hereto; (ii) such Bank
assignor makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or the performance or
observance of its respective obligations under this Agreement, any other Loan
Paper or any other instrument or document furnished pursuant hereto or thereto;
(iii) such assignee confirms that it has received a copy of this Agreement
together with copies of financial information and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Agents, such Bank assignor, or any
other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Paying Agent to take such action on behalf of such assignee and
to exercise such powers under this Agreement and the other Loan Papers as are
delegated to each such Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Bank.

(e) The Paying Agent shall maintain at its office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks and the Commitment of, and principal amount of the Loans
and L/C Obligations owing to, each Bank from time to time (the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Company, the Agents, and the Banks may treat each Person whose name is
recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company, any
Bank or the Paying Agent at any reasonable time and from time to time upon
reasonable prior notice.

(f) Upon its receipt of an Assignment and Assumption executed by an assigning
Bank and an assignee together with any Note or Notes subject to such assignment
and the written consent to such assignment, the Paying Agent shall, if such
Assignment and Assumption has been completed and is substantially in the form of
Exhibit E hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the Banks, the Paying Agent and the Company. Within five Business
Days after receipt of such notice, the Company, at its own expense, shall
execute and deliver to the Paying Agent in exchange for the surrendered Note or
Notes, if any, (x) a new Note or Notes to the order of such assignee in an
amount equal to its portion of the Commitment assumed by it pursuant to such
Assignment and Assumption and (y) if the assigning Bank has retained any
Commitment hereunder, new Notes to the order of the assigning Bank in an amount
equal to the Commitment retained by it hereunder. Such new Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Notes. Such new Notes shall be dated the effective date of such
Assignment and Assumption and shall otherwise be in substantially the form of
Exhibit D-1 or D-2 as applicable, hereto. Cancelled Notes shall be returned to
the Company.

(g) Notwithstanding any other provision herein, any Bank may, in connection with
any assignment or participation or proposed assignment or participation pursuant
to this Section 9.11 (or in connection with any swap, derivative, securitization
or credit insurance relating to the Company and its obligations), disclose to
the assignee or participant or proposed assignee or participant (or to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
such swap, derivative or securitization) any information relating to the Company
and its Subsidiaries furnished to such Bank by or on behalf of the Company;
provided, that prior to any such disclosure, each such assignee or participant

 

57



--------------------------------------------------------------------------------

or proposed assignee or participant (or any such counterparty (and its advisor))
shall agree for the benefit of the Company to preserve the confidentiality of
any confidential information relating to the Company received from such Bank.

(h) Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time create a security interest in all or any portion of its Rights
under this Agreement (including, without limitation, the Loans owing to it and
any Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board.

Section 9.12 Confidentiality. Each Agent, each Issuing Bank and each Bank agrees
to keep confidential all Information (as defined below); provided that nothing
herein shall prevent any Agent, any Issuing Bank or any Bank from disclosing any
such Information (a) to any Agent, any Issuing Bank, any Bank or any affiliate
thereof, (b) as permitted by Section 9.11(g), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates in each case on a need-to-know basis, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Law, (f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Bank’s investment portfolio in connection with ratings issued with respect to
such Bank, (i) in connection with the exercise of any remedy hereunder or under
any other Loan Paper, or (j) if agreed by the Company in its sole discretion, to
any other Person. “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Agents, any Issuing Bank or any Bank on a non-confidential
basis prior to disclosure by the Company and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each Bank acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Papers may include material non-public information
concerning the Company and its Affiliates and their related parties or their
respective securities, and confirms that it has developed compliance procedures
regarding the use of material non-public information and that it will handle
such material non-public information in accordance with those procedures and
applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Company or the Paying Agent pursuant to, or in the course of administering, this
Agreement or the other Loan Papers will be syndicate-level information, which
may contain material non-public information about the Company and its Affiliates
and their related parties or their respective securities. Accordingly, each Bank
represents to the Company and the Paying Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

Section 9.13 Independence of Covenants. All covenants contained in this
Agreement shall be given independent effect so that if a particular action or
condition is not permitted by any such covenants, the fact that such action or
condition would be permitted by an exception to, or otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
Event of Default if such action is taken or condition exists.

 

58



--------------------------------------------------------------------------------

Section 9.14 Severability. Should any clause, sentence, paragraph, or Section of
this Agreement be judicially declared to be invalid, unenforceable, or void,
such decision will not have the effect of invalidating or voiding the remainder
of this Agreement, and the parties hereto agree that the part or parts of this
Agreement so held to be invalid, unenforceable, or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.

Section 9.15 Integration. This Agreement and the other Loan Papers represent the
entire agreement of the Company, the Paying Agent and the Banks with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Paying Agent or any Bank relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Papers.

Section 9.16 Descriptive Headings. The section headings appearing in this
Agreement have been inserted for convenience only and shall be given no
substantive meaning or significance whatever in construing the terms and
provisions of this Agreement.

Section 9.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 9.18 WAIVERS OF JURY TRIAL. THE COMPANY, THE PAYING AGENT AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER AND FOR ANY
COUNTERCLAIM THEREIN.

Section 9.19 No Fiduciary Duty. The Paying Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Company, its stockholders
and/or its affiliates. The Company agrees that nothing in the Loan Papers or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Bank, on the one hand, and the
Company, its stockholders or its affiliates, on the other. The Company
acknowledges and agrees that (i) the transactions contemplated by the Loan
Papers (including the exercise of rights and remedies hereunder and thereunder)
are arm’s-length commercial transactions between the Banks, on the one hand, and
the Company, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Bank has assumed an advisory or fiduciary responsibility
in favor of the Company, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Bank has advised, is currently advising or will advise the Company, its
stockholders or its affiliates on other matters) or any other obligation to the
Company except the obligations expressly set forth in the Loan Papers and (y)
each Bank is acting solely as principal and not as the agent or fiduciary of the
Company, its management, stockholders, creditors or any other Person. The
Company acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Company agrees that it will
not claim that any Bank has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to it, in connection with such transaction
or the process leading thereto.

 

59



--------------------------------------------------------------------------------

Section 9.20 USA Patriot Act. Each Bank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each borrower, guarantor
or grantor (the “Loan Parties”), which information includes the name and address
of each Loan Party and other information that will allow such Bank to identify
such Loan Party in accordance with the Patriot Act. The Company agrees to
provide such information as each Bank or the Paying Agent reasonably requests in
order to perform its “know your customer” due diligence.

Section 9.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Paper or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Paper may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Paper; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.22 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Bank holding such Loan in accordance with applicable
law, the rate of interest payable to such Bank in respect of such Loan
hereunder, together with all Charges payable to such Bank in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable to such Bank in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Bank in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Bank.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SOUTHWEST AIRLINES CO. By:  

/s/ Christopher Monroe

  Name: Christopher Monroe   Title: Treasurer

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$125,000,000    

JPMORGAN CHASE BANK, N.A., as a Bank, an Issuing Bank, a Co-Administrative Agent
and the Paying Agent

    By:  

/s/ Robert P. Kellas

      Name: Robert P. Kellas       Title: Executive Director

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$125,000,000    

CITIBANK, N.A., as a Bank, an Issuing Bank and a Co-Administrative Agent

    By:  

/s/ Susan M. Olsen

      Name: Susan M. Olsen       Title: Vice President

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$125,000,000    

BARCLAYS BANK PLC, as a Bank, an Issuing Bank and the Syndication Agent

    By:  

/s/ Ronnie Glenn

      Name: Ronnie Glenn       Title: Vice President

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$95,000,000    

BANK OF AMERICA, N.A., as a Bank and a Documentation Agent

    By:  

/s/ Christopher Wozniak

      Name: Christopher Wozniak       Title: Director

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$95,000,000    

BNP PARIBAS, as a Bank and a Documentation Agent

    By:  

/s/ Eric Chilton

      Name: Eric Chilton       Title: Managing Director     By:  

/s/ Robert Papas

      Name: Robert Papas       Title: Director

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$95,000,000    

GOLDMAN SACHS BANK USA, as a Bank and a Documentation Agent

    By:  

/s/ Rebecca Kratz

      Name: Rebecca Kratz       Title: Authorized Signatory

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$95,000,000    

MORGAN STANLEY BANK, N.A., as a Bank

    By:  

/s/ Michael King

      Name: Michael King       Title Authorized Signatory    

MORGAN STANLEY SENIOR FUNDING, INC., as a Documentation Agent

    By:  

/s/ Michael King

      Name: Michael King       Title: Authorized Signatory

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$95,000,000    

U.S. BANK NATIONAL ASSOCIATION, as a Bank and a Documentation Agent

    By:  

/s/ Allison Burgun

      Name: Allison Burgun       Title: Vice President

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$95,000,000    

WELLS FARGO BANK, N.A., as a Bank and a Documentation Agent

    By:  

/s/ Boaz Slomowitz

      Name: Boaz Slomowitz       Title: Vice President

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

$55,000,000    

COMERICA BANK, as a Bank

    By:  

/s/ Gerald R. Finney, Jr.

      Name: Gerald R. Finney, Jr.       Title: Vice President

[Signature page to Southwest Airlines Revolving Credit Facility Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

SOUTHWEST AIRLINES CO.

$1,000,000,000 Revolving Credit Facility Agreement

 

Name

  

Notice and Contact Information

  

Lending Offices

JPMorgan Chase Bank, N.A.   

Robert Kellas

383 Madison Avenue, Floor 24

New York, NY 10017

Phone: 212-270-3560

Fax: 212-270-5100

robert.kellas@jpmorgan.com

 

  

Domestic Office

500 Stanton Christiana Road,

Floor 3, Ops 2

Newark, DE 19713

 

Eurodollar

Same as Domestic

Citibank, N.A.   

Chinna Babu Deepala

1615 Brett Road Building III

New Castle, DE 19720

Phone: 201-472-4414

GLOriginationOps@citi.com

 

  

Domestic Office

388 Greenwich St.

New York, NY 10013

 

Eurodollar

Same as Domestic

Barclays Bank PLC   

Nicholas Guzzardo

745 7th Avenue, 25th Floor

New York, NY 10019

Phone: 212-320-6759

Fax: 212-526-5115

nicholas.guzzardo@barclays.com

  

Domestic Office

Barclays Bank PLC

745 7th Avenue

New York, New NY 10019

 

Eurodollar

Same as Domestic

Bank of America, N.A.   

Christopher M. Wozniak

540 W Madison St

Chicago IL, 60661

Phone: 312-828-8340

Fax: 312-828-8340

christopher.m.wozniak@baml.com

 

Maria Bulin

Phone: 972-338-3771

Fax: 214-290-9411

maria.bulin@baml.com

  

Domestic Office

100 N. Tryon Street

Charlotte, NC 28255

 

Eurodollar

Same as Domestic



--------------------------------------------------------------------------------

Name

  

Notice and Contact Information

  

Lending Offices

BNP Paribas   

Robert Papas

787 7th Avenue

New York, NY 10022

Phone: 917-472-4879

robert.papas@us.bnpparibas.com

 

Ronaldo Maciel

525 Washington Blvd.

Jersey City, NJ 07310

Phone: 514-285-6264

Fax: 201-616-7917

dl.afgny.mo@us.bnpparibas.com;

DL.NYK_LS_REGIONAL@US.BNP
PARIBAS.COM

  

Domestic Office

BNP Paribas

787 7th Avenue

New York, NY 10019

 

Eurodollar

Same as Domestic

Goldman Sachs Bank USA   

Thierry C. Le Jouan

Goldman Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Phone: 1-212-934-3921

Fax: 917-977-3966

gsd.link@gs.com (fax all notices; do
not e-mail)

  

Domestic Office

200 West Street

New York, NY 10282

 

Eurodollar

Same as Domestic

Morgan Stanley Bank, N.A.   

Morgan Stanley Loan Servicing

1300 Thames Street Wharf, 4th Floor

Baltimore, MD 21231

Phone: 443-627-4355

Fax: 718-233-2140

msloanservicing@morganstanley.com

  

Domestic Office

One Utah Center. 201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

 

Eurodollar

Same as Domestic

U.S. Bank National Association   

Allison Burgun

U. S. Bank National Association

214 N. Tryon St. 30th Floor

Charlotte, NC 28202

Phone: 704-335-2398

allison.burgun@usbank.com

  

Domestic Office

U.S. Bank City Centre

1420 5th Ave, PD-WA-T9IN Seattle, WA 98101

 

Eurodollar

Same as Domestic



--------------------------------------------------------------------------------

Name

  

Notice and Contact Information

  

Lending Offices

Wells Fargo Bank, N.A.   

Wholesale Loan Servicing

7711 Plantation Road

Roanoke, VA 24019

Phone: 866-647-7249, Option 4

Fax: 866-270-7214

RKELCLNSVMemberSyndication@
wellsfargo.com

  

Domestic Office

420 Montgomery Street

San Francisco, CA 94163

 

Eurodollar (by e-mail)

RKELCFX@WellsFargo.com;
Loanadmin.London@WellsFargo.com

Comerica Bank   

Gerald R. Finney, Jr.

1717 Main Street, 4th Floor

Dallas, TX 75201

Phone: 214-462-4348

Fax: 214-462-4240

grfinney@comerica.com

 

Emily Purvis

1717 Main Street, 4th Floor

Dallas, TX 75201

Phone: 214-462-4358

Fax: 214-462-4240

epurvis@comerica.com

 

Tracie Reyes

2900 North Loop West, 9th Floor

Houston, TX 77092

Phone: 713-507-1391

Fax: 713-507-2889

tlreyes@comerica.com

  

Domestic Office

1717 Main Street, 4th Floor

Dallas, TX 75201

 

Eurodollar

Same as Domestic



--------------------------------------------------------------------------------

SCHEDULE II

POOL ASSETS (in US Millions)

 

No.      Aircraft Model    Serial Number    Regist. No.    Build
Date   

Engine Type

   MTOW(lbs)    Base Value      Current Market Value     1       737-700   
27835    N700GS    Dec-97    CFM56-7B24    154,500    $ 10.1       $ 10.1      2
      737-700    27836    N701GS    Dec-97    CFM56-7B24    154,500    $ 10.1   
   $ 10.1      3       737-700    27837    N703SW    Dec-97    CFM56-7B24   
154,500    $ 10.1       $ 10.1      4       737-700    27838    N704SW    Jan-98
   CFM56-7B24    154,500    $ 10.3       $ 10.3      5       737-700    27844   
N710SW    Mar-98    CFM56-7B24    154,500    $ 10.3       $ 10.3      6      
737-700    27839    N705SW    Mar-98    CFM56-7B24    154,500    $ 10.3       $
10.3      7       737-700    27845    N711HK    Apr-98    CFM56-7B24    154,500
   $ 10.5       $ 10.5      8       737-700    28436    N798SW    May-98   
CFM56-7B24    154,500    $ 10.5       $ 10.5      9       737-700    27840   
N706SW    May-98    CFM56-7B24    154,500    $ 10.5       $ 10.5      10      
737-700    27846    N712SW    May-98    CFM56-7B24    154,500    $ 10.5       $
10.5      11       737-700    27847    N713SW    Jun-98    CFM56-7B24    154,500
   $ 10.5       $ 10.5      12       737-700    27848    N714CB    Jun-98   
CFM56-7B24    154,500    $ 10.5       $ 10.5      13       737-700    27849   
N715SW    Jun-98    CFM56-7B24    154,500    $ 10.5       $ 10.5      14      
737-700    27850    N716SW    Jun-98    CFM56-7B24    154,500    $ 10.5       $
10.5      15       737-700    27852    N718SW    Jul-98    CFM56-7B24    154,500
   $ 10.8       $ 10.8      16       737-700    27853    N719SW    Aug-98   
CFM56-7B24    154,500    $ 10.8       $ 10.8      17       737-700    27854   
N720WN    Sep-98    CFM56-7B24    154,500    $ 10.8       $ 10.8   



--------------------------------------------------------------------------------

No.      Aircraft Model    Serial Number    Regist. No.    Build
Date   

Engine Type

   MTOW(lbs)    Base Value      Current Market Value     18       737-700   
27843    N709SW    Oct-98    CFM56-7B24    154,500    $ 11.0       $ 11.0     
19       737-700    27841    N707SA    Oct-98    CFM56-7B24    154,500    $ 11.0
      $ 11.0      20       737-700    29275    N739GB    Nov-98    CFM56-7B24   
154,500    $ 11.0       $ 11.0      21       737-700    29276    N740SW   
Nov-98    CFM56-7B24    154,500    $ 11.0       $ 11.0      22       737-700   
29277    N741SA    Nov-98    CFM56-7B24    154,500    $ 11.0       $ 11.0     
23       737-700    27842    N708SW    Dec-98    CFM56-7B24    154,500    $ 11.0
      $ 11.0      24       737-700    27855    N723SW    Feb-99    CFM56-7B24   
154,500    $ 11.2       $ 11.2      25       737-700    27856    N724SW   
Feb-99    CFM56-7B24    154,500    $ 11.2       $ 11.2      26       737-700   
27857    N725SW    Feb-99    CFM56-7B24    154,500    $ 11.2       $ 11.2     
27       737-700    27858    N726SW    Feb-99    CFM56-7B24    154,500    $ 11.2
      $ 11.2      28       737-700    29490    N744SW    Mar-99    CFM56-7B24   
154,500    $ 11.2       $ 11.2      29       737-700    27860    N728SW   
May-99    CFM56-7B24    154,500    $ 11.4       $ 11.4      30       737-700   
27859    N727SW    May-99    CFM56-7B24    154,500    $ 11.4       $ 11.4     
31       737-700    27861    N729SW    May-99    CFM56-7B24    154,500    $ 11.4
      $ 11.4      32       737-700    27862    N730SW    May-99    CFM56-7B24   
154,500    $ 11.4       $ 11.4      33       737-700    29798    N746SW   
Jun-99    CFM56-7B24    154,500    $ 11.4       $ 11.4      34       737-700   
27863    N731SA    Jul-99    CFM56-7B24    154,500    $ 11.7       $ 11.7     
35       737-700    27864    N732SW    Jul-99    CFM56-7B24    154,500    $ 11.7
      $ 11.7      36       737-700    27865    N733SA    Jul-99    CFM56-7B24   
154,500    $ 11.7       $ 11.7   



--------------------------------------------------------------------------------

No.      Aircraft Model    Serial Number    Regist. No.    Build
Date   

Engine Type

   MTOW(lbs)    Base Value      Current Market Value     37       737-700   
27866    N734SA    Jul-99    CFM56-7B24    154,500    $ 11.7       $ 11.7     
38       737-700    29800    N748SW    Aug-99    CFM56-7B24    154,500    $ 11.7
      $ 11.7      39       737-700    29801    N749SW    Aug-99    CFM56-7B24   
154,500    $ 11.7       $ 11.7      40       737-700    27867    N735SA   
Aug-99    CFM56-7B24    154,500    $ 11.7       $ 11.7      41       737-700   
27868    N736SA    Aug-99    CFM56-7B24    154,500    $ 11.7       $ 11.7     
42       737-700    27869    N737JW    Aug-99    CFM56-7B24    154,500    $ 11.7
      $ 11.7      43       737-700    27870    N738CB    Sep-99    CFM56-7B24   
154,500    $ 11.7       $ 11.7      44       737-700    29802    N750SA   
Sep-99    CFM56-7B24    154,500    $ 11.7       $ 11.7      45       737-700   
29804    N752SW    Oct-99    CFM56-7B24    154,500    $ 11.9       $ 11.9     
46       737-700    30601    N781WN    Aug-00    CFM56-7B24    154,500    $ 12.6
      $ 12.6      47       737-700    29849    N754SW    Nov-99    CFM56-7B24   
154,500    $ 11.9       $ 11.9      48       737-700    27871    N755SA   
Nov-99    CFM56-7B24    154,500    $ 11.9       $ 11.9      49       737-700   
27872    N756SA    Nov-99    CFM56-7B24    154,500    $ 11.9       $ 11.9     
50       737-700    30544    N759GS    Dec-99    CFM56-7B24    154,500    $ 11.9
      $ 11.9      51       737-700    27874    N760SW    Jan-00    CFM56-7B24   
154,500    $ 12.1       $ 12.1      52       737-700    27875    N761RR   
Mar-00    CFM56-7B24    154,500    $ 12.1       $ 12.1      53       737-700   
27876    N762SW    Apr-00    CFM56-7B24    154,500    $ 12.4       $ 12.4     
54       737-700    27877    N763SW    Apr-00    CFM56-7B24    154,500    $ 12.4
      $ 12.4      55       737-700    27878    N764SW    Apr-00    CFM56-7B24   
154,500    $ 12.4       $ 12.4   



--------------------------------------------------------------------------------

No.      Aircraft Model    Serial Number    Regist. No.    Build
Date   

Engine Type

   MTOW(lbs)    Base Value      Current Market Value     56       737-700   
29806    N766SW    May-00    CFM56-7B24    154,500    $ 12.4       $ 12.4     
57       737-700    29807    N767SW    May-00    CFM56-7B24    154,500    $ 12.4
      $ 12.4      58       737-700    30587    N768SW    Jun-00    CFM56-7B24   
154,500    $ 12.4       $ 12.4      59       737-700    27879    N771SA   
Jun-00    CFM56-7B24    154,500    $ 12.4       $ 12.4      60       737-700   
27880    N772SW    Jul-00    CFM56-7B24    154,500    $ 12.6       $ 12.6     
61       737-700    27881    N773SA    Jul-00    CFM56-7B24    154,500    $ 12.6
      $ 12.6      62       737-700    27882    N774SW    Jul-00    CFM56-7B24   
154,500    $ 12.6       $ 12.6      63       737-700    27883    N778SW   
Aug-00    CFM56-7B24    154,500    $ 12.6       $ 12.6      64       737-700   
27884    N779SW    Aug-00    CFM56-7B24    154,500    $ 12.6       $ 12.6     
65       737-700    27885    N780SW    Aug-00    CFM56-7B24    154,500    $ 12.6
      $ 12.6      66       737-700    27887    N792SW    Dec-00    CFM56-7B24   
154,500    $ 12.9       $ 12.9      67       737-700    27886    N791SW   
Dec-00    CFM56-7B24    154,500    $ 12.9       $ 12.9      68       737-700   
27888    N793SA    Jan-01    CFM56-7B24    154,500    $ 13.1       $ 13.1     
69       737-700    30605    N794SW    Jan-01    CFM56-7B24    154,500    $ 13.1
      $ 13.1      70       737-700    27889    N796SW    Mar-01    CFM56-7B24   
154,500    $ 13.1       $ 13.1      71       737-700    27890    N797MX   
Mar-01    CFM56-7B24    154,500    $ 13.1       $ 13.1      72       737-700   
27891    N400WN    Mar-01    CFM56-7B24    154,500    $ 13.1       $ 13.1     
73       737-700    29813    N401WN    Mar-01    CFM56-7B24    154,500    $ 13.1
      $ 13.1      74       737-700    29815    N403WN    Apr-01    CFM56-7B24   
154,500    $ 13.4       $ 13.4   



--------------------------------------------------------------------------------

No.      Aircraft Model    Serial Number    Regist. No.    Build
Date   

Engine Type

   MTOW(lbs)    Base Value      Current Market Value     75       737-700   
27893    N405WN    Jun-01    CFM56-7B24    154,500    $ 13.4       $ 13.4     
76       737-700    27894    N406WN    Jun-01    CFM56-7B24    154,500    $ 13.4
      $ 13.4      77       737-700    27892    N404WN    Jun-01    CFM56-7B24   
154,500    $ 13.4       $ 13.4      78       737-700    32478    N496WN   
Jan-05    CFM56-7B24    154,500    $ 18.0       $ 18.0      79       737-700   
32479    N497WN    Jan-05    CFM56-7B24    154,500    $ 18.0       $ 18.0     
80       737-700    32480    N498WN    Jan-05    CFM56-7B24    154,500    $ 18.0
      $ 18.0      81       737-700    32482    N200WN    Jan-05    CFM56-7B24   
154,500    $ 18.0       $ 18.0      82       737-700    29854    N201LV   
Feb-05    CFM56-7B24    154,500    $ 18.0       $ 18.0      83       737-700   
33999    N202WN    Feb-05    CFM56-7B24    154,500    $ 18.0       $ 18.0     
84       737-700    34010    N205WN    Mar-05    CFM56-7B24    154,500    $ 18.0
      $ 18.0      85       737-700    34011    N206WN    Mar-05    CFM56-7B24   
154,500    $ 18.0       $ 18.0      86       737-700    34012    N207WN   
Mar-05    CFM56-7B24    154,500    $ 18.0       $ 18.0      87       737-700   
34162    N210WN    Apr-05    CFM56-7B24    154,500    $ 18.3       $ 18.3     
88       737-700    32484    N209WN    Apr-05    CFM56-7B24    154,500    $ 18.3
      $ 18.3      89       737-700    29808    N782SA    Sep-00    CFM56-7B24   
154,500    $ 12.64       $ 12.6      90       737-700    29809    N783SW   
Oct-00    CFM56-7B24    154,500    $ 12.89       $ 12.9      91       737-700   
29810    N784SW    Oct-00    CFM56-7B24    154,500    $ 12.89       $ 12.9     
92       737-700    30602    N785SW    Oct-00    CFM56-7B24    154,500    $
12.89       $ 12.9      93       737-700    29811    N786SW    Nov-00   
CFM56-7B24    154,500    $ 12.89       $ 12.9   



--------------------------------------------------------------------------------

No.      Aircraft Model    Serial Number    Regist. No.    Build
Date   

Engine Type

   MTOW(lbs)    Base Value      Current Market Value     94       737-700   
29812    N787SA    Nov-00    CFM56-7B24    154,500    $ 12.89       $ 12.9     
95       737-700    30603    N788SA    Nov-00    CFM56-7B24    154,500    $
12.89       $ 12.9      96       737-700    30604    N790SW    Dec-00   
CFM56-7B24    154,500    $ 12.89       $ 12.9      97       737-700    30542   
N560WN    May-00    CFM56-7B24    154,500    $ 12.39       $ 12.4      98      
737-700    30588    N769SW    Jun-00    CFM56-7B24    154,500    $ 12.39       $
12.4      99       737-700    30589    N770SA    Jun-00    CFM56-7B24    154,500
   $ 12.39       $ 12.4      100       737-700    30590    N775SW    Jul-00   
CFM56-7B24    154,500    $ 12.64       $ 12.6      101       737-700    30591   
N776WN    Jul-00    CFM56-7B24    154,500    $ 12.64       $ 12.6      102      
737-700    29817    N407WN    Jul-01    CFM56-7B24    154,500    $ 13.67       $
13.7      103       737-700    27895    N408WN    Sep-01    CFM56-7B24   
154,500    $ 13.67       $ 13.7      104       737-700    27897    N410WN   
Nov-01    CFM56-7B24    154,500    $ 13.94       $ 13.9      105       737-700
   29821    N411WN    Nov-01    CFM56-7B24    154,500    $ 13.94       $ 13.9   
  106       737-700    29818    N412WN    Nov-01    CFM56-7B24    154,500    $
13.94       $ 13.9      107       737-700    29819    N413WN    Nov-01   
CFM56-7B24    154,500    $ 13.94       $ 13.9   

 

Grand Total

   $ 1,349.4       $ 1,349.4   

Note: It is assumed that all 737-700s are equipped with winglets.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF COMMITTED BORROWING

                 .        

JPMorgan Chase Bank, N.A.,

    as Paying Agent under the

    Credit Agreement referred to below

JPM Loan and Agency Services

500 Stanton Christiana Road

Ops 2, 3rd Floor

Newark, DE 19713-2107

Attention: Robert Madak

Dear Sirs:

Reference is made to the $1,000,000,000 Revolving Credit Facility Agreement
dated as of August 3, 2016 (as amended, modified, supplemented, renewed, or
extended from time to time, the “Credit Agreement”), among Southwest Airlines
Co., the Banks party thereto, JPMorgan Chase Bank, N.A., as Paying Agent,
JPMorgan Chase Bank, N.A. and Citibank, N.A., as Co-Administrative Agents,
Barclays Bank PLC, as Syndication Agent, and Bank of America, N.A., BNP Paribas,
Goldman Sachs Bank USA, Morgan Stanley Bank, N.A., U.S. Bank National
Association and Wells Fargo Bank, N.A., as Documentation Agents. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The undersigned hereby (check
whichever is applicable):

 

         1.    Gives you notice pursuant to Section 2.2 of the Credit Agreement
that it requests a Committed Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Committed Borrowing is
requested to be made:   

(A)   Borrowing Date of Committed Borrowing (a Business Day)

       

(B)   Principal Amount of Committed Borrowing1

       

(C)   Interest rate basis2

       

(D)   Interest Period and the last day thereof3,4

              2.    Gives you notice pursuant to Section 2.3(b) that it requests
the conversion of Committed Loans that are Eurodollar Loans into Alternate Base
Loans in the amount of $            5 on             , 20        6.

 

1  Not less than $10,000,000 or greater than the unused Total Commitment and in
integral multiples of $1,000,000.

2  Eurodollar Loan or Alternate Base Loan.

3  Applicable only to Eurodollar Loans.

4  Interest Periods shall have a duration of one, two, three, six or, if agreed
by all Banks, twelve months and shall end not later than the Termination Date.



--------------------------------------------------------------------------------

           3.    Gives you notice pursuant to Section 2.3(b) of the Credit
Agreement that it requests the conversion of Committed Loans that are Alternate
Base Loans into Eurodollar Loans in the amount of $            5, having an
Interest Period of              months,4 on             , 20        .  
         4.    Gives you notice pursuant to Section 2.3(b) of the Credit
Agreement that it requests the continuation of Eurodollar Loans in the amount of
$            5 to another Interest Period of         months,4 on             ,
20        6.

 

Very truly yours, SOUTHWEST AIRLINES CO.

By:

 

 

 

Name:                                                                      

 

Title:                                                                        

 

 

5 Not less than $10,000,000 and in integral multiples of $1,000,000.

6  Must be the last day of the applicable Interest Period.

 

A–2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

$                            , 20     

FOR VALUE RECEIVED, the undersigned, SOUTHWEST AIRLINES CO., a Texas corporation
(the “Company”), hereby promises to pay to the order of             (the “Bank”)
on or before the Termination Date the lesser of (i) the amount of the Bank’s
Commitment and (ii) the aggregate amount of Committed Loans made by the Bank to
the Company and outstanding on the Termination Date.

The Company promises to pay interest on the unpaid principal amount of each
Committed Loan from the date of such Committed Loan until such principal amount
is paid in full, at such interest rates, and payable at such dates and times, as
are specified in the $1,000,000,000 Revolving Credit Facility Agreement dated as
of August 3, 2016 (as amended, modified, supplemented, renewed, or extended from
time to time, the “Credit Agreement,” the terms defined therein and not
otherwise defined herein being used herein as therein defined), among the
Company, the Bank, certain other banks and financial institutions party thereto,
JPMorgan Chase Bank, N.A., as Paying Agent, JPMorgan Chase Bank, N.A. and
Citibank, N.A., as Co-Administrative Agents, Barclays Bank PLC, as Syndication
Agent, and Bank of America, N.A., BNP Paribas, Goldman Sachs Bank USA, Morgan
Stanley Bank, N.A., U.S. Bank National Association and Wells Fargo Bank, N.A.,
as Documentation Agents.

Both principal and interest are payable in immediately available funds in lawful
money of the United States of America to JPMorgan Chase Bank, N.A., as Paying
Agent, at its Principal Office. The amount and type of each Committed Loan made
by the Bank to the Company and the maturity thereof, the rate of interest
applicable thereto and all payments made on account of principal and interest
hereof shall be recorded by the Bank and, prior to any transfer hereof, endorsed
on the grid attached hereto which is part of this promissory note; provided,
however, any failure by the holder hereof to make any such endorsement shall not
limit or otherwise affect the Company’s obligations hereunder.

This promissory note may be held by the Bank for the account of its Domestic
Lending Office or its Eurodollar Lending Office and may be transferred from one
to the other from time to time as the Bank may determine.

This promissory note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Committed Loans by the Bank to the Company from time
to time, the indebtedness of the Company resulting from each such Committed Loan
being evidenced by this promissory note, and (ii) provisions for acceleration of
the maturity hereof upon the happening of certain stated events, also for
prepayment on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

Except as expressly provided in the Credit Agreement and the other Loan Papers,
the Company and any and all endorsers, guarantors and sureties severally waive
demand, presentment for payment notice of dishonor or default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals,
extensions. or partial payments hereon and to any release or substitution of
security herefor, in whole or in part, with or without notice, before or after
maturity.



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SOUTHWEST AIRLINES CO. By:  

 

  Name:.   Title:

 

B–2



--------------------------------------------------------------------------------

SCHEDULE TO NOTE DATED             

ISSUED BY SOUTHWEST AIRLINES CO. TO             

 

Date

   Loan   

Type

  

Maturity

  

Interest

Rate

   Principal
Repayment    Interest
Payments    Balance    $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

   $                     $            $            $        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

B–3



--------------------------------------------------------------------------------

EXHIBIT C–1

FORM OF COMPANY’S INTERNAL COUNSEL OPINION

August 3, 2016

The Banks and the Agents

Referred to Below

c/o JPMorgan Chase Bank, N.A.,

    as Paying Agent

JPM Loan and Agency Services

500 Stanton Christiana Road

Ops 2, 3rd Floor

Newark, DE 19713-2107

Attention: Robert Madak

RE: Loans to Southwest Airlines Co.

Ladies and Gentlemen:

This opinion is furnished pursuant to Section 4.1(b)(iv) of the $1,000,000,000
Revolving Credit Facility Agreement dated as of August 3, 2016 (the “Credit
Agreement”), among Southwest Airlines Co. (the “Company”), the Banks parties
thereto, JPMorgan Chase Bank, N.A., as Paying Agent, Citibank, N.A. and JPMorgan
Chase Bank, N.A., as Co-Administrative Agents, Bank of America, N.A., BNP
Paribas, Goldman Sachs Bank USA, Morgan Stanley Bank, N.A., U.S. Bank National
Association and Wells Fargo Bank, N.A., as Documentation Agents, and Barclays
Bank PLC, as Syndication Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

I am General Counsel of the Company and solely in such capacity have examined,
either personally or through attorneys under my supervision, originals, or
copies certified to my satisfaction, of the Credit Agreement, each Note executed
on or as of the date hereof, if any (collectively, the “Notes”) and such other
corporate records, certificates of corporate officials as to certain matters of
fact, and instruments and documents as I have deemed necessary or advisable as a
basis for the opinions set forth herein.

In such examination, I have assumed (i) the genuineness of all signatures (other
than the signatures of Persons signing on behalf of the Company), the
authenticity and completeness of all documents, certificates, instruments and
records submitted to me as originals and the conformity to the original
instruments of all documents submitted to me as copies, and the authenticity and
completeness of the originals of such copies, (ii) the due authorization,
execution and delivery by each of the Agents and the Banks of the Credit
Agreement, (iii) that each of the Agents and the Banks has all requisite power
and authority to execute, deliver and perform the Credit Agreement and (iv) the
enforceability of the Credit Agreement against each of the Agents and the Banks.

In addition, in rendering this opinion, I have relied upon, as to certain
matters of fact, certificates of officers of the Company and certificates of
public officials, without any independent investigation of such matters.



--------------------------------------------------------------------------------

Based upon the foregoing, and relying upon the correctness of all statements of
fact contained in the documents, certificates and records that I have examined
either personally or through attorneys under my supervision, I am of the opinion
that:

 

  1. The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the state of its incorporation, and is duly
qualified to do business in each jurisdiction in which the character or location
of its properties or the nature or conduct of its business makes such
qualification necessary, except for those jurisdictions where the failure to be
so qualified would not have a material adverse effect on the consolidated
financial condition of the Company and its Subsidiaries, taken as a whole. The
Company has the corporate power to own its properties and to carry on its
businesses as now conducted.

 

  2. The execution, delivery and performance by the Company of the Credit
Agreement and the Notes are within its corporate powers, have been duly
authorized by all necessary corporate action, and do not conflict with or
constitute a default under (i) any law, rule, regulation, order or judgment
known to me or contractual restriction of the Company known to me, the violation
of which would have a Material Adverse Effect, or (ii) the Restated Certificate
of Formation or the Amended and Restated Bylaws of the Company.

 

  3. No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required by the laws of
the State of Texas, or the federal laws of the United States of America for the
due execution, delivery and performance by the Company of the Credit Agreement
other than routine filings of copies of the Credit Agreement and the Notes with
the Securities and Exchange Commission.

 

  4. To my knowledge, except as set forth in the Company’s Annual Report on Form
10-K for the year ended December 31, 2015, and the Company’s subsequent
quarterly reports on Form 10-Q for the quarters ended March 31, 2016, and June
30, 2016, there are no legal or governmental proceedings or investigations
pending or threatened against the Company or any Subsidiary or any property of
the Company or any Subsidiary which individually or, to the extent involving
related claims, in the aggregate, involve a material risk of a material adverse
effect on (i) the financial condition of the Company and its Subsidiaries
considered as a whole, or (ii) the ability of the Company to perform its
obligations under the Credit Agreement or the Notes.

This opinion is for the sole benefit of the Agents and the Banks and may not be
relied upon by any other Person without the express prior written consent of the
undersigned.

I am licensed to practice law only in the State of Texas and I express no
opinion as to matters not governed by the laws of the United States of America
or the laws of the State of Texas (except for the usury laws and choice-of-laws
provisions of the State of Texas, as to which I express no opinion).

    Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT C–2

FORM OF COMPANY’S OUTSIDE COUNSEL OPINION

August 3, 2016

To the Banks and the Agents

referred to below

c/o JPMorgan Chase Bank, N.A.,

     as Paying Agent

JPM Loan and Agency Services

500 Stanton Christiana Road

Ops 2, 3rd Floor

Newark, DE 19713-2107

Attention: Robert Madak

 

  Re: Southwest Airlines Co. $1,000,000,000

Revolving Credit Facility

Ladies and Gentlemen:

This opinion is furnished pursuant to Section 4.1(b)(iv) of the $1,000,000,000
Revolving Credit Facility Agreement dated as of August 3, 2016 (the “Credit
Agreement”), among Southwest Airlines Co. (the “Company”), the Banks parties
thereto, JPMorgan Chase Bank, N.A., as Paying Agent, Citibank, N.A. and JPMorgan
Chase Bank, N.A., as Co-Administrative Agents, Bank of America, N.A., BNP
Paribas, Goldman Sachs Bank USA, Morgan Stanley Bank, N.A., U.S. Bank National
Association and Wells Fargo Bank, N.A., as Documentation Agents, and Barclays
Bank PLC, as Syndication Agent. For convenience of reference, terms defined in
the Credit Agreement are used herein with the same meanings.

We have acted as special New York counsel of the Company in connection with the
negotiation, documentation and consummation of the financing as contemplated by
the Credit Agreement, and in this connection, we have examined, among other
things, the following documents:

 

  (i) an executed copy of the Credit Agreement; and

 

  (ii) an executed copy of each Note executed on or as of the date hereof, if
any (collectively, the “Notes”).

We have also reviewed such other documents and certificates and such matters of
law as we have considered relevant hereto. We have assumed, for purposes of our
opinion hereinafter set forth (i) that each of the Credit Agreement and the
Notes has been duly authorized, executed and delivered by each of the parties
thereto and that, except as expressly made the subject of our opinions in
paragraphs (a) and (b) below, each of the Credit Agreement and the Notes
constitutes the legal, valid, binding and enforceable obligation of each of the
parties thereto. As to any other facts material to our opinions expressed
herein, we have relied upon the representations and warranties contained in the
Credit Agreement and related



--------------------------------------------------------------------------------

documents and certificates and upon originals or copies, certified or otherwise
identified to our satisfaction, of such corporate records, documents,
certificates and other instruments as in our judgment are necessary or
appropriate to enable us to render this opinion. We have assumed the genuineness
of all signatures, the authenticity of all documents submitted to us as
originals and the conformity with the authentic originals of all documents
submitted to us as copies.

Based upon and subject to the foregoing and having regard to legal
considerations which we deem relevant, and subject to the comments and
qualifications set forth below, we are of the opinion that:

(a) the Credit Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms; and

(b) the Notes delivered today (assuming execution and delivery thereof for
value) constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms;

except that no opinion is expressed herein as to (A) whether a court outside of
the State of New York would give effect to the choice of New York law provided
for in the Credit Agreement or the Notes, (B) any provision in any of the Credit
Agreement or the Notes relating to the severability of provisions in such
documents, (C) any provision of any of the Credit Agreement or the Notes that
requires any amendment or waiver thereof to be in writing, (D) the effect of any
provision of the Credit Agreement imposing penalties or forfeitures, (E) Section
2.16 of the Credit Agreement, (F) Section 9.8 of the Credit Agreement insofar as
it relates to submission to the jurisdiction of United States Federal Courts or
(G) Section 9.18 of the Credit Agreement. Further, we wish to point out that
provisions of any Note or the Credit Agreement that permit any party thereto to
make determinations or to take actions may be subject to a requirement that such
determinations be made, and that such actions be taken, on a reasonable basis in
good faith.

The opinions above are subject to:

(i) the application of general principles of equity (regardless of whether
considered in a proceeding of equity or at law), including, without limitation,
(x) the possible unavailability of specific performance, injunctive relief or
any other equitable remedy and (y) concepts of materiality, reasonableness, good
faith and fair dealing;

(ii) all applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws, decrees or regulations affecting the
enforcement of creditors’ rights generally; and

(iii) with respect to indemnity provisions contained in the Credit Agreement,
limitations based upon public policy considerations.

We are members of the bar of the State of New York and we do not herein express
any opinion as to matters governed by any laws other than the law of the State
of New York and the Federal law of the United States of America. Further, we
express no opinion as to the Company’s interest in any Pool Assets or any
security interest, or grant thereof, in any property.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT C–3

FORM OF AGENTS’ COUNSEL OPINION

August 3, 2016

 

Re: $1,000,000,000 Revolving Credit Facility Agreement

(the “Credit Agreement”), dated as of August 3, 2016, among

Southwest Airlines Co. (the “Company”), JPMorgan Chase Bank, N.A. and Citibank,
N.A., as Co-Administrative Agents, Barclays Bank PLC,

as Syndication Agent, Bank of America, N.A.,

BNP Paribas, Goldman Sachs Bank USA, Morgan Stanley Senior Funding, Inc., U.S.
Bank National Association and Wells Fargo Bank, N.A.,

as Documentation Agents, the lending institutions identified in the Credit
Agreement (the “Banks”) and the Paying Agent.

JPMorgan Chase Bank, N.A., as Paying

Agent under the Credit Agreement, as

hereinafter defined (the “Paying

Agent”)

The Banks listed on Schedule I hereto which

are parties to the Credit Agreement on

the date hereof

Ladies and Gentlemen:

We have acted as counsel to the Paying Agent in connection with the preparation,
execution and delivery of the Credit Agreement.

Unless otherwise indicated, capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. This opinion
letter is furnished to you pursuant to Section 4.1(b)(iv) of the Credit
Agreement.

In connection with this opinion, we have examined the Credit Agreement, signed
by the Company, the Paying Agent and certain of the Banks.

In addition, we have examined, and have relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such corporate records, agreements, documents
and other instruments and such certificates or comparable documents of public
officials and of officers and representatives of the Company and have made such
other investigations, as we have deemed relevant and necessary in connection
with the opinions hereinafter set forth. In such examination, we have assumed
the genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as duplicates or certified
or conformed copies, and the authenticity of the originals of such latter
documents. In addition, we have examined, and have relied as to matters of fact,
upon the representations made in the Credit Agreement.

In rendering the opinion set forth below we have assumed that (1) the Credit
Agreement is a valid and legally binding obligation of each party thereto (other
than the Company), (2) the Company is validly existing and in good standing
under the laws of its jurisdiction of organization and has duly authorized,



--------------------------------------------------------------------------------

executed and delivered the Credit Agreement in accordance with its Articles of
Incorporation and By-Laws, (3) execution, delivery and performance by the
Company of the Credit Agreement do not violate the laws of the State of Texas or
any other applicable laws, (4) execution, delivery and performance by the
Company of the Credit Agreement do not constitute a breach or violation of any
agreement or instrument which is binding upon the Company and (5) the Company is
not an “investment company” within the meaning of, and subject to regulation
under, the Investment Company Act of 1940, as amended.

Based upon the foregoing, and subject to the assumptions, qualifications and
limitations set forth herein, we are of the opinion that the Credit Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms.

Our opinion set forth above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

We express no opinion with respect to:

 

  (A) the effect of any provision of the Credit Agreement that is intended to
permit modification thereof only by means of an agreement in writing signed by
the parties thereto;

 

  (B) the effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Bank or other Person may
exercise set-off or similar rights with respect to such participation or that
any Bank or other Person may exercise set-off or similar rights other than in
accordance with applicable law;

 

  (C) the effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

 

  (D) the effect of any provision of the Credit Agreement to the extent that
such provision constitutes a waiver of illegality as a defense to the
performance of contract obligations; and

 

  (E) the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Credit Agreement whereby the Company
submits to the jurisdiction of the courts of the United States of America
located in the City of New York, Borough of Manhattan, we note the limitations
of 28 U.S.C. Sections 1331 and 1332 on subject matter jurisdiction of the
federal courts. In connection with the provisions of the Credit Agreement that
relate to forum selection (including, without limitation, any waiver of any
objection to venue or any objection that a court is an inconvenient forum), we
note that under NYCPLR Section 510 a New York state court may have discretion to
transfer the place of trial, and under 28 U.S.C. Section 1404(a) a United States
district court has discretion to transfer an action from one federal court to
another.

With respect to matters of Texas law, we understand that you are relying on the
opinion of the Company’s internal counsel dated the date hereof.

We do not express any opinion herein concerning any law other than the law of
the State of New York.



--------------------------------------------------------------------------------

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent.

 

Very truly yours, SIMPSON THACHER & BARTLETT LLP



--------------------------------------------------------------------------------

EXHIBIT D

FINANCIAL REPORT CERTIFICATE

FOR             ENDED             ,     

 

PAYING AGENT:      JPMorgan Chase Bank, N.A. COMPANY:      Southwest Airlines
Co. RE:      $1,000,000,000 Revolving Credit Facility Agreement DATE:     
            ,     

This certificate is delivered pursuant to Section 6.10 of the $1,000,000,000
Revolving Credit Facility Agreement dated as of August 3, 2016 (as amended.
modified, supplemented, renewed, or extended from time to time, the “Credit
Agreement”), among Southwest Airlines Co. (the “Company”), the Banks party
thereto, JPMorgan Chase Bank, N.A., as Paying Agent, JPMorgan Chase Bank, N.A.
and Citibank, N.A., as Co-Administrative Agents, Barclays Bank PLC, as
Syndication Agent, and Bank of America, N.A., BNP Paribas, Goldman Sachs Bank
USA, Morgan Stanley Bank, N.A., U.S. Bank National Association and Wells Fargo
Bank, N.A., as Documentation Agents. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

I certify to the Agents and the Banks that I am the              (president,
chief financial officer, treasurer, or assistant treasurer) of the Company on
the date hereof and that:

1. This certificate relates to the fiscal              ending on             ,
     (the “Subject Period”). The Financial Statements for the Subject Period
were prepared in conformity with GAAP, and present fairly in all material
respects the consolidated financial position and results of operations of the
Company and its consolidated Subsidiaries as of the last day of, and for, the
Subject Period.

2. A review of the activities of the Company and its Subsidiaries during the
Subject Period has been made under my supervision with a view to determining
whether, during the Subject Period, each such entity has kept, observed,
performed, and fulfilled all of its obligations under the Loan Papers, and
during the Subject Period, to my knowledge, each such entity kept, observed,
performed, and fulfilled each and every covenant and condition of the Loan
Papers (except for any deviations set forth on the attached schedule).

3. During the Subject Period, no Default or Event of Default has occurred which
has not been cured or waived (except for any Defaults or Events of Default set
forth on the attached schedule).

4. The status of compliance by the Company with Section 6.9 of the Credit
Agreement as of the last day of the Subject Period is set forth on the attached
schedule.

5. This certificate is being delivered on behalf of the Company. No person or
entity other than the Agents and the Banks (collectively, the “Subject
Recipients”) shall be entitled to receive or rely upon this certificate for any
purpose. The Subject Recipients agree by their acceptance hereof that (a) they
shall look solely to the Company for any loss, cost, damage, expense, claim,
demand, suit, or cause of action arising out of or relating in any way to this
certificate or its preparation and delivery, and (b) the undersigned shall not
under any circumstances have any personal liability whatsoever for the
preparation or execution of this certificate.

 

 

Name:

Title



--------------------------------------------------------------------------------

The status of compliance by the Company with Section 6.9 of the Credit Agreement
as of the last day of the Subject Period is set forth below:

Section 6.9 — Coverage Ratio:

 

Consolidated Adjusted Pre-Tax Income*

   $         (1)   

Aircraft Rentals*

   $         (2)   

Net Interest Expense*

   $         (3)   

Depreciation and amortization*

   $         (4)   

Cash dividends paid*

   $         (5)   

Sum of lines (1), (2), (3), and (4), minus line (5)

   $         (6)   

Net Interest Expense*

   $         (7)   

Aircraft Rentals*

   $         (8)   

Sum of lines (7) and (8)

   $         (9)   

Ratio of line (6) to line (9)

              to            

Minimum Ratio

    


 

[1.25 to 1.00]


[.80 to 1.00]1

  


  

 

* For four fiscal quarter period ending on last day of Subject Period.

 

1  Select as applicable. Subject to compliance with Section 6.9 at the election
of the Company.

 

D–2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Paying Agent below (i) all of the Assignor’s rights and obligations in its
capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable Law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.   

Assignor:

                                                                     2.   

Assignee:

                                                                          

[and is an Eligible Affiliate Assignee of [identify Bank]]

3.   

Company:

  

Southwest Airlines Co.

4.   

Paying Agent:

  

JPMorgan Chase Bank, N.A., as paying agent under the Credit Agreement

5.   

Credit Agreement:

   $1,000,000,000 Revolving Credit Facility Agreement dated as of August 3, 2016
among Southwest Airlines Co., the Banks party thereto, JPMorgan Chase Bank,
N.A., as Paying Agent, and the other agents parties thereto



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of Commitment/
Loans for all Banks

   Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans8  

$

   $           %   

$

   $           %   

$

   $           %   

Effective Date:             , 20     [TO BE INSERTED BY PAYING AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Paying Agent a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Company, the Loan Parties and their Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR  

 

NAME OF ASSIGNOR   By:                                   
                                                  Title:   ASSIGNEE  

 

NAME OF ASSIGNEE   By:                                   
                                                  Title:  

 

 

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks.

 

E-2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as   Paying Agent

 

By                                     
                                                Title: [Consented to: SOUTHWEST
AIRLINES CO.

 

By                                     
                                                Title:]9 [Consented to:
[                    ], as Issuing Bank

 

By                                     
                                                   Title:]10   

 

9  Include if applicable

10  Include if applicable

 

E-3



--------------------------------------------------------------------------------

ANNEX 1

$1,000,000,000 Revolving Credit Facility Agreement dated as of August 3, 2016
among Southwest Airlines Co., the Banks party thereto, JPMorgan Chase Bank,
N.A., as Paying Agent, and the other agents parties thereto

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Paper, (ii)
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement, any other Loan Papers or any other instrument or
document furnished pursuant to the Credit Agreement, (iii) the financial
condition of the Company or (iv) the performance or observance by the Company of
its respective obligations under the Credit Agreement, any other Loan Paper or
any other instrument or document furnished pursuant to the Credit Agreement or
any other Loan Paper.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) it has received a copy of the Credit Agreement, together with copies of
financial information and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Paying Agent or any other Bank and (iv) if it is a Foreign Bank, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee and (b) agrees that (i) it will, independently and without
reliance on the Paying Agent, any other Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement and the other
Loan Papers are required to be performed by it as a Bank, (iii) appoints and
authorizes the Paying Agent to take such action on behalf of the Assignee and to
exercise such powers under the Credit Agreement and the other Loan Papers as are
delegated to the Paying Agent by the terms thereof, together with such powers as
are reasonably incidental thereto and (iv) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Bank thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Bank thereunder.

2. Payments. From and after the Effective Date, the Paying Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

E – Annex 1-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF APPRAISAL OF POOL ASSETS

[On file with the Paying Agent.]



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Facility Agreement dated as of
August 3, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Southwest Airlines Co., the Banks party
thereto, JPMorgan Chase Bank, N.A., as Paying Agent, JPMorgan Chase Bank, N.A.
and Citibank, N.A., as Co-Administrative Agents, Barclays Bank PLC, as
Syndication Agent, and Bank of America, N.A., BNP Paribas, Goldman Sachs Bank
USA, Morgan Stanley Bank, N.A., U.S. Bank National Association and Wells Fargo
Bank, N.A., as Documentation Agents.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Paying Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Paying Agent and (2) the undersigned
shall have at all times furnished the Company and the Paying Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF BANK]

 

By:  

 

  Name:   Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Facility Credit Agreement dated as of
August 3, 2016 (as amended, modified, supplemented, renewed, or extended prior
to the date hereof , the “Credit Agreement”), among Southwest Airlines Co., the
Banks party thereto, JPMorgan Chase Bank, N.A., as Paying Agent, JPMorgan Chase
Bank, N.A. and Citibank, N.A., as Co-Administrative Agents, Barclays Bank PLC,
as Syndication Agent, and Bank of America, N.A., BNP Paribas, Goldman Sachs Bank
USA, Morgan Stanley Bank, N.A., U.S. Bank National Association and Wells Fargo
Bank, N.A., as Documentation Agents.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title:

Date:                  , 20    



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Facility Credit Agreement dated as of
August 3, 2016 (as amended, modified, supplemented, renewed, or extended prior
to the date hereof , the “Credit Agreement”), among Southwest Airlines Co., the
Banks party thereto, JPMorgan Chase Bank, N.A., as Paying Agent, JPMorgan Chase
Bank, N.A. and Citibank, N.A., as Co-Administrative Agents, Barclays Bank PLC,
as Syndication Agent, and Bank of America, N.A., BNP Paribas, Goldman Sachs Bank
USA, Morgan Stanley Bank, N.A., U.S. Bank National Association and Wells Fargo
Bank, N.A., as Documentation Agents.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:   Title: Date:                    , 20    



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Facility Agreement dated as of
August 3, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Southwest Airlines Co., the Banks party
thereto, JPMorgan Chase Bank, N.A., as Paying Agent, JPMorgan Chase Bank, N.A.
and Citibank, N.A., as Co-Administrative Agents, Barclays Bank PLC, as
Syndication Agent, and Bank of America, N.A., BNP Paribas, Goldman Sachs Bank
USA, Morgan Stanley Bank, N.A., U.S. Bank National Association and Wells Fargo
Bank, N.A., as Documentation Agents.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Paying Agent and the Company with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Paying Agent and (2) the
undersigned shall have at all times furnished the Company and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF BANK]

 

By:  

 

  Name:   Title: Date:                    , 20    



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF INCREASED FACILITY ACTIVATION NOTICE

 

To: JPMorgan Chase Bank, N.A., as Paying Agent

     under the Credit Agreement referred to below

Reference is made to the $1,000,000,000 Revolving Credit Facility Agreement,
dated as of August 3, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Southwest Airlines Co., the Banks
party thereto, JPMorgan Chase Bank, N.A., as Paying Agent, JPMorgan Chase Bank,
N.A. and Citibank, N.A., as Co-Administrative Agents, Barclays Bank PLC, as
Syndication Agent, and Bank of America, N.A., BNP Paribas, Goldman Sachs Bank
USA, Morgan Stanley Bank, N.A., U.S. Bank National Association and Wells Fargo
Bank, N.A., as Documentation Agents. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

This notice is an Increased Facility Activation Notice referred to in Section
2.24 of the Credit Agreement, and the Company and each of the Banks party hereto
hereby notify you that:

1. Each Bank party hereto severally agrees to obtain a Commitment or increase
the amount of its Commitment as set forth opposite such Bank’s name on the
signature pages hereof under the caption “Incremental Commitment Amount”.

2. The Increased Facility Closing Date is             , 20    .

3. The aggregate amount of incremental Commitments contemplated hereby is
$        .

4. The agreement of each Bank party hereto to obtain an incremental Commitment
on the Increased Facility Closing Date is subject to the satisfaction of the
following conditions precedent:

(a) Activation Notice. The Paying Agent shall have received this notice,
executed and delivered by the Company and each Bank party hereto.

(b) New Bank Supplement. The Paying Agent shall have received a New Bank
Supplement, executed by any New Bank that elects to be a “Bank” under the Credit
Agreement.

(c) Representations and Warranties; No Defaults; Coverage Ratio. (i) Each of the
representations and warranties contained in Article V of the Credit Agreement
shall be correct in all material respects (or, to the extent subject to
materiality or Material Adverse Effect qualifiers, in all respects) on and as of
the Increased Facility Closing Date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date), immediately prior to, and after giving effect to, the incremental
Commitments contemplated hereby, as though made on and as of the Increased
Facility Closing Date, (ii) no Default or Event of Default shall have occurred
and be continuing immediately prior to, and immediately after, giving effect to
the incremental Commitments contemplated hereby on the Increased Facility
Closing Date and (iii) on a pro forma basis after giving effect to (x) the



--------------------------------------------------------------------------------

incremental Commitments contemplated hereby (assuming such incremental
Commitments are fully drawn) and (y) any permanent repayment of Debt after the
last day of the most recently ended fiscal quarter for which the Company’s
annual or quarterly Financial Statements have been most recently required to
have been delivered pursuant to Section 6.01 of the Credit Agreement (assuming,
for such purpose, that (A) such increase to the Commitments (and the full
drawing thereof) and any such permanent repayment of Debt occurred on the first
day of the four fiscal quarter period for which the Company’s annual or
quarterly Financial Statements have been most recently required to have been
delivered pursuant to Section 6.01 of the Credit Agreement and (B) such
incremental Commitments had been borrowed as Eurodollar Loans with successive
one-month Interest Periods during the four fiscal quarter period for which the
Company’s annual or quarterly Financial Statements have been most recently
required to have been delivered pursuant to Section 6.01 of the Credit
Agreement), the Coverage Ratio shall not be less than 1.25 to 1.0.

(d) The Paying Agent shall have received the following, each dated (unless
otherwise indicated) the Increased Facility Closing Date:

(i) [insert other items to be delivered on the Increased Facility Closing Date,
including, without limitation, such legal opinions, board resolutions,
certificates and other documents reasonably requested by the Paying Agent].

(e) Fees and Expenses. Any fees required to be paid on or before the Increased
Facility Closing Date shall have been paid.

(f) [Insert any other conditions precedent required by the Banks providing the
incremental Commitments contemplated by the applicable Increased Facility
Activation Notice].

5. Upon the satisfaction of the conditions precedent set forth in Section 4
hereof on the Increased Facility Closing Date, each Bank party hereto shall have
a Commitment under the Credit Agreement equal to (i) in the case of any New
Bank, the amount set forth opposite such Bank’s name on the signature pages
hereof under the caption “Incremental Commitment Amount” and (ii) in the case of
any Bank holding a Commitment under the Credit Agreement prior to the
effectiveness of the Increased Facility Closing Date, an amount equal to the sum
of (x) such Bank’s Commitment prior to giving effect to the Increased Facility
Closing Date plus (y) the amount set forth opposite such Bank’s name on the
signature pages hereof under the caption “Incremental Commitment Amount”.

[Signature Page Follows]

 

H-1-2



--------------------------------------------------------------------------------

 

SOUTHWEST AIRLINES CO. By:  

 

  Name:   Title:

 

H-1-3



--------------------------------------------------------------------------------

Incremental Revolving Commitment Amount         [NAME OF BANK] $                
By:     

 

        Name:         Title:

 

H-1-4



--------------------------------------------------------------------------------

CONSENTED TO:

JPMORGAN CHASE BANK, N.A.,

as Paying Agent

 

By:  

 

  Name:   Title:

 

H-1-5



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF NEW BANK SUPPLEMENT

SUPPLEMENT, dated              , to the $1,000,000,000 Revolving Credit Facility
Agreement dated as of August 3, 2016 (as amended, supplemented or modified from
time to time, the “Credit Agreement”), among Southwest Airlines Co., the Banks
party thereto, JPMorgan Chase Bank, N.A., as Paying Agent, JPMorgan Chase Bank,
N.A. and Citibank, N.A., as Co-Administrative Agents, Barclays Bank PLC, as
Syndication Agent, and Bank of America, N.A., BNP Paribas, Goldman Sachs Bank
USA, Morgan Stanley Bank, N.A., U.S. Bank National Association and Wells Fargo
Bank, N.A., as Documentation Agents. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in subsection 2.24(b) thereof that any
bank or financial institution, although not originally a party thereto, may
become a party to the Credit Agreement in accordance with the terms thereof by
executing and delivering to the Company and the Paying Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement
and agrees that it shall, on the date this Supplement is accepted by the Company
and the Paying Agent, become a Bank for all purposes of the Credit Agreement to
the same extent as if originally a party thereto, with a Commitment of
$        .

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Bank under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to obtain the Commitment contemplated hereby and become a Bank, (iii) it
has received a copy of the Credit Agreement, together with copies of financial
information and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement and to obtain the Commitment contemplated hereby on the basis of
which it has made such analysis and decision independently and without reliance
on the Paying Agent or any other Bank and (iv) if it is a Foreign Bank, attached
to this Supplement is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
undersigned and (b) agrees that (i) it will, independently and without reliance
on the Paying Agent, any other Agent or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the other Loan Papers
are required to be performed by it as a Bank, (iii) appoints and authorizes the
Paying Agent to take such action on behalf of the undersigned and to exercise
such powers under the Credit Agreement and the other Loan Papers as are
delegated to the Paying Agent by the terms



--------------------------------------------------------------------------------

thereof, together with such powers as are reasonably incidental thereto and (iv)
from and after the date hereof, it shall be bound by the provisions of the
Credit Agreement as a Bank thereunder and, to the extent of the Commitment
contemplated hereby, shall have the obligations of a Bank thereunder.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

Name

   Notice and Contact Information    Lending Offices       Domestic      
Eurodollar

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[NAME OF NEW BANK]

By:

 

 

  Title:

 

H-2-2



--------------------------------------------------------------------------------

Accepted this      day of

            ,     

SOUTHWEST AIRLINES CO.

 

By:  

 

  Title: JPMORGAN CHASE BANK, N.A.,     as Paying Agent

 

By:  

 

  Title:

 

H-2-3